 

Exhibit 10.1

 

Execution Version

 

$50,000,000

 

CREDIT AGREEMENT

 

dated as of October 24, 2014

 

among

 

ALBANY MOLECULAR RESEARCH, INC.,
as Borrower,

 

THE LENDERS AND L/C ISSUERS FROM TIME TO TIME PARTY HERETO,

 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent, L/C Issuer and Swing Line Lender,

 

and

 

BARCLAYS BANK PLC
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers

 

 

 

 

Table of Contents

 



    Page       ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS         Section
1.01 Defined Terms 1 Section 1.02 Other Interpretative Provisions 32 Section
1.03 Accounting Terms and Determinations 33 Section 1.04 Rounding 33 Section
1.05 Times of Day 33 Section 1.06 Letter of Credit Amounts 33 Section 1.07 Types
of Borrowings 34       ARTICLE II.       THE CREDIT FACILITIES         Section
2.01 Commitments To Lend 34 Section 2.02 Notice of Borrowings 37 Section 2.03
Notice to Lenders; Funding of Loans 37 Section 2.04 Evidence of Loans 39 Section
2.05 Letters of Credit 40 Section 2.06 Interest 49 Section 2.07 Extension and
Conversion 50 Section 2.08 Maturity of Loans 51 Section 2.09 Prepayments 51
Section 2.10 Adjustment of Commitments 52 Section 2.11 Fees 53 Section 2.12 Pro
rata Treatment 54 Section 2.13 Sharing of Payments by Lenders 55 Section 2.14
Payments Generally; Administrative Agent’s Clawback 55 Section 2.15 Increase in
Commitments 56 Section 2.16 Cash Collateral. 58 Section 2.17 Defaulting Lenders
59       ARTICLE III.       TAXES, YIELD PROTECTION AND ILLEGALITY        
Section 3.01 Taxes 61 Section 3.02 Illegality 64 Section 3.03 Inability To
Determine Rates 64 Section 3.04 Increased Costs and Reduced Return; Capital
Adequacy 65 Section 3.05 Compensation for Losses 66 Section 3.06 Base Rate Loans
Substituted for Affected Eurodollar Loans 66 Section 3.07 Mitigation
Obligations; Replacement of Lenders 67 Section 3.08 Survival 68



 

-i-

 

 



    Page       ARTICLE IV.       CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      
  Section 4.01 Conditions to Initial Credit Extension 68 Section 4.02 Conditions
to All Credit Extensions 71       ARTICLE V.       REPRESENTATIONS AND
WARRANTIES         Section 5.01 Existence, Qualification and Power 72 Section
5.02 Authorization; No Contravention 72 Section 5.03 Governmental Authorization;
Other Consents 72 Section 5.04 Binding Effect 72 Section 5.05 Financial
Condition; No Material Adverse Effect 73 Section 5.06 Litigation 73 Section 5.07
Ownership of Property, Liens 73 Section 5.08 Environmental Matters 74 Section
5.09 Insurance 75 Section 5.10 Taxes 75 Section 5.11 ERISA; Foreign Pension
Plans; Employee Benefit Arrangements 75 Section 5.12 Subsidiaries; Equity
Interests 76 Section 5.13 Margin Regulations; Investment Company Act 77 Section
5.14 Disclosure 77 Section 5.15 Compliance with Law 77 Section 5.16 Intellectual
Property 77 Section 5.17 Use of Proceeds 78 Section 5.18 Solvency 78 Section
5.19 Collateral Documents 78 Section 5.20 Senior Indebtedness 79 Section 5.21
Anti-Money Laundering and Economic Sanctions Laws 79 Section 5.22
Anti-Corruption Laws 80 Section 5.23 No Default 80 Section 5.24 Labor Relations
80       ARTICLE VI.       AFFIRMATIVE COVENANTS         Section 6.01 Financial
Statements and Other Information 80 Section 6.02 Notices of Material Events 82
Section 6.03 Existence; Conduct of Business 82 Section 6.04 Payment of
Obligations 82 Section 6.05 Maintenance of Properties; Insurance 82 Section 6.06
Books and Records; Inspection Rights 83 Section 6.07 Compliance with Laws 83
Section 6.08 Use of Proceeds 83 Section 6.09 Subsidiary Guarantors; Pledges;
Additional Collateral; Further Assurances 83 Section 6.10 Designation of
Subsidiaries 84



 

-ii-

 

 



    Page       Section 6.11 Compliance with Environmental Laws 85 Section 6.12
Post-Closing Matters 85       ARTICLE VII.       NEGATIVE COVENANTS        
Section 7.01 No Restriction Subject to Pro Forma Compliance and No Default 85
Section 7.02 Liens 86 Section 7.03 Amendments to Subordinated Indebtedness
Documents or Organization Documents 88 Section 7.04 Anti-Corruption Laws;
Sanctions. 88 Section 7.05 Financial Covenants 88       ARTICLE VIII.      
EVENTS OF DEFAULT         Section 8.01 Events of Default 88 Section 8.02
Acceleration; Remedies 90 Section 8.03 Allocation of Payments After Event of
Default 91       ARTICLE IX.       AGENCY PROVISIONS         Section 9.01
Appointment and Authority 93 Section 9.02 Rights as a Lender 93 Section 9.03
Exculpatory Provisions 93 Section 9.04 Reliance by Agents 94 Section 9.05
Delegation of Duties 95 Section 9.06 Indemnification of Agents 95 Section 9.07
Resignation of Agents 95 Section 9.08 Non-Reliance on Agents and Other Lenders
96 Section 9.09 No Other Duties, etc. 96 Section 9.10 Administrative Agent May
File Proofs of Claim 96 Section 9.11 Collateral and Guaranty Matters 97 Section
9.12 Withholding Tax 98       ARTICLE X.       MISCELLANEOUS         Section
10.01 Amendments, etc. 99 Section 10.02 Notices 100 Section 10.03 No Waiver;
Cumulative Remedies 105 Section 10.04 Expenses; Indemnity; Damage Waiver. 105
Section 10.05 Payments Set Aside 107 Section 10.06 Successors and Assigns 107
Section 10.07 Treatment of Certain Information; Confidentiality 110



 

-iii-

 

 



    Page       Section 10.08 Right of Setoff 111 Section 10.09 Interest Rate
Limitation 111 Section 10.10 Counterparts; Integration; Effectiveness 112
Section 10.11 Survival of Agreement 112 Section 10.12 Severability 112 Section
10.13 Governing Law; Jurisdiction; Consent to Service of Process 112 Section
10.14 PATRIOT Act 113 Section 10.15 No Advisory or Fiduciary Responsibility 114



 

-iv-

 

 

Schedules:

 

Schedule 2.01 - Lenders and Commitments Schedule 4.01(e) - Existing Indebtedness
Schedule 5.12 - Subsidiaries Schedule 6.12   Post-Closing Matters Schedule 7.02
- Existing Liens Schedule 10.02 - Administrative Agent’s Account

 

Exhibits:

 

Exhibit A-1 - Form of Notice of Borrowing Exhibit A-2 - Form of Notice of
Extension/Conversion Exhibit A-3 - Form of Letter of Credit Request Exhibit A-4
- Form of Swing Line Loan Request Exhibit B-1 - Form of Revolving Note Exhibit
B-2 - Form of Swing Line Note Exhibit C - Form of Assignment and Assumption
Exhibit D - Form of Compliance Certificate Exhibit E - Form of Guaranty
Agreement Exhibit F - Form of U.S. Tax Compliance Certificates Exhibit G - Form
of Security Agreement Exhibit H - Form of Perfection Certificate Exhibit I -
Form of Solvency Certificate Exhibit J - Form of Prepayment Notice

 

-v-

 

 

CREDIT AGREEMENT

 

This Credit Agreement (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of October 24, 2014 among Albany Molecular Research, Inc., a
Delaware corporation (the “Borrower”), the Lenders and L/C Issuers (each as
hereinafter defined) and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a revolving credit facility
in the amount of $50,000,000, and the Lenders have indicated their willingness
to lend and each L/C Issuer has indicated its willingness to issue Letters of
Credit, in each case, on the terms and subject to the conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01         Defined Terms. As used in this Agreement, the following
terms have the meanings set forth below:

 

“Adjusted Eurodollar Rate” means, for the Interest Period for each Eurodollar
Loan comprising part of the same Group, the quotient obtained (expressed as a
decimal, carried out to five decimal places) by dividing (i) the applicable
Eurodollar Rate for such Interest Period by (ii) 1.00 minus the Eurodollar
Reserve Percentage.

 

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.02(a) and, as appropriate, account as set forth on Schedule
10.02, or such other address or account as the Administrative Agent may from
time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means the Administrative Agent, the Collateral Agent and any successors
and assigns in such capacity, and “Agents” means any two or more of them.

 

“Agent Related Persons” means each Agent, together with its Related Parties.

 

“Aggregate Commitments” means at any date the Commitments of all the Lenders.

 

-1-

 



 

“Agreement” has the meaning specified in the preamble.

 

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates related to
terrorism financing or money laundering, including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Margin” means (a) for Eurodollar Loans, 2.25% and (b) for Base Rate
Loans, 1.25%.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Commitments represented by the aggregate of such
Lender’s Revolving Commitment Percentage at such time, in each case subject to
adjustment as provided in Section 2.15 or 2.17; provided that if the Commitments
of each Lender to make Loans and the obligation of each L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 under the caption “Commitments” under the caption
“Aggregate Commitment Percentage,” as applicable, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor or
by Affiliated investment advisors.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b) and/or the definition of “Eligible Assignee”), and
accepted by the Administrative Agent, substantially in the form of Exhibit C or
any other form approved by the Administrative Agent and the Borrower.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.05(c)(iii).

 

“Bankruptcy Code” means Title 11 of the United States Code, as now and hereafter
in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
receivership, moratorium, conservatorship, assignment for the benefit of
creditors, insolvency, examinership or similar federal, state or foreign law for
the relief of debtors.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus ½ of 1.00%, (ii) the Prime Rate in
effect on such day and (iii) the Adjusted Eurodollar Rate for a one month
Interest Period beginning on such day (or, if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%. Any change in the Base Rate
due to a change in the Prime Rate or the Federal Funds Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds Rate,
respectively.

 

-2-

 

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers or managing member of such
Person, (iii) in the case of any partnership, the board of directors of the
general partner of such Person and (iv) in any other case, the functional
equivalent of the foregoing.

 

“Borrower” has the meaning specified in the preamble.

 

“Borrower Materials” has the meaning specified in Section 10.02.

 

“Borrowing” has the meaning specified in Section 1.07.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located,
except that (i) when used in Section 2.05 with respect to any action taken by or
with respect to any L/C Issuer, the term “Business Day” shall not include any
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the jurisdiction where such L/C Issuer’s Lending Office is
located and (ii) when used in connection with a Eurodollar Loan, the term
“Business Day” means any such day that is also a day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person; provided that any lease or
other arrangement that, under GAAP as in effect on the Closing Date, would not
be required to be accounted for as a capital lease shall not constitute a
“Capital Lease” hereunder.

 

“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, which, as of any time of
determination, shall be equal to the amount of liability under such Capital
Leases required at such time to be capitalized and reflected as a liability on a
balance sheet of such Person (excluding the footnotes thereto) prepared in
accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Administrative Agent, any L/C Issuer or
any Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Senior Credit Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash, deposit account balances or, if the applicable
L/C Issuer or Swing Line Lender, as applicable, benefiting from such collateral
shall agree in its sole discretion, other credit support (including a backup
letter of credit), in each case pursuant to documentation (including as to
stated amount in the case of a backup letter of credit which shall not be more
than 103%) in form and substance reasonably satisfactory to (a) the
Administrative Agent, (b) the Collateral Agent and (c) the applicable L/C Issuer
or Swing Line Lender (as applicable) (which documents are hereby consented to by
the Lenders). “Cash Collateral” and “Cash Collateralization” shall have meanings
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

-3-

 

 

“Casualty” means any casualty, damage, destruction or other similar loss with
respect to real or personal property or improvements.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any real property of any person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Internal Revenue Code of 1986.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any applicable law, rule,
regulation or treaty, (b) any change in any applicable law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

 

“Change of Control” means (a) the acquisition of beneficial ownership (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the date hereof) by any Person or group (within the meaning of the Exchange
Act and the rules of the SEC thereunder) of Equity Interests representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower or (b) the occurrence of a change
of control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing).

 

“Closing Date” means October 24, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all of the property, which includes Mortgaged Property and
all other property of whatever kind and nature, which is subject or is purported
to be subject to the Liens granted by any of the Collateral Documents.

 

“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
for the Finance Parties under the Collateral Documents, its successor or
successors in such capacity.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, any additional pledges, security agreements, patent, trademark or
copyright filings or mortgages or deeds of trust required to be delivered
pursuant to the Loan Documents and any instruments of assignment or other
similar instruments or agreements executed pursuant to the foregoing.

 

-4-

 

 

“Commitment” means (i) with respect to each Lender, its Revolving Commitment or
Incremental Revolving Commitment, as and to the extent applicable, (ii) with
respect to each L/C Issuer, its L/C Commitment and (iii) with respect to the
Swing Line Lender, the Swing Line Commitment, in each case as set forth on
Schedule 2.01 or in the applicable Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable, as its Commitment, as any
such amount may be adjusted from time to time in accordance with this Agreement.

 

“Commitment Fee” has the meaning specified in Section 2.11(a).

 

“Commitment Fee Percentage” means 0.25% per annum.

 

“Communications” has the meaning specified in Section 10.02(d).

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit D.

 

“Consolidated Current Assets” means, as of the date of any determination
thereof, the aggregate amount of accounts receivables (net of allowances),
royalty receivables and inventory of the Borrower and its Restricted
Subsidiaries as calculated in accordance with GAAP on a consolidated basis as of
the end of the most recently completed Test Period.

 

-5-

 

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income for such period, the sum of (i) Consolidated Interest Expense, (ii)
expense for Taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
non-cash expenses or losses, (vi) non-cash expenses related to stock based
compensation, (vii) any non-recurring charges, costs, fees and expenses directly
incurred or paid directly as a result of discontinued operations (other than
such charges, costs, fees and expenses to the extent constituting losses arising
from such discontinued operations), (viii) any other extraordinary, unusual or
non-recurring cash charges or expenses, (ix) the amount of cost savings and
synergies projected by the Borrower in good faith to be realized as a result of
any Investment, in each case within the six consecutive fiscal quarters
following the end of the relevant period consummation of such acquisition or
Investment (or following the consummation of the squeeze-out merger in the case
of an acquisition structured as a two-step transaction), calculated as though
such cost savings and synergies had been realized on the first day of such
period and net of the amount of actual benefits received during such period from
such acquisition; provided that (A) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent certifying that such cost savings and synergies are reasonably expected
and factually supportable in the good faith judgment of the Borrower, (B) no
cost savings or synergies shall be added pursuant to this clause (ix) to the
extent duplicative of any expenses or charges otherwise added to Consolidated
EBITDA, whether through a pro forma adjustment or otherwise, for such period and
(C) the aggregate amount of cost savings and synergies added back pursuant to
this clause (ix) shall not exceed 15% of Consolidated EBITDA for the four
quarter period ending on any date of determination (prior to giving effect to
the addback of such items pursuant to this clause (ix)), (x) adjustments
relating to purchase price allocation accounting, (xi) losses on asset sales,
disposals or abandonments (other than asset sales, disposals or abandonments in
the ordinary course of business), (xii) any loss relating to amounts paid in
cash prior to the stated settlement date of any hedging obligation that has been
reflected in Consolidated Net Income for such period, (xiii) any loss resulting
from a change in accounting principles during such period to the extent included
in Consolidated Net Income, (xiv) any Transaction Costs incurred during such
period and (xv) any fees and expenses (including any transaction or retention
bonus or similar payment) incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, non-recurring costs
to acquire equipment to the extent not capitalized in accordance with GAAP,
Investment, recapitalization, asset disposition, non-competition agreement,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of or waiver or consent relating
to any debt instrument (in each case, including the Transaction Costs and any
such transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt, the effects of
expensing all transaction-related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460) minus, to the extent included in Consolidated Net
Income for such period, the sum of (l) interest income (to the extent not netted
against interest expense in the calculation of Consolidated Interest Expense),
(2) income tax credits and refunds (to the extent not netted from Tax expense),
(3) any cash payments made during such period in respect of items described in
clause (v) above subsequent to the applicable Test Period in which the relevant
non-cash expenses or losses were incurred, (4) any non-recurring income or gains
directly as a result of discontinued operations, (5) any unrealized income or
gains in respect of Swap Agreements (to the extent not included in clause (1)
above or netted against interest expense in the calculation of Consolidated
Interest Expense), (6) extraordinary, unusual or non-recurring income or gains,
(7) gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business), (8) any gain
relating to amounts paid in cash prior to the stated settlement date of any
hedging obligation that has been reflected in Consolidated Net Income for such
period and (9) any gain resulting from a change in accounting principles during
such period to the extent included in Consolidated Net Income, each as
determined for the Borrower and its Restricted Subsidiaries in accordance with
GAAP on a consolidated basis. For the avoidance of doubt, the foregoing
additions to, and subtractions from, Consolidated EBITDA shall not give effect
to any items attributable to the Unrestricted Subsidiaries. For the purposes of
calculating Consolidated EBITDA for any Test Period, (I) if at any time during
such Test Period, the Borrower or any Restricted Subsidiary shall have made any
Material Disposition or converted any Restricted Subsidiary into an Unrestricted
Subsidiary, the Consolidated EBITDA for such Test Period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition or to such conversion
for such Test Period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such Test Period and (II) if during such
Test Period, the Borrower or any Restricted Subsidiary shall have converted any
Unrestricted Subsidiary into a Restricted Subsidiary, Consolidated EBITDA for
such Test Period shall be calculated after giving pro forma effect thereto in
accordance with Section 1.03(c) as if such conversion occurred on the first day
of such Test Period.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs and benefits under interest rate Swap Agreements to the extent
such net costs and benefits are allocable to such period in accordance with
GAAP). In the event that the Borrower or any Restricted Subsidiary shall have
completed a Material Disposition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a pro forma
basis as if such disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

-6-

 

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded the income of any Restricted
Subsidiary (other than a Loan Party) to the extent that the declaration or
payment of dividends or other distributions by such Restricted Subsidiary of
that income is not at the time permitted by any of its Organization Documents, a
requirement of Law or any agreement or instrument applicable to such Restricted
Subsidiary, except that the amount of cash dividends or other cash distributions
actually paid to any Loan Party by any such Restricted Subsidiary during such
period shall be included; provided, further, that there shall be excluded any
income (or loss) of any Person other than the Borrower or a Restricted
Subsidiary, but any such income so excluded may be included in such period or
any later period to the extent of any cash dividends or distributions actually
paid in the relevant period to the Borrower or any wholly-owned Restricted
Subsidiary of the Borrower.

 

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of the end of the most recently
completed Test Period.

 

“Consolidated Total Indebtedness” means, as of the date of any determination
thereof, (a) the sum, without duplication, of (x) the aggregate Indebtedness of
the Borrower and its Restricted Subsidiaries that is of the type described in
clauses (a), (b) and (e) and (to the extent relating to any such clause (a), (b)
or (e)) clause (i) of the definition of Indebtedness hereunder and (y)
Indebtedness of the type referred to in clause (x) hereof of another Person
guaranteed by the Borrower or any of its Restricted Subsidiaries or secured by
the assets of the Borrower or any of its Restricted Subsidiaries; provided that
Consolidated Total Indebtedness shall not include Indebtedness in respect of any
letter of credit or bank guaranty, except to the extent of unreimbursed
obligations in respect of any drawn letter of credit or bank guaranty less (b)
the lesser of $35,000,000 and the aggregate amount of Unrestricted Cash at such
time, which aggregate amount of Unrestricted Cash shall be determined without
giving pro forma effect to the proceeds of Indebtedness incurred on such date
(for the avoidance of doubt, the proceeds of any Revolving Loans made on any
date shall not be included in the calculation of Consolidated Total Indebtedness
for purposes of compliance with Section 7.05(a)(ii) on such date).

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of each Borrower’s and each Loan Party’s
rights corresponding thereto throughout the world.

 

-7-

 

 

“Credit Exposure” means, as applied to each Lender and with respect to its
Commitments and/or Loans:

 

(i)          at any time prior to the termination of the Commitments of the
Lenders, the sum, as applicable, of (A) the Revolving Commitment Percentage of
such Lender multiplied by the Revolving Committed Amount plus (B) the
Incremental Revolving Commitment Percentage of such Lender multiplied by the
total Incremental Revolving Commitments; and

 

(ii)         at any time after the termination of the Commitments of the
Lenders, the sum, as applicable, of (A) the principal balance of the outstanding
Loans of such Lender plus (B) in the case of the termination of the Revolving
Commitments or Incremental Revolving Commitments, in each case, such Lender’s
Participation Interests in all L/C Obligations and Swing Line Loans.

 

“Credit Extension” means a Borrowing or an L/C Credit Extension.

 

“Default” means any condition or event that constitutes an Event of Default or
that, with the giving of notice, the passage of applicable grace periods, or
both, would be an Event of Default.

 

“Default Rate” means (i) overdue principal amounts (to the extent legally
permitted) shall bear interest at a rate per annum that is equal to (x) in the
case of the Loans, the rate that would otherwise be applicable thereto plus
2.00% or (y) in the case of Reimbursement Obligations, the rate applicable to
Revolving Loan that is a Base Rate Loan plus 2.00%, and (ii) any overdue
interest payable on any Loan or Reimbursement Obligation or any Commitment Fee
or other amount payable hereunder shall bear interest at a rate per annum equal
to the rate then applicable to Base Rate Loans plus 2.00%, in each case, with
respect to clauses (i) and (ii) above, from the date such amount was due until
such overdue amount is paid in full (after as well as before judgment).

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans or participations in respect
of an L/C Obligation within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (which
conditions precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer, any Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any L/C Issuer or Swing Line Lender that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such notice or public statement relates to such
Lenders’ obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such notice or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, after the date of this Agreement,
(i) become the subject of a proceeding under any Bankruptcy Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, each Swing Line Lender
and each Lender.

 

-8-

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discharge of Senior Credit Obligations” means (i) payment in full in cash of
the principal of and interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for such interest is, or would be, allowed in such Insolvency or Liquidation
Proceeding) and premium, if any, on all Indebtedness outstanding under the Loan
Documents and termination of all commitments to lend or otherwise extend credit
under the Loan Documents, (ii) payment in full in cash of all other Finance
Obligations under the Loan Documents that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
(including legal fees and other expenses, costs or charges accruing on or after
the commencement of any Insolvency or Liquidation Proceeding, whether or not a
claim for such fees, expenses, costs or charges is, or would be, allowed in such
Insolvency or Liquidation Proceeding) and (iii) termination, cancellation or
Cash Collateralization of all Letters of Credit issued or deemed issued under
the Loan Documents.

 

“Disposition” means, with respect to any Person, a sale, transfer, lease or
disposition of any asset of such Person (including any such transaction effected
by way of merger or consolidation and including any issuance of any of Equity
Interests in a Subsidiary of such Person). “Dispose” and “Disposed”, as to any
asset subject to the Disposition, shall have meanings correlative to the
foregoing.

 

“Disposition Consideration” means for any Disposition, the aggregate sale price
received in exchange for any assets sold, transferred, leased or otherwise
disposed of (and which, for the avoidance of doubt, shall not include any
royalty, earnout, contingent payment or any other deferred payment that may be
payable thereafter).

 

“Disqualified Capital Stock” means any Equity Interest of any Person that is not
Qualified Capital Stock.

 

“Dollars” and “$” means, lawful money of the United States.

 

“Domestic Guarantor” means each Guarantor that is a Domestic Subsidiary.

 

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary that is
organized under the laws of a jurisdiction in the United States, any State
thereof or the District of Columbia.

 

“Economic Sanctions Laws” refers to applicable U.S. Laws regarding economic
sanctions or embargoes including the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et. seq., the Trading with the Enemy Act, 50 U.S.C. §§ 1
et. seq., and any regulations promulgated thereunder imposing economic sanctions
or embargoes.

 

-9-

 

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other bank, business development company, finance
company or other financial institution that provides revolving loans in the
ordinary course of its business approved by, solely in the case of this
clause (iv), the Administrative Agent (and, in the case of any assignment of a
Revolving Commitment, the L/C Issuers and the Swing Line Lender) and unless a
payment or bankruptcy Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably (other than in the case of
any assignment to a competitor of the Borrower) withheld or delayed; provided
that, with respect to any Borrower consent that is required, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after the Borrower has received notice thereof); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of its Subsidiaries.

 

“Embargoed Person” refers to any Person that is identified on the Specially
Designated Nationals List maintained by OFAC.

 

“Employee Benefit Arrangements” means in any jurisdiction the material benefit
schemes or arrangements in respect of any employees or past employees operated,
maintained or contributed to by the Borrower or any of its Restricted
Subsidiaries or in which the Borrower or any of its Restricted Subsidiaries
participates and which provide benefits on ill-health, injury, death or
voluntary withdrawal from or termination of employment, including termination
indemnity payments and life assurance and post-retirement medical benefits,
other than Plans or Foreign Pension Plans.

 

“Enforceability Limitations” has the meaning specified Section 5.04.

 

“Environment” means ambient air, indoor air, surface water, groundwater, land
and subsurface strata and natural resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all Laws, Environmental Permits or governmental
restrictions relating to pollution or the protection of the Environment,
including those relating to the generation, use, transportation, distribution,
storage, treatment, disposal, presence, Release or threat of Release of any
Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise, of the
Borrower or any of its Restricted Subsidiaries resulting from or based on (i)
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage or treatment of any Hazardous Material, (iii) exposure
to any Hazardous Material, (iv) the presence, Release or threatened Release of
any Hazardous Material into the Environment or (v) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

 

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any Indebtedness convertible into
Equity Interests.

 

-10-

 

 

“Equity Interests” means all shares of capital stock, partnership interests
(whether general or limited), limited liability company membership interests,
beneficial interests in a trust and any other interest or participation that
confers on a Person the right to receive a share of profits or losses, or
distributions of assets, of an issuing Person, but excluding any Indebtedness
convertible into such Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulation promulgated thereunder.

 

“ERISA Affiliate” means each entity that together with the Borrower or any of
its Restricted Subsidiaries, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means, with respect to any Plan:

 

(i)          a reportable event as defined in Section 4043 of ERISA and the
regulations issued under such Section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event;

 

(ii)         the requirements of Section 4043(b) of ERISA apply with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of Section
4043(c) of ERISA is reasonably expected to occur with respect to such Plan
within the following 30 days;

 

(iii)        the failure to meet the minimum funding standard of Section 412 of
the Code with respect to any Plan (whether or not waived in accordance with
Section 412 of the Code), the application for a minimum funding waiver under
Section 302(c) of ERISA with respect to any Plan, the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan,
the determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4)
of the Code);

 

(iv)        (A) the incurrence of any material liability by the Borrower or any
of its Restricted Subsidiaries pursuant to Title I of ERISA or to the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in Section 3 of ERISA), or the occurrence or existence of any event, transaction
or condition that could reasonably be expected to result in the incurrence of
any such liability by the Borrower or any of its Restricted Subsidiaries
pursuant to Title I of ERISA or to such penalty or excise tax provisions of the
Code; or (B) the incurrence of any material liability by the Borrower or any of
its Restricted Subsidiaries or an ERISA Affiliate pursuant to Title IV of ERISA
(other than for PBGC premiums due but not delinquent) or the occurrence or
existence of any event, transaction or condition that could reasonably be
expected to result in the incurrence of any such material liability or
imposition of any lien on any of the rights, properties or assets of the
Borrower or any of its Restricted Subsidiaries or any ERISA Affiliate pursuant
to Title IV of ERISA or to Section 412 of the Code;

 

(v)         the provision by the administrator of any Plan of a notice pursuant
to Section 4041(a)(2) of ERISA (or the reasonable expectation of such provision
of notice) of intent to terminate such Plan in a distress termination described
in Section 4041(c) of ERISA, the institution by the PBGC of proceedings to
terminate any Plan or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of
a Plan by the PBGC, or the appointment of a trustee by the PBGC to administer
any Plan;

 

-11-

 

 

(vi)        the withdrawal of the Borrower or any of its Restricted Subsidiaries
or ERISA Affiliate in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if it would
reasonably be expected to result in liability therefor, or the receipt by the
Borrower or any of its Restricted Subsidiaries or ERISA Affiliate of notice from
any Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or is in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA), or that it
intends to terminate or has terminated under Section 4041A or 4042 of ERISA;

 

(vii)       the imposition of liability (or the reasonable expectation thereof)
on the Borrower or any of its Restricted Subsidiaries or ERISA Affiliate
pursuant to Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA;

 

(viii)      the assertion of a material claim (other than routine claims for
benefits) against any Plan (other than a Multiemployer Plan) or the assets
thereof, or against the Borrower or any of its Restricted Subsidiaries in
connection with any Plan;

 

(ix)         the receipt by the Borrower or any of its Restricted Subsidiaries
from the United States Internal Revenue Service of notice of (x) the failure of
any Plan (or any Employee Benefit Arrangement intended to be qualified under
Section 401(a) of the Code) to qualify under Section 401 (a) of the Code, or (y)
the failure of any trust forming part of any Plan or Employee Benefit
Arrangement to qualify for exemption from taxation under Section 501(a) of the
Code (excluding, for purposes of this clause (ix), plan document or operational
failures that are eligible for correction under the Employee Plans Compliance
Resolution System and are corrected pursuant thereto); and

 

(x)          the establishment or amendment by the Borrower or any of its
Restricted Subsidiaries of any Welfare Plan that provides post-employment
welfare benefits in a manner that would reasonably be expected to result in a
Material Adverse Effect, other than as may be required under applicable law.

 

“Eurodollar Loan” means at any date a Loan which bears interest at a rate based
on the Adjusted Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; provided,
further, that if any such rate determined pursuant to the preceding clauses (i)
or (ii) is below zero, the Eurodollar Rate will be deemed to be zero.

 

-12-

 

 

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Adjusted Eurodollar Rate for each outstanding Eurodollar Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Communications” has the meaning specified in Section 10.02(d).

 

“Excluded Property” means “Excluded Property” as defined in the Security
Agreement.

 

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any Law or
by any Contractual Obligation existing on the Closing Date from Guaranteeing the
Senior Credit Obligations or any Subsidiary that would require consent,
approval, license or authorization of any Governmental Authority in order to
Guarantee the Senior Credit Obligations unless such consent, approval, license
or authorization has been received, (b) any Subsidiary that is a CFC or any
Domestic Subsidiary that holds no material assets other than Equity Interests in
one or more CFCs, (c) any Subsidiary that is not a Wholly Owned Subsidiary of
the Borrower, (d) any Immaterial Subsidiary, (e) any not-for-profit Subsidiary
and (f) any captive insurance company.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender
Party or any other recipient of any payment made by or on account of any
obligation of any Loan Party under any Loan Document,

 

(a)          Taxes imposed on (or measured by) overall net income, and franchise
Taxes imposed (in lieu of net income Taxes), by the United States or by the
jurisdiction under the laws of which such recipient is organized or in which its
office is located or, in the case of any Lender, in which its Lending Office is
located, or as a result of a present or former connection between such recipient
and the jurisdiction (or any political subdivision thereof) of the Governmental
Authority imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, performed its obligations or received a
payment under, received or perfected a security interest under, having been a
party to, having enforced, or having engaged in any other transaction pursuant
to this Agreement or any other Loan Document);

 

(b)          any branch profits Taxes under Section 884(a) of the Code or any
similar Taxes imposed by a jurisdiction described in clause (a) of this
definition;

 

(c)          any U.S. federal withholding Taxes imposed on or with respect to
amounts payable to a Non-U.S. Lender by a law in effect on the date on which
such Non-U.S. Lender becomes a party hereto (or designates a new Lending
Office), except (i) to the extent that such Non-U.S. Lender (or its assignor)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the applicable Loan Party with
respect to such withholding Tax pursuant to Section 3.01, or (ii) if such
Non-U.S. Lender is an assignee pursuant to a request by the Borrower under
Section 3.07;

 

-13-

 

 

(d)          any U.S. federal withholding Taxes attributable to such recipient’s
failure to comply with Section 3.01(f); or

 

(e)          any U.S. federal Taxes imposed under FATCA.

 

“Failed Loan” has the meaning specified in Section 2.03(d).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

 

“FCPA” has the meaning set forth in Section 5.22.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1.00%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Fee Letter” means the Fee Letter dated October 24, 2014 between the Borrower
and Barclays Bank PLC.

 

“Finance Document” means each Loan Document.

 

“Finance Obligations” means all Senior Credit Obligations.

 

“Finance Party” means each Lender, the Swing Line Lender, each L/C Issuer, each
Agent and each Indemnitee and their respective successors and assigns, and
“Finance Parties” means any two or more of them, collectively.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, senior vice president of finance, treasurer or controller of the
Borrower.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable Law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan, or alleging the insolvency or any such Foreign Pension Plan, (d)
the incurrence of any liability by the Company or any Subsidiary under
applicable Law on account of the complete or partial termination of such Foreign
Pension Plan or the complete or partial withdrawal of any participating employer
therein or (e) the occurrence of any transaction that is prohibited under any
applicable Law and that would reasonably be expected to result in the incurrence
of any liability by the Company or any of the Subsidiaries, or the imposition on
the Company or any of the Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable Laws.

 

-14-

 

 

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any Restricted Subsidiary primarily for the
benefit of employees of the Borrower or any Restricted Subsidiary residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code; provided that, for the avoidance of doubt,
any governmental plan or program requiring the mandatory payment of social
insurance taxes or similar contributions to a governmental fund with respect to
the wages of an employee will not be considered a “Foreign Pension Plan”.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to any Swing Line Lender, such Defaulting Lender’s
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms of
Section 2.17(a)(iv).

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities.

 

“GAAP” means, subject to Section 1.03(b), United States generally accepted
accounting principles as in effect as of the date of determination thereof.

 

“Government Acts” has the meaning specified in Section 2.05(l).

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Group” means at any time a group of Loans consisting of (i) all Loans which are
Base Rate Loans at such time or (ii) all Loans which are Eurodollar Loans having
the same Interest Period at such time.

 

-15-

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the lesser of (i) the
stated or determinable amount of the primary payment obligation in respect of
which such Guarantee is made and (ii) the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary payment obligation and the maximum
amount for which such guaranteeing Person may be liable are not stated or
determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the Borrower in good faith.

 

“Guarantor” means collectively, (A) each Restricted Subsidiary of the Borrower
(except the Borrower and any Excluded Subsidiary) and (B) each Subsidiary of the
Borrower that becomes a party to the Guaranty Agreement or other guaranty
agreement after the Closing Date required pursuant to Section 6.09, and
“Guarantors” means any two or more of them.

 

“Guaranty Agreement” means the Guaranty, substantially in the form of Exhibit E
hereto, by the Borrower and the Subsidiary Guarantors in favor of the
Administrative Agent, as the same may be amended, modified or supplemented from
time to time in accordance with the terms thereof and of this Agreement.

 

“Hazardous Materials” means all materials, chemicals, substances, wastes,
pollutants, contaminants, compounds, mixtures and constituents in any form,
including petroleum or petroleum products, asbestos or asbestos-containing
materials, polychlorinated biphenyls or radon gas, regulated pursuant to, or
which can give rise to liability under, any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.05(e)(i).

 

“Immaterial Subsidiary” means, as of any date of determination, any direct or
indirect Subsidiary of the Borrower that has been designated by the Borrower to
the Administrative Agent in writing (and not redesignated as a Material
Subsidiary as provided below) as an “Immaterial Subsidiary”; provided that (i)
for purposes of this Agreement, at no time shall the revenues for all Immaterial
Subsidiaries equal or exceed, in the aggregate, 7.5% of the consolidated
revenues of the Borrower and its Restricted Subsidiaries for such Test Period,
(ii) the Borrower shall not designate any new Immaterial Subsidiary if such
designation would not comply with the provisions set forth in clause (i) above,
(iii) if the revenues of all Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” (and not redesignated as “Material Subsidiaries”)
shall at any time exceed the limit set forth in clause (i) above, then the
Borrower (or in the event the Borrower has failed to do so concurrently with the
delivery of financial statements required for such Test Period by Section
6.01(a) or (b), the Administrative Agent) shall redesignate one or more
Immaterial Subsidiaries as Material Subsidiaries such that, as a result thereof,
the revenues of all Subsidiaries still designated as “Immaterial Subsidiaries”
do not exceed such limit, and (iv) neither the Borrower nor any direct or
indirect parent company of the Borrower may be designated as an “Immaterial
Subsidiary”; provided, further, that the Borrower may designate and re-designate
a Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition. Notwithstanding the foregoing, for any determination
made as of or prior to the date any Person becomes an indirect or direct
Subsidiary of the Borrower, such determination and designation shall be made
based on financial statements provided by or on behalf of such Person in
connection with the acquisition by the Borrower of such Person or such Person’s
assets.

 

-16-

 

 

“Increase Effective Date” has the meaning set forth in Section 2.15(a).

 

“Increase Joinder” has the meaning set forth in Section 2.15(c).

 

“Incremental Revolving Commitment Percentage” means, for each Lender, the
percentage of the aggregate Incremental Revolving Commitments represented by
such Lender’s Incremental Revolving Commitment at such time and identified as
its Incremental Revolving Commitment Percentage in any Increase Joinder, as such
percentage may be modified in connection with any Assignment and Assumption made
in accordance with the provisions of Section 10.06(b).

 

“Incremental Revolving Commitments” has the meaning set forth in Section
2.15(a).

 

“Incremental Revolving Increase” has the meaning set forth in Section 2.15(a).

 

“Incremental Revolving Loans” has the meaning set forth in Section 2.15(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services (but excluding (i) trade
accounts and accrued expense payable not more than 90 days overdue incurred in
the ordinary course of business, (ii) payroll liabilities and deferred
compensation and (iii) any purchase price adjustment, royalty, earnout,
contingent payment or deferred payment of a similar nature incurred in
connection with an acquisition), (e) all Capital Lease Obligations and Synthetic
Lease Obligations of such Person, (f) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and surety
bonds, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed; provided that, if such
Person has not assumed or otherwise become liable in respect of such
Indebtedness, such obligations shall be deemed to be in an amount equal to the
lesser of (i) the unpaid amount of such Indebtedness and (ii) fair market value
of such property at the time of determination (in the Borrower’s good faith
estimate), (i) all Guarantees by such Person of Indebtedness of others and (j)
all Disqualified Capital Stock. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

-17-

 

 

“Insolvency or Liquidation Proceeding” means (i) any voluntary or involuntary
case or proceeding under the Bankruptcy Code or any other Bankruptcy Law with
respect to any Loan Party, (ii) any other voluntary or involuntary insolvency,
examinership, reorganization or bankruptcy case or proceeding, or any
receivership, liquidation, reorganization or other similar case or proceeding
with respect to any Loan Party or with respect to a material portion of their
respective assets, (iii) any liquidation, dissolution, examinership,
reorganization or winding up of any Loan Party whether voluntary or involuntary
and whether or not involving insolvency or bankruptcy or (iv) any assignment for
the benefit of creditors or any other marshaling of assets and liabilities of
any Loan Party.

 

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

 

“Interest Payment Date” means (i) as to Base Rate Loans, the last Business Day
of each March, June, September and December (commencing on December 31, 2014)
and the Revolving Termination Date and (ii) as to Eurodollar Loans, the last day
of each applicable Interest Period and the Revolving Termination Date, and in
addition where the applicable Interest Period for a Eurodollar Loan is greater
than three months, then also the respective dates that fall every three months
after the beginning of such Interest Period.

 

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one (1), three (3) or six (6) (or if agreed by
all relevant Lenders, twelve (12)) months thereafter, as the Borrower may elect
in the applicable notice; provided that:

 

(i)          any Interest Period which would otherwise end on a day which is not
a Business Day shall, subject to clause (iv) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)         any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii)        if so provided in a written notice to the Borrower by the
Administrative Agent at the direction of the Required Lenders, no Interest
Period in excess of one month may be selected at any time when an Event of
Default is then in existence; and

 

(iv)        no Interest Period may be selected which would end after the
Revolving Termination Date.

 

“Interpolated Rate” means, in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the applicable
LIBO Rate for the longest period (for which that LIBO Rate is available) which
is less than the Interest Period of that Loan and (b) the applicable LIBO Rate
for the shortest period (for which that LIBO Rate is available) which exceeds
the Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

-18-

 

 

“Investment” means, any transaction to (i) purchase, hold or acquire (including
pursuant to any merger or consolidation with any Person that was not a Wholly
Owned Restricted Subsidiary prior to such merger) any Equity Interest, evidences
of Indebtedness or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person or (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) substantially
all the assets of any Person or any assets of any other Person constituting a
business unit, division, product line (including rights in respect of any drug
or other pharmaceutical product) or line of business of such Person.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Junior Debt Payment” means (i) any payment to voluntarily redeem, purchase,
prepay, retire, defease or otherwise acquire for value prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment any Subordinated
Indebtedness or unsecured Indebtedness for borrowed money, or set aside any
funds for such purpose, except any purchase, prepayment, retirement, defeasance
or acquisition of such Indebtedness in connection with a refinancing of such
Indebtedness with Permitted Refinancing Indebtedness thereof and (ii) any cash
interest payment in respect of Subordinated Indebtedness (other than regularly
scheduled interest payments as and when due in respect of Subordinated
Indebtedness permitted under this Agreement if such payments are not then
prohibited by the subordination provisions thereof, which shall be permitted).

 

“L/C Borrowing” means a Revolving Borrowing made pursuant to Section 2.05(e)(iv)
and (v) to refinance Unreimbursed Amounts in respect of drawn Letters of Credit.

 

“L/C Commitment” means the commitment of each L/C Issuer to issue Letters of
Credit in an aggregate face amount at any one time outstanding (together with
the amounts of any unreimbursed drawings thereon) of up to its L/C Issuer
Sublimit.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.

 

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application and any agreements, instruments, Guarantee or
other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

 

“L/C Issuer” means (i) Barclays Bank PLC, in its capacity as issuer of Letters
of Credit under Section 2.05(a), and its successor or successors in such
capacity, (ii) Morgan Stanley Bank N.A., in its capacity as issuer of Letters of
Credit under Section 2.05(a), and its successor or successors in such capacity
and (iii) any other Revolving Lender (or, if reasonably satisfactory to the
Administrative Agent, an Affiliate of any Revolving Lender) which the Borrower
shall have designated as an “L/C Issuer” by notice to the Administrative Agent
with the consent of such other Revolving Lender or Affiliate of a Revolving
Lender, as applicable.

 

-19-

 

 

“L/C Issuer Fees” has the meaning specified in Section 2.11(b)(iii).

 

“L/C Issuer Sublimit” means (a) with respect to Barclays Bank PLC, 50% of the
L/C Sublimit and (b) with respect to Morgan Stanley Bank N.A., 50% of the L/C
Sublimit. The L/C Issuer Sublimit is a part of, and not in addition to, the
Revolving Committed Amount or the L/C Sublimit.

 

“L/C Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
Unreimbursed Amounts not then paid by the Borrower as provided in Section
2.05(e)(ii), (iii), (iv) or (v) to the applicable L/C Issuer in respect of
drawings under Letters of Credit, including any portion of any such obligation
to which a Lender has become subrogated pursuant to Section 2.05(e)(vi). For all
purposes of this Agreement and all other Loan Documents, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Sublimit” means an amount equal to $15,000,000. The L/C Sublimit is a part
of, and not in addition to, the Revolving Committed Amount.

 

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, licenses, authorizations and
permits of any Governmental Authority.

 

“Lead Arrangers” means Barclays Bank PLC and Morgan Stanley Senior Funding,
Inc., in their capacities as joint lead arrangers, or any successor lead
arrangers.

 

“Leases” means any and all leases, subleases, tenancies, options, concession
agreements, rental agreements, occupancy agreements, franchise agreements,
access agreements and any other agreements (including all amendments,
extensions, replacements, renewals, modifications and/or guarantees thereof),
whether or not of record and whether now in existence or hereafter entered into,
affecting the use or occupancy of all or any portion of any real property.

 

“Lender” means a Revolving Lender and each Eligible Assignee that becomes a
Lender pursuant to Section 10.06(b) and their respective permitted successors
and shall include, as the context may require, the Swing Line Lender in such
capacity and each L/C Issuer in such capacity.

 

“Lender Party” means any Lender, L/C Issuer or Swing Line Lender.

 

“Lending Office” means (i) with respect to any Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan in such Lender’s Administrative Questionnaire
or in any applicable Assignment and Assumption pursuant to which such Lender
became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained and (ii) with respect to any L/C Issuer and
for each Letter of Credit, the “Lending Office” of such L/C Issuer (or of an
Affiliate of such L/C Issuer) designated on the signature pages hereto or such
other office of such L/C Issuer (or of an Affiliate of such L/C Issuer) as such
L/C Issuer may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.

 

-20-

 

 

“Letter of Credit” means any standby letter of credit issued hereunder by an L/C
Issuer on or after the Closing Date.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form and from time to time in
use by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the fifth Business Day prior to the
Revolving Termination Date then in effect.

 

“Letter of Credit Fee” has the meaning specified in Section 2.11(b)(i).

 

“Letter of Credit Request” has the meaning specified in Section 2.05(c).

 

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, easement, right-of-way or other encumbrance on
title, lien (statutory or otherwise), charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing); provided that any operating
lease or license, and any filing of a UCC financing statement that is a
protective lease filing in respect of an operating lease and any filings with
the Governmental Authority in respect of any license do not constitute Liens.

 

“Loan” means a Revolving Loan, an Incremental Revolving Loan or a Swing Line
Loan (or a portion of any Revolving Loans, Incremental Revolving Loans or Swing
Line Loans), individually or collectively as appropriate; provided that, if any
such loan or loans (or portions thereof) are combined or subdivided pursuant to
a Notice of Extension/Conversion, the term “Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Collateral Documents, each L/C Document and any agreement creating or perfecting
rights in cash collateral pursuant to the provisions of Section 2.16 of this
Agreement, collectively, in each case as the same may be amended, modified or
supplemented from time to time, and all other related agreements and documents
executed by a Loan Party in favor of, and delivered to, any Senior Credit Party
in connection with or pursuant to any of the foregoing.

 

“Loan Parties” means the Borrower and the Guarantors, and “Loan Party” means any
of the foregoing.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
property, results of operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole (after taking into account any applicable
insurance and any applicable indemnification (to the extent the provider of such
insurance or indemnification has the financial ability to support its
obligations with respect thereto and is not disputing or refusing to acknowledge
the same)); or (b) material adverse effect on the rights of or benefits or
remedies available to the Lenders or the Collateral Agent under any Loan
Document.

 

-21-

 

 

“Material Disposition” means any Disposition of property or series of related
Dispositions of property that involves payment of aggregate Disposition
Consideration to the Borrower and its Restricted Subsidiaries in excess of
$10,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $25,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the termination
value (giving effect to any netting agreements) that the Borrower or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Restricted Subsidiary” means each Restricted Subsidiary (i) which, as
of the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended for which financial statements have been
delivered pursuant to Section 6.01, contributed greater than 5% of Consolidated
EBITDA for such period or (ii) which contributed greater than 5% of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated EBITDA or Consolidated Total Assets attributable to all
Restricted Subsidiaries (other than Excluded Subsidiaries) that are not Material
Restricted Subsidiaries exceeds 10% of Consolidated EBITDA for any such period
or 10% of Consolidated Total Assets as of the end of any such fiscal quarter,
the Borrower (or, in the event the Borrower has failed to do so concurrently
with the delivery of financial statements for such period or quarter required
pursuant to Section 6.01(a) or (b), the Administrative Agent) shall designate
sufficient Restricted Subsidiaries (other than Excluded Subsidiaries) as
“Material Restricted Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Restricted Subsidiaries.

 

“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Minimum Collateral Amount” means, at any time, (a) as to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all L/C Issuers with respect to Letters of Credit issued
and outstanding at such time and (b) otherwise, an amount determined by the
Administrative Agent and the L/C Issuers in their sole discretion.

 

“Mortgage” means each mortgage, deed of trust or other agreement that conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent and the Finance Parties, on the Mortgaged Property in form and
substance reasonably acceptable to the Collateral Agent, including any
amendment, restatement, modification or supplement thereto.

 

“Mortgage Instruments” means such title reports, title insurance, “Life-of-Loan”
flood certifications and flood insurance, opinions of counsel, surveys,
appraisals, environmental reports, acknowledged borrower notices of flood
insurance requirements and other similar information and related certifications
as are customary for the jurisdiction of the applicable Mortgaged Property and
in form and substance reasonably acceptable to the Administrative Agent;
provided that Mortgage Instruments may include a “Life-of-Loan” Federal
Emergency Standard Flood Hazard Determination (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Borrower and each Loan Party relating thereto), and if such Mortgaged
Property is located in a special flood hazard area, evidence of flood insurance
confirming that such insurance has been obtained to the extent required by this
Agreement.

 

-22-

 

 

“Mortgaged Property” means each fee interest in any real property located in the
U.S. (other than Excluded Property), if any, owned or acquired after the Closing
Date by any Loan Party.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
4001(a)(3) of ERISA.

 

“New Loan Party” has the meaning specified in Section 6.09(a).

 

“Non-Consenting Lender” means any Lender that does not approve any amendment,
waiver or consent that (a) requires the approval of all affected Lenders, or all
the Lenders, in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.05(c)(iii).

 

“Non-U.S. Lender” means any Lender Party that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code.

 

“Note” means a Revolving Note or a Swing Line Note, and “Notes” means the
foregoing collectively.

 

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

 

“Notice of Extension/Conversion” has the meaning specified in Section 2.07(a),
substantially in the form of Exhibit A-2 hereto.

 

“OFAC” means the U.S. Treasury Department Office of Foreign Assets Control.

 

“Officer’s Certificate” means a certificate executed by the chief executive
officer, the president, any vice president, secretary or one of the Financial
Officers, each in his or her official (and not individual) capacity.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement (or
equivalent or comparable constitutive documents with respect to any non-United
States jurisdiction); and (iii) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
constitutive documents with respect to any non-United States jurisdiction) and
any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity.

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, or filing Taxes, or any other excise, property or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.

 

-23-

 

 

“Outstanding Amount” means, with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date, including any L/C Borrowings
outstanding on such date, but after giving effect to any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C
Borrowings as a Revolving Borrowing) or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on or before such
date.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participation Interest” means a Credit Extension by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 2.05(e), in Swing Line Loans as provided in Section
2.01(c)(vi) or in any Loans as provided in Section 2.13.

 

“Patents” means patents and patent applications, including (i) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iii) the right to sue for past, present, and future infringements
thereof, and (iv) all of each Loan Party’s rights corresponding thereto
throughout the world.

 

“Patriot Act” has the meaning set forth in Section 10.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

 

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit H to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 6.04 and Liens for unpaid utility charges;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by Law, arising in the ordinary course of business
and securing obligations that are not overdue by more than sixty (60) days or
are being contested in compliance with Section 6.04;

 

(c)          pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (c)(i) above;

 

-24-

 

 

(d)          pledges and deposits (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (d)(i) above;

 

(e)          judgment Liens in respect of judgments that do not constitute an
Event of Default under Section 8.01(k) or securing appeal or surety bonds
related to such judgments;

 

(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Restricted Subsidiary; and

 

(g)          banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness.

 

“Permitted Liens” has the meaning assigned to such term in Section 7.02.

 

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”) other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts and underwriting and original issue discounts, fees,
commissions and expenses, associated with such Permitted Refinancing
Indebtedness), (b) the final maturity date of such Permitted Refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness being
Refinanced (it being understood that, in each case, any provision requiring an
offer to purchase such Indebtedness as a result of a change of control or asset
sale shall not violate the foregoing restriction), (c) if the Indebtedness
(including any Guarantee thereof) being Refinanced is by its terms subordinated
in right of payment to the Finance Obligations, such Permitted Refinancing
Indebtedness (including any Guarantee thereof) shall be subordinated in right of
payment to the Finance Obligations on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
Refinanced, taken as a whole (as determined in good faith by the Board of
Directors of the Borrower), (d) no Permitted Refinancing Indebtedness shall have
obligors or contingent obligors that were not obligors or contingent obligors
(or that would not have been required to become obligors or contingent obligors)
in respect of the Indebtedness being Refinanced and (e) if the Indebtedness
being Refinanced is secured, such Permitted Refinancing Indebtedness may be
secured on terms no less favorable, taken as a whole, to the Loan Parties than
those contained in the documentation (including any intercreditor agreement)
governing the Indebtedness being Refinanced (reasonably determined in good faith
by the Board of Directors of the Borrower).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
maintained by or contributed to by the Borrower or any of its Restricted
Subsidiaries or any ERISA Affiliate, other than a Multiemployer Plan or a
Foreign Pension Plan.

 

-25-

 

 

“Platform” has the meaning specified in Section 10.02.

 

“Pledged Securities” means “Pledged Securities” as defined in the Security
Agreement.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Person acting as the Administrative Agent as its prime rate in
effect at its principal office in New York City. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate. Any
change in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Pro rata Share” has the meaning assigned to such term in Section 8.03(b).

 

“Qualified Capital Stock” means Equity Interests of the Borrower that do not
include a cash dividend (other than dividends that are solely payable as and
when declared by the Board of Directors of the Borrower) and are not mandatorily
redeemable by the Borrower or any of its Restricted Subsidiaries or redeemable
at the option of the holder of such Equity Interests, in each case prior to the
91st day following the Revolving Termination Date; provided, however, that an
Equity Interest in any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall constitute
Qualified Capital Stock notwithstanding any obligation of the Borrower or any
Subsidiary to repurchase such Equity Interest in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

 

“Refinance” has the meaning set forth in the definition of “Permitted
Refinancing Indebtedness”. “Refinanced” and “Refinancing” shall have meanings
correlative to the foregoing.

 

“Refunded Swing Line Loans” has the meaning specified in Section 2.01(c)(iii).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Regulation T, U or X” means Regulation T, U or X, respectively, of the Board of
Governors of the Federal Reserve System as amended, or any successor regulation.

 

“Reimbursement Obligations” means the Borrower’s obligation under Section
2.05(e) to reimburse L/C Disbursements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, trustees, directors, officers, employees and agents of such
Person and of such Person’s Affiliates.

 

“Release” means any spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the Environment or within, upon, or from or into any building, structure,
facility or fixture.

 

“Representative” has the meaning specified in Section 10.07.

 

“Required Lenders” means, at any time of determination, Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, however, that if at such time there are only two
Lenders, Required Lenders means both Lenders and if at such time there are only
three Lenders, Required Lenders means at least two Lenders whose aggregate
Credit Exposure constitutes more than 50% of the Credit Exposure of all Lenders
at such time; provided, further, that. if any Lender shall be a Defaulting
Lender at such time then there shall be excluded from the determination of
Required Lenders such Lender and its Credit Exposure at such time.

 

-26-

 

 

“Responsible Officer” means the chief executive officer, president, senior vice
president, vice president, chief financial officer, treasurer or controller of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property), direct or indirect, on account of any class
of Equity Interests or Equity Equivalents of the Borrower or any Restricted
Subsidiary, now or hereafter outstanding, and (ii) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation,
termination or similar payment, purchase or other acquisition for value, direct
or indirect, of any class of Equity Interests or Equity Equivalents of the
Borrower or any Restricted Subsidiary, now or hereafter outstanding.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (i) the Revolving Termination Date, (ii) the date of the
termination of the Commitments pursuant to Section 2.10 and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

 

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount, (i)
to make Revolving Loans in accordance with the provisions of Section 2.01(a),
(ii) to purchase Participation Interests in Swing Line Loans in accordance with
the provisions of Section 2.01(c)(iv) and (iii) to purchase Participation
Interests in Letters of Credit in accordance with the provisions of Section
2.05(d).

 

“Revolving Commitment Percentage” means, for each Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment at such time and identified as its Revolving Commitment Percentage on
Schedule 2.01 hereto, as such percentage may be (i) increased pursuant to
Section 2.15 or reduced pursuant to Section 2.10 and (ii) modified in connection
with any assignment made in accordance with the provisions of Section 10.06(b).

 

“Revolving Committed Amount” means $50,000,000 or such lesser amount to which
the Revolving Committed Amount may be reduced pursuant to Section 2.10.

 

“Revolving Lender” means each Lender identified in Schedule 2.01 as having a
Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.06(b) and their respective
permitted successors.

 

“Revolving Loan” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to Section 2.01(a).

 

-27-

 

 

“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

 

“Revolving Outstandings” means at any date the aggregate outstanding principal
amount of all Revolving Loans and Swing Line Loans plus the aggregate
Outstanding Amount of all L/C Obligations.

 

“Revolving Termination Date” means the date which is the third anniversary of
the Closing Date (or, if such day is not a Business Day, the next succeeding
Business Day) or such earlier date upon which the Revolving Commitments shall
have been terminated in their entirety in accordance with this Agreement.

 

“Sanction” means any sanction administered or enforced by the United States
Government (including, without limitation, the U.S. Department of Treasury’s
Office of Foreign Assets Control), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” means the Security Agreement, substantially in the form of
Exhibit G hereto, dated as of the date hereof among the Borrower, the Domestic
Guarantors and the Collateral Agent, as the same may be amended, modified or
supplemented from time to time.

 

“Senior Credit Obligations” means, with respect to each Loan Party, without
duplication:

 

(i)          in the case of the Borrower, all principal of and interest
(including, without limitation, any interest which accrues after the
commencement of any proceeding under any Insolvency or Liquidation Proceeding
with respect to the Borrower, whether or not allowed or allowable as a claim in
any such proceeding) on any Loan or L/C Obligation under, or any Note issued
pursuant to, this Agreement or any other Loan Document;

 

(ii)         all fees, expenses, indemnification obligations and other amounts
of whatever nature now or hereafter payable by such Loan Party (including,
without limitation, any amounts which accrue after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding with respect to such
Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) pursuant to this Agreement or any other Loan Document;

 

(iii)        all expenses of the Agents as to which one or more of the Agents
have a right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;

 

(iv)        all amounts paid by any Indemnitee as to which such Indemnitee has
the right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and

 

-28-

 

 

(v)         in the case of the Borrower and each Guarantor, all amounts now or
hereafter payable by the Borrower or such Guarantor and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Insolvency or Liquidation Proceeding with respect to the Borrower or
such Guarantor, whether or not allowed or allowable as a claim in any such
proceeding) on the part of such Guarantor pursuant to this Agreement, the
Guaranty Agreement or any other Loan Document;

 

together in each case with all renewals, modifications, consolidations or
extensions thereof.

 

“Senior Credit Party” means each Lender, each L/C Issuer, the Administrative
Agent, the Collateral Agent and each Indemnitee and their respective successors
and assigns.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries (on a
consolidated basis) as of a particular date, that on such date (i) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such liabilities become absolute and matured; and (iv) the
Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not about to engage in, business for which they have unreasonably small
capital.

 

“Specified Person” has the meaning assigned to such term in Section 5.21(b).

 

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary, either the payment of which is contractually subordinated in right
of payment to the Finance Obligations or which is secured by a Lien junior to
the Lien securing the Finance Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled (other
than stock or such other ownership interest having such power only by reason of
the happening of a contingency) to vote in the election of directors, managers
or trustees thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, limited liability company,
association or business entity other than a corporation, more than 50% of the
partnership or other similar ownership interests thereof (other than stock or
such other ownership interest having such power only by reason of the happening
of a contingency) is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor” means each Restricted Subsidiary that is party to the
Guaranty Agreement or other guaranty agreement pursuant to which it Guarantees
the Finance Obligations.

 

“Swap Agreement” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

-29-

 

 

“Swing Line Borrowing” means a Borrowing comprised of Swing Line Loans and
identified as such in the Notice of Borrowing with respect thereto.

 

“Swing Line Commitment” means the agreement of the Swing Line Lender to make
Loans pursuant to Section 2.01(c). The Swing Line Commitment is a part of, and
not in addition to, the Revolving Committed Amount.

 

“Swing Line Committed Amount” means $5,000,000 as such Swing Line Committed
Amount may be reduced pursuant to Section 2.10.

 

“Swing Line Lender” means Barclays Bank PLC, in its capacity as the Swing Line
Lender under Section 2.01(c), and its permitted successor or successors in such
capacity.

 

“Swing Line Loan” has the meaning specified in Section 2.01(c).

 

“Swing Line Loan Request” has the meaning specified in Section 2.02(b).

 

“Swing Line Note” means a promissory note, substantially in the form of Exhibit
B-2, hereto, evidencing the obligation of the Borrower to repay outstanding
Swing Line Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

 

“Swing Line Termination Date” means the earlier of (i) the third anniversary of
the Closing Date (or, if such day is not a Business Day, the next preceding
Business Day) or such earlier date upon which the Revolving Commitments shall
have been terminated in their entirety in accordance with this Agreement and
(ii) the date on which the Swing Line Commitment is terminated in its entirety
in accordance with this Agreement.

 

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. federal income tax purposes, other than any such lease under which such
Person is the lessor.

 

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such payment obligations were accounted for as
Capital Lease Obligations.

 

“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, and any and all liabilities (including any interest,
fines, additions to tax or penalties) applicable thereto.

 

-30-

 

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower then last ended for which financial
statements have been delivered or were required to have been delivered pursuant
to Section 6.01(a) or 6.01(b) or, prior to the first such requirement, the four
quarter period ended June 30, 2014.

 

“Total Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Total Indebtedness as of such date to (b) Consolidated EBITDA for
the most recently ended Test Period.

 

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iii) the right to sue for past, present and future infringements and
dilutions thereof, (iv) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith, and (v) all of each Loan Party’s rights
corresponding thereto throughout the world.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the transactions contemplated
hereby.

 

“Type” has the meaning specified in Section 1.07.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection or priority of security interests in any collateral.

 

“UCP” has the meaning assigned to such term in Section 2.05(g).

 

“Unfunded Liabilities” means, except as otherwise provided in Section
5.11(a)(i)(B), (i) with respect to each Plan, the amount (if any) by which the
present value of all nonforfeitable benefits under each Plan exceeds the current
value of such Plan’s assets allocable to such benefits, all determined in
accordance with the respective most recent valuations for such Plan using
applicable PBGC plan termination actuarial assumptions (the terms “present
value” and “current value” shall have the same meanings specified in Section 3
of ERISA) and (ii) with respect to each Foreign Pension Plan, the amount (if
any) by which the present value of all nonforfeitable benefits under each
Foreign Pension Plan exceeds the current value of such Foreign Pension Plan’s
assets allocable to such benefits, all determined in accordance with the
respective most recent valuations for such Plan using the most recent actuarial
assumptions and methods being used by the Foreign Pension Plan’s actuaries for
financial reporting under applicable accounting and reporting standards.

 

“United States” or “U.S.” means the United States of America, including each of
the States and the District of Columbia, but excluding its territories and
possessions.

 

“Unreimbursed Amount” has the meaning specified in Section 2.05(e)(iv).

 

“Unrestricted Cash” means cash and cash equivalents of the Borrower or any of
its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Restricted
Subsidiaries.

 

-31-

 

 

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 6.10 subsequent to the Closing Date.

 

“Unused Revolving Committed Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding L/C
Obligations. For the avoidance of doubt, no deduction shall be made on account
of outstanding Swing Line Loans in calculating the Unused Revolving Commitment
Amount.

 

“Welfare Plan” means a “welfare plan” as such term is defined in Section 3(1) of
ERISA.

 

“Wholly Owned” means, with respect to any Subsidiary of any Person at any date,
that all of the shares of capital stock or other ownership interests of such
Subsidiary are at the time directly or indirectly owned by such Person.

 

Section 1.02         Other Interpretative Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

-32-

 

 

Section 1.03         Accounting Terms and Determinations.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein or as disclosed to the Administrative
Agent.

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either (x) the Borrower or (y) within 30 days after delivery of
any financial statements reflecting any change in GAAP (or after the Lenders
have been informed of the change in GAAP affecting such financial statements, if
later), the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and any other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)          All pro forma computations required to be made hereunder giving
effect to any Material Disposition, designation of any Subsidiary as an
Unrestricted Subsidiary, or issuance, incurrence or assumption of Indebtedness
shall be calculated after giving pro forma effect thereto immediately after
giving effect to such acquisition, disposition, designation or issuance,
incurrence or assumption of Indebtedness (and to any other such transaction
consummated since the first day of the period for which such pro forma
computation is being made and on or prior to the date of such computation) as if
such transaction (and any other such transactions) had occurred on the first day
of the applicable Test Period, and, to the extent applicable, the historical
earnings and cash flows associated with the assets acquired or disposed of, any
related incurrence or reduction of Indebtedness. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).

 

Section 1.04         Rounding. Any financial ratios required to be maintained by
the Borrower or any of its Restricted Subsidiaries pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

Section 1.05         Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06         Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any L/C Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

-33-

 

 

Section 1.07         Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders made to the Borrower pursuant to
Article II on the same date, all of which Loans are of the same Type (subject to
Article III) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Loans hereunder are distinguished by “Type.” The “Type” of a
Loan refers to whether such Loan is a Eurodollar Loan or a Base Rate Loan.
Identification of a Loan (or a Borrowing) by Type (e.g., a “Revolving Base Rate
Loan”) indicates that such Loan is a Loan of such Type (e.g., both a Revolving
Loan and a Eurodollar Loan) or that such Borrowing is comprised of such Loans.

 

ARTICLE II
THE CREDIT FACILITIES

 

Section 2.01         Commitments To Lend.

 

(a)          Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make Revolving Loans to the
Borrower in Dollars pursuant to this Section 2.01(a) from time to time during
the Revolving Availability Period in amounts such that its Revolving
Outstandings shall not exceed (after giving effect to all Revolving Loans
repaid, all reimbursements of L/C Disbursements made, and all Refunded Swing
Line Loans paid concurrently with the making of any Revolving Loans) its
Revolving Commitment; provided that, immediately after giving effect to each
such Revolving Loan, (i) the aggregate Revolving Outstandings shall not exceed
the Revolving Committed Amount and (ii) with respect to each Revolving Lender
individually, such Lender’s outstanding Revolving Loans plus its (other than the
Swing Line Lender’s in its capacity as such) Participation Interests in
outstanding Swing Line Loans plus its Participation Interests in outstanding L/C
Obligations shall not exceed such Lender’s Revolving Commitment Percentage of
the Revolving Committed Amount. Each Revolving Borrowing comprised of Eurodollar
Loans shall be in an aggregate principal amount of $1,000,000 or any larger
multiple of $100,000, and each Revolving Borrowing comprised of Base Rate Loans
shall be in an aggregate principal amount of $500,000 or any larger multiple of
$100,000 (except that any such Borrowing may be in the aggregate amount of the
unused Revolving Commitments and any L/C Borrowing may be in the aggregate
amount of any outstanding Unreimbursed Amounts owed to one or more L/C Issuers
as provided in Section 2.05(e)(iv)) and shall be made from the several Revolving
Lenders ratably in proportion to their respective Revolving Commitment. No more
than ten Revolving Borrowings shall be outstanding at any time. Within the
foregoing limits, the Borrower may borrow under this Section 2.01(a), repay, or,
to the extent permitted by Section 2.09, prepay, Revolving Loans and reborrow
under this Section 2.01(a).

 

(b)          [Reserved].

 

-34-

 

 

(c)          Swing Line Loans. (i) Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Revolving Lenders set forth in this subsection (c), to make a portion of
the Revolving Commitments available to the Borrower from time to time during the
Revolving Availability Period by making Swing Line Loans to the Borrower in
Dollars (each such loan, a “Swing Line Loan” and, collectively, the “Swing Line
Loans”); provided that (A) the aggregate principal amount of the Swing Line
Loans outstanding at any one time shall not exceed the Swing Line Committed
Amount, (B) each Swing Line Borrowing shall be in an aggregate principal amount
of $100,000 or any larger multiple of $100,000, (C) with regard to each Lender
individually (other than the Swing Line Lender in its capacity as such), such
Lender’s outstanding Revolving Loans plus its Participation Interests in
outstanding Swing Line Loans plus its Participation Interests in outstanding L/C
Obligations shall not at any time exceed such Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount, (D) with regard to the Revolving
Lenders collectively, the sum of the aggregate principal amount of Swing Line
Loans outstanding plus the aggregate amount of Revolving Loans outstanding plus
the aggregate amount of L/C Obligations outstanding shall not exceed the
Revolving Committed Amount, (E) the Swing Line Committed Amount shall not exceed
the aggregate of the Revolving Commitments then in effect, (F) no Swing Line
Loans may be drawn on the Closing Date and (G) the Swing Line Lender shall not
be under any obligation to make any Swing Line Loans if any Revolving Lender is
at such time a Defaulting Lender hereunder, unless the Swing Line Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swing Line Lender (in its sole discretion) with the Borrower
or such Revolving Lender to eliminate the Swing Line Lenders’ actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Swing Line Loans then
proposed to be made and all other Swing Line Loans as to which the Swing Line
Lender has actual or potential Fronting Exposure, as it may elect in its sole
discretion. Swing Line Loans shall be made and maintained as Base Rate Loans and
may be repaid and reborrowed in accordance with the provisions hereof prior to
the Swing Line Termination Date. Swing Line Loans may be made notwithstanding
the fact that such Swing Line Loans, when aggregated with the Swing Line
Lender’s other Revolving Outstandings, exceed its Revolving Commitment. The
proceeds of a Swing Line Borrowing may not be used, in whole or in part, to
refund any prior Swing Line Borrowing.

 

(ii)         The principal amount of all Swing Line Loans shall be due and
payable on the earliest of (A) the fifth day after the incurrence of such Swing
Line Loan, unless another maturity date shall be agreed to by the Swing Line
Lender and the Borrower with respect to such Swing Line Loan, (B) the Swing Line
Termination Date, (C) the occurrence of any proceeding with respect to the
Borrower under any Insolvency or Liquidation Proceeding or (D) the acceleration
of any Loan or the termination of the Revolving Commitments pursuant to Section
8.02.

 

(iii)        With respect to any Swing Line Loans that have not been voluntarily
prepaid by the Borrower or paid by the Borrower when due under clause (ii)
above, the Swing Line Lender (by request to the Administrative Agent) or the
Administrative Agent at any time may, on one Business Day’s notice, require each
Revolving Lender, including the Swing Line Lender, and each such Lender hereby
agrees, subject to the provisions of this Section 2.01(c), to make a Revolving
Loan (which shall be initially funded as a Base Rate Loan) in an amount in
Dollars equal to such Lender’s Revolving Commitment Percentage of the amount of
the Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the date
notice is given.

 

(iv)        In the case of Revolving Loans made by Lenders other than the Swing
Line Lender under clause (iii) above, each such Revolving Lender shall make the
amount of its Revolving Loan available to the Administrative Agent, in same day
funds, at the Administrative Agent’s Office, not later than 1:00 P.M. on the
Business Day next succeeding the date such notice is given. The proceeds of such
Revolving Loans shall be immediately delivered to the Swing Line Lender (and not
to the Borrower) and applied to repay the Refunded Swing Line Loans. On the day
such Revolving Loans are made, the Swing Line Lender’s Revolving Commitment
Percentage of the Refunded Swing Line Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swing Line Lender and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall instead be outstanding as Revolving Loans. The
Borrower authorizes the Administrative Agent and the Swing Line Lender to charge
the Borrower’s account with the Administrative Agent (up to the amount available
in such account) in order to pay immediately to the Swing Line Lender the amount
of such Refunded Swing Line Loans to the extent amounts received from the
Revolving Lenders, including amounts deemed to be received from the Swing Line
Lender, are not sufficient to repay in full such Refunded Swing Line Loans. If
any portion of any such amount paid (or deemed to be paid) to the Swing Line
Lender should be recovered by or on behalf of the Borrower from the Swing Line
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Revolving
Lenders in the manner contemplated by Section 2.13.

 

-35-

 

 

(v)         A copy of each notice given by the Swing Line Lender pursuant to
this Section 2.01(c) shall be promptly delivered by the Swing Line Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swing Line Loans.

 

(vi)        If as a result of any proceeding under any Insolvency or Liquidation
Proceeding, Revolving Loans are not made pursuant to this Section 2.01(c)
sufficient to repay any amounts owed to the Swing Line Lender as a result of a
nonpayment of outstanding Swing Line Loans, each Revolving Lender agrees to
purchase, and shall be deemed to have purchased, a participation in such
outstanding Swing Line Loans in an amount equal to its Revolving Commitment
Percentage of the unpaid amount together with accrued interest thereon. Upon one
Business Day’s notice from the Swing Line Lender, each Revolving Lender shall
deliver to the Swing Line Lender an amount equal to its respective Participation
Interest in such Swing Line Loans in same day funds at the office of the Swing
Line Lender specified or referred to in Section 10.02. In order to evidence such
Participation Interest each Revolving Lender agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance reasonably satisfactory to all parties. In the event any Revolving
Lender fails to make available to the Swing Line Lender the amount of such
Revolving Lender’s Participation Interest as provided in this Section
2.01(c)(vi), the Swing Line Lender shall be entitled to recover such amount on
demand from such Revolving Lender together with interest at the customary rate
set by the Swing Line Lender for correction of errors among banks in New York
City for one Business Day and thereafter at the Base Rate plus the then
Applicable Margin for Base Rate Loans.

 

(vii)       Each Revolving Lender’s obligation to make Revolving Loans pursuant
to clause (iv) above and to purchase Participation Interests in outstanding
Swing Line Loans pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including (without
limitation) (i) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender or any other Person may have against the Swing Line
Lender, the Borrower or any other Loan Party, (ii) the occurrence or continuance
of a Default or an Event of Default or the termination or reduction in the
amount of the Revolving Commitments after any such Swing Line Loans were made,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any other Person, (iv) any breach of this Agreement or any other
Finance Document by the Borrower or any other Lender, (v) whether any condition
specified in Article IV is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the forgoing. If
such Lender does not pay such amount forthwith upon the Swing Line Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swing Line Lender shall be deemed to continue to have outstanding Swing Line
Loans in the amount of such unpaid Participation Interest for all purposes of
the Finance Documents other than those provisions requiring the other Lenders to
purchase a participation therein. Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due to it hereunder, to the Swing Line Lender to fund Swing
Line Loans in the amount of the Participation Interest in Swing Line Loans that
such Lender failed to purchase pursuant to this Section 2.01(c)(vii) until such
amount has been purchased (as a result of such assignment or otherwise).

 

-36-

 

 

Section 2.02         Notice of Borrowings.

 

(a)          Borrowings Other Than Swing Line Loans and L/C Borrowings. Except
in the case of Swing Line Loans and L/C Borrowings, the Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing substantially in the
form of Exhibit A-1 not later than 12:00 P.M. on (i) the first Business Day
before the proposed Base Rate Borrowing and (ii) the third Business Day before
each proposed Eurodollar Loan (unless the Borrower wishes to request an Interest
Period for such Borrowing other than one, three or six months in duration as
provided in the definition of “Interest Period,” in which case on the fourth
Business Day before each such Eurodollar Loan), specifying:

 

(i)          the date of such Borrowing, which shall be a Business Day;

 

(ii)         the aggregate amount of such Borrowing;

 

(iii)        the initial Type of the Loans comprising such Borrowing;

 

(iv)        in the case of a Eurodollar Loan, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of “Interest Period” and to Section 2.06(a); and

 

(v)         the location (which must be in the United States) and number of the
Borrower’s account, to which funds are to be disbursed, which shall comply with
the requirements of Section 2.03.

 

If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Loan, then the Borrower shall be deemed to have
selected an initial Interest Period of one month, subject to the provisions of
the definition of “Interest Period” and to Section 2.06(a).

 

(b)          Swing Line Borrowings. The Borrower shall request a Swing Line Loan
by written notice substantially in the form of Exhibit A-4 hereto (a “Swing Line
Loan Request”) to the Swing Line Lender and the Administrative Agent not later
than 11:00 A.M. on the Business Day of the requested Swing Line Loan. Each such
notice shall be irrevocable and shall specify (i) that a Swing Line Loan is
requested, (ii) the date of the requested Swing Line Loan (which shall be a
Business Day) and (iii) the principal amount of the Swing Line Loan requested.
Each Swing Line Loan shall be made as a Base Rate Loan and, subject to Section
2.01(c)(ii), shall have such maturity date as agreed to by the Swing Line Lender
and the Borrower upon receipt by the Swing Line Lender of the Swing Line Loan
Request from the Borrower.

 

(c)          L/C Borrowings. Each L/C Borrowing shall be made as specified in
Section 2.05(e)(iv) without the necessity of a Notice of Borrowing.

 

Section 2.03         Notice to Lenders; Funding of Loans.

 

(a)          Notice to Lenders. If the Borrower has requested an Interest Period
of other than one, three or six months in duration, the Administrative Agent
shall give prompt notice of such request to the applicable Lenders and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 A.M. on the third Business Day before the requested date of such a
Eurodollar Loan, the Administrative Agent shall notify the Borrower whether or
not the requested Interest Period has been consented to by all the Lenders. Upon
receipt of a Notice of Borrowing, the Administrative Agent shall promptly notify
each Lender of such Lender’s ratable share (if any) of the Borrowing referred to
therein, and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

 

-37-

 

 

(b)          Funding of Loans. (i) Not later than 1:00 P.M. on the date of each
Borrowing (other than a Swing Line Borrowing and an L/C Borrowing), each Lender
participating therein shall make available its share of such Borrowing, in
Federal or other immediately available funds, to the Administrative Agent at the
Administrative Agent’s Office. Unless the Administrative Agent determines that
any applicable condition specified in Article IV has not been satisfied, the
Administrative Agent shall make the funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (A) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (B) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower in the applicable Notice of Borrowing, or,
if a Borrowing shall not occur on such date because any condition precedent
herein shall not have been met, promptly return the amounts received from the
Lenders in like funds, without interest.

 

(ii)         Not later than 3:00 P.M. on the date of each Swing Line Borrowing,
the Swing Line Lender shall, unless the Administrative Agent shall have notified
the Swing Line Lender that any applicable condition specified in Article IV has
not been satisfied, make available the amount of such Swing Line Borrowing, in
Federal or other immediately available funds, to the Borrower at the Swing Line
Lender’s address referred to in Section 10.02.

 

(iii)        Not later than 1:00 P.M. on the date of each L/C Borrowing, each
Revolving Lender shall make available its share of such Borrowing, in Federal or
other immediately available funds, to the Administrative Agent at the
Administrative Agent’s Office. The Administrative Agent shall remit the funds so
received to the L/C Issuer which has issued Letters of Credit having outstanding
Unreimbursed Amounts as contemplated by Section 2.05(e)(v).

 

(c)          Funding by the Administrative Agent in Anticipation of Amounts Due
from the Lenders. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with clause (b) above, and the Administrative Agent may, in reliance
upon such assumption, but is not required to, make available to the Borrower on
such date a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative Agent
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower but excluding
the date of payment to the Administrative Agent at (i) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable thereto pursuant to Section 2.06. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. A notice of the
Administrative Agent to a Lender, the Borrower with respect to any amount owing
under this clause (c) shall be conclusive, absent manifest error.

 

-38-

 

 

(d)          Failed Loans. If any Lender shall fail to make any Loan (a “Failed
Loan”) which such Lender is otherwise obligated hereunder to make to the
Borrower on the date of Borrowing thereof, and the Administrative Agent shall
not have received notice from the Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this clause (d)), the Failed Loan in full or the Administrative
Agent shall have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan was not satisfied at the
time the Failed Loan was to have been made, whenever the Administrative Agent
shall receive any amount from the Borrower for the account of such Lender, (i)
the amount so received (up to the amount of such Failed Loan) will, upon receipt
by the Administrative Agent, be deemed to have been paid to the Lender in
satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Borrower, or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any Law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan to the Borrower in
satisfaction, as applicable, to the extent thereof, of such Lender’s obligation
to make the Failed Loan.

 

Section 2.04         Evidence of Loans.

 

(a)          Lender and Administrative Agent Accounts; Notes. The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Senior Credit
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a single Revolving
Note substantially in the form of Exhibit B-1, payable to the order of such
Lender for the account of its Lending Office in an amount equal to the aggregate
unpaid principal amount of such Lender’s Revolving Loans, which shall evidence
such Lender’s Loans in addition to such accounts or records. If requested by the
Swing Line Lender, the Swing Line Loans shall be evidenced by a single Swing
Line Note, substantially in the form of Exhibit B-2, payable to the order of the
Swing Line Lender in an amount equal to the aggregate unpaid principal amount of
the Swing Line Loans. Each Lender having one or more Notes shall record the
date, amount and Type of each Loan made by it and the date and amount of each
payment of principal made by the Borrower with respect thereto, and may, if such
Lender so elects in connection with any transfer or enforcement of any Note,
endorse on the reverse side or on the schedule, if any, forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
outstanding Loan evidenced thereby; provided that the failure of any Lender to
make any such recordation or endorsement or any error in any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
any such Note. Each Lender is hereby irrevocably authorized by the Borrower so
to endorse each of its Notes and to attach to and make a part of each of its
Notes a continuation of any such schedule as and when required.

 

-39-

 

 

(b)          Certain Participation Interests. In addition to the accounts and
records referred to in clause (a) above, each Lender and the Administrative
Agent shall maintain in accordance with its usual practice accounts or records
evidencing purchases and sales by such Lender of Participation Interests in
Letters of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

Section 2.05         Letters of Credit.

 

(a)          Letters of Credit. Subject to the terms and conditions set forth
herein, (i) each L/C Issuer agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.05, (A) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue standby Letters of Credit for the account, and upon
the request, of the Borrower (or jointly for the account of the Borrower and any
of its Subsidiaries), and to amend or extend Letters of Credit previously issued
by it, in accordance with subsection (c) below, and (B) to honor drawings under
its Letters of Credit, and (ii) each Revolving Lender severally agrees to
participate in Letters of Credit issued for the account of the Borrower or any
of its Subsidiaries and any drawing thereunder in accordance with the provisions
of subsection (e) below; provided that, immediately after each Letter of Credit
is issued, (i) the aggregate amount of the L/C Obligations shall not exceed the
L/C Sublimit, (ii) the aggregate amount of the L/C Obligations with respect to
all Letters of Credit issued by such L/C Issuer shall not exceed its L/C Issuer
Sublimit, (iii) the Revolving Outstandings shall not exceed the Revolving
Committed Amount and (iv) with respect to each individual Revolving Lender, the
aggregate outstanding principal amount of such Revolving Lender’s Revolving
Loans plus its Participation Interests in outstanding L/C Obligations plus its
(other than the Swing Line Lender’s) Participation Interests in outstanding
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount. Each request by the Borrower or
any of its Subsidiaries for the issuance or increase in the stated amount of a
Letter of Credit shall be deemed to be a representation by the Borrower or such
Subsidiary that the issuance or increase in the stated amount of such Letter of
Credit complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the period specified in
clause (i)(A) above, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

(b)          Certain Limitations on Issuances of Letters of Credit. (i) No L/C
Issuer shall issue any Letter of Credit, if (A) subject to subsection (c) below
with respect to Auto-Extension Letters of Credit, the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Administrative Agent and the applicable
L/C Issuer have approved such expiry date, or (B) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date.

 

-40-

 

 

(ii)         No L/C Issuer shall be under any obligation to issue any Letter of
Credit if: (A) any order, judgment or decree of any Governmental Authority shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing such
Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having a force of Law) from any Governmental Authority
with jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital or liquidity
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it; (B) the issuance
of such Letter of Credit shall violate any Laws or one or more policies of such
L/C Issuer; (C) except as otherwise agreed by the Administrative Agent and the
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000; (D) such Letter of Credit is to be denominated in a currency other
than Dollars; or (E) a default of any Revolving Lender’s obligations to fund
under subsection (e)(iv) or (vi) below exists or any Revolving Lender is at such
time a Defaulting Lender hereunder, unless the L/C Issuer has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to the L/C
Issuer (in its sole discretion) with the Borrower or such Revolving Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iii)        No L/C Issuer shall amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(iv)        No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(v)         Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the L/C Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

(c)          Procedures for Issuance and Increases in the Amounts of Letters of
Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) substantially in the form of Exhibit
A-3 hereto (a “Letter of Credit Request”), appropriately completed and signed by
a Responsible Officer of the Borrower including agreed-upon draft language for
such Letter of Credit reasonably acceptable to the applicable L/C Issuer. Such
Letter of Credit Request must be received by the L/C Issuer and the
Administrative Agent not later than 2:00 P.M. at least four Business Days (or
such later date and time as the L/C Issuer may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of increase, as
the case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Request shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof, (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may reasonably require. In the case of a request
for an increase in the stated amount of any outstanding Letter of Credit, such
Letter of Credit Request shall specify in form and detail satisfactory to the
L/C Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the amount of the
proposed increase; and (D) such other matters as the L/C Issuer may reasonably
require. If requested by the applicable L/C Issuer, the Borrower shall also
submit a Letter of Credit Application on such L/C Issuer’s standard form in
connection with any request for the issuance or increase in the stated amount of
a Letter of Credit. Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any L/C
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

-41-

 

 

(ii)         Promptly after receipt of any Letter of Credit Request, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions thereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or jointly for the
account of the Borrower or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Request, the L/C Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to a date not later than the
Letter of Credit Expiration Date; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of subsection (c)(i) or (ii) above or otherwise) or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (x) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (y) from the Administrative Agent or any Loan Party that one or
more of the applicable conditions specified in Section 4.02 are not then
satisfied (for the avoidance of doubt, the provision of any such notice to the
L/C Issuer pursuant to this clause (y) shall not relieve any Revolving Lender of
its obligation to fund its share of any such Letter of Credit that is not
extended, to the extent such Letter of Credit is drawn under the terms of this
Agreement), and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

-42-

 

 

(d)          Purchase and Sale of Letter of Credit Participation. Immediately
upon the issuance by an L/C Issuer of a Letter of Credit, such L/C Issuer shall
be deemed, without further action by any party hereto, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party hereto, to have purchased from such L/C Issuer, without
recourse or warranty, an undivided Participation Interest in such Letter of
Credit and the related L/C Obligations in the proportion its Revolving
Commitment Percentage bears to the Revolving Committed Amount (although any
fronting fee payable under Section 2.11 shall be payable directly to the
Administrative Agent for the account of the applicable L/C Issuer, and the
Lenders (other than such L/C Issuer) shall have no right to receive any portion
of any such fronting fee) and any security therefor or guaranty pertaining
thereto. Upon any change in the Revolving Commitments pursuant to Section 10.06,
there shall be an automatic adjustment to the Participation Interests in all
outstanding Letters of Credit and all L/C Obligations to reflect the adjusted
Revolving Commitments of the assigning and assignee Lenders or of all Lenders
having Revolving Commitments, as the case may be.

 

(e)          Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable L/C Issuer shall promptly notify the
Borrower and the Administrative Agent thereof and shall determine in accordance
with the terms of such Letter of Credit whether such drawing should be honored.
If the L/C Issuer determines that any such drawing shall be honored, such L/C
Issuer shall make available to such beneficiary in accordance with the terms of
such Letter of Credit the amount of the drawing and shall notify the Borrower
and the Administrative Agent as to the amount to be paid as a result of such
drawing and the payment date (which date shall be one Business Day after the
date of the drawing) (each such date, an “Honor Date”).

 

(ii)         The Borrower shall be irrevocably and unconditionally obligated
forthwith to reimburse each L/C Issuer or each L/C Issuer through the
Administrative Agent for any amounts paid by such L/C Issuer upon any drawing
under any Letter of Credit, together with any and all reasonable charges and
expenses which the L/C Issuer may pay or incur relative to such drawing. Such
reimbursement payment shall be due and payable on the same day as the Honor Date
if notice is received prior to 11:00 A.M., or the next Business Day after the
Honor Date otherwise. In addition, the Borrower agrees to pay to the L/C Issuer
interest, payable on demand, on any and all amounts not paid by the Borrower to
the L/C Issuer when due under this subsection (e)(ii), for each day from and
including the date when such amount becomes due to but excluding the date such
amount is paid in full, whether before or after judgment, at a rate per annum
equal to the Default Rate. Each reimbursement and other payment to be made by
the Borrower pursuant to this clause (ii) shall be made to the L/C Issuer in
Federal or other funds immediately available to it at its address referred to in
Section 10.02.

 

(iii)        Subject to the satisfaction of all applicable conditions set forth
in Article IV, the Borrower may, at its option, utilize the Swing Line
Commitment or the Revolving Commitments, or make other arrangements for payment
satisfactory to the L/C Issuer, for the reimbursement of all L/C Disbursements
as required by clause (ii) above.

 

(iv)        With respect to any L/C Disbursements that have not been reimbursed
by the Borrower when due under clauses (ii) and (iii) above (an “Unreimbursed
Amount”), the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date, the amount of the Unreimbursed Amount and the amount of such
Revolving Lender’s pro rata share thereof and such Revolving Lender’s pro rata
share of such unreimbursed L/C Disbursement (determined by the proportion its
Revolving Commitment Percentage bears to the aggregate Revolving Committed
Amount). In such event, the Borrower shall be deemed to have requested an “L/C
Borrowing” of Revolving Loans that are Base Rate Loans to be disbursed on the
next Business Day following the Honor Date in an aggregate amount in Dollars
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.01(a), but subject to the amount of the unutilized
portion of the Revolving Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Notice of Borrowing), and each such Revolving
Lender hereby agrees to make a Revolving Loan (which shall be initially funded
as a Base Rate Loan) in an amount equal to such Lender’s Revolving Commitment
Percentage of the Unreimbursed Amount outstanding on the date notice is given.
Any such notice given by the Administrative Agent given pursuant to this clause
(iv) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

-43-

 

 

(v)         Each Revolving Lender (including any Revolving Lender acting as L/C
Issuer in respect of any Unreimbursed Amount) shall, upon any notice from the
Administrative Agent pursuant to clause (iv) above, make the amount of its
Revolving Loan available to the Administrative Agent in Dollars in Federal or
other immediately available funds, at the Administrative Agent’s Office, not
later than 1:00 P.M. on the Business Day specified in such notice, whereupon,
subject to clause (vi) below, each Revolving Lender that so makes funds
available shall be deemed to have made a Revolving Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received (and the Administrative Agent may apply Cash Collateral provided for
this purpose) to the applicable L/C Issuer.

 

(vi)        With respect to any Unreimbursed Amount that is not fully refinanced
by an L/C Borrowing pursuant to clauses (iv) and (v) above because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Administrative Agent shall promptly notify each Revolving Lender
(other than the relevant L/C Issuer), and each such Revolving Lender shall
promptly and unconditionally pay to the Administrative Agent, for the account of
such L/C Issuer, such Revolving Lender’s pro rata share of such Unreimbursed
Amount (determined by the proportion its Revolving Commitment Percentage bears
to the aggregate Revolving Committed Amount) in Dollars in Federal or other
immediately available funds. Such payment from the Revolving Lenders shall be
due (i) at or before 1:00 P.M. on the date the Administrative Agent so notifies
a Revolving Lender, if such notice is given at or before 10:00 A.M. on such date
or (ii) at or before 10:00 A.M. on the next succeeding Business Day, together
with interest on such amount for each day from and including the date of such
drawing to but excluding the day such payment is due from such Revolving Lender
at the Federal Funds Rate for such day (which funds the Administrative Agent
shall promptly remit to the applicable L/C Issuer). Each payment by a Revolving
Lender to the Administrative Agent for the account of an L/C Issuer in respect
of an Unreimbursed Amount shall constitute a payment in respect of its
Participation Interest in the related Letter of Credit purchased pursuant to
subsection (d) above. The failure of any Revolving Lender to make available to
the Administrative Agent for the account of an L/C Issuer its pro rata share of
any Unreimbursed Amount shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent for the
account of such L/C Issuer its pro rata share of any payment made under any
Letter of Credit on the date required, as specified above, but no such Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent for the account of the L/C Issuer such other Lender’s
pro rata share of any such payment. Upon payment in full of all amounts payable
by a Lender under this clause (vi), such Lender shall be subrogated to the
rights of the L/C Issuer against the Borrower to the extent of such Lender’s pro
rata share of the related L/C Obligation so paid (including interest accrued
thereon).

 

(vii)       Each Revolving Lender’s obligation to make Revolving Loans pursuant
to clause (iv) above and to make payments in respect of its Participation
Interests in Unreimbursed Amounts pursuant to clause (vi) above shall be
absolute and unconditional and shall not be affected by any circumstance,
including: (A) any setoff, counterclaim, recoupment, defense or other right
which such Lender may have against the L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans as a part of an L/C Borrowing pursuant to
clause (iv) above is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Notice of Borrowing). No such making by a
Revolving Lender of a Revolving Loan or a payment by a Revolving Lender of an
amount in respect of its Participation Interest in Unreimbursed Amounts shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

-44-

 





 

(viii)      If any Revolving Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
subsection (e) by the time specified therefor, then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the Federal Funds Rate
for such day. Any payment made by any Lender after 3:00 P.M. on any Business Day
shall be deemed for purposes of the preceding sentence to have been made on the
next succeeding Business Day. A certificate of the applicable L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (viii) shall be conclusive absent
manifest error.

 

(f)          Repayment of Funded Participations in Respect of Drawn Letters of
Credit. (i) Whenever the Administrative Agent receives a payment of an L/C
Obligation as to which the Administrative Agent has received for the account of
an L/C Issuer any payments from the Revolving Lenders pursuant to subsection (e)
above (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent shall promptly pay to each Revolving Lender which has paid its pro rata
share thereof an amount equal to such Lender’s pro rata share of the amount
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which the payments from the Revolving Lenders were
received) in the same funds as those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to clause (i) above is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its pro rata share thereof (determined by the proportion its Revolving
Commitment Percentage bears to the aggregate Revolving Committed Amount) on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Revolving Lender, at a rate
per annum equal to the Federal Funds Rate for such day.

 

(g)          Obligations Absolute. The obligations of the Borrower under
Sections 2.05(e)(i) and 2.05(e)(ii) above shall be absolute (subject to the
right to bring subsequent claims subject to the limitations set forth in Section
2.05(l)(v)) and unconditional and shall be performed strictly in accordance with
the terms of this Agreement, ISP and Uniform Customs and Practice for
Documentary Credits (the “UCP”), as applicable, under all circumstances
whatsoever, including, without limitation, the following circumstances:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)         any amendment or waiver of or any consent to departure from all or
any of the provisions of this Agreement, any Letter of Credit or any other Loan
Document;

 

-45-

 

 

(iii)        the use which may be made of the Letter of Credit by, or any acts
or omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);

 

(iv)        the existence of any claim, counterclaim, setoff, defense or other
rights that the Borrower or any Subsidiary may have at any time against a
beneficiary or any transferee of a Letter of Credit (or any Person for whom the
beneficiary or transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement or any Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(v)         any draft, demand, certificate, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever, or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(vi)        any payment by any L/C Issuer under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

 

(vii)       any payment made by any L/C Issuer under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, examiner, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Insolvency or Liquidation Proceeding; or

 

(viii)      any other act or omission to act or delay of any kind by any L/C
Issuer or any other Person or any other event or circumstance whatsoever that
might, but for the provisions of this clause (viii), constitute a legal or
equitable discharge of the Borrower’s obligations hereunder;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to punitive or
consequential damages or lost profits, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by acts or omissions by such L/C Issuer constituting gross
negligence or willful misconduct on the part of such L/C Issuer (as determined
by a court of competent jurisdiction in a final non-appealable judgment).

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against each L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

-46-

 

 

(h)          Role of L/C Issuers; Reliance. Each Revolving Lender and the
Borrower agree that the relevant L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the Agents
or their Related Parties or any of the respective correspondents, participants
or assignees of the L/C Issuers shall be liable to any Lender for: (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and nonappealable
judgment; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit or Letter of
Credit Request. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Agents or any of their Related Parties, or any of the
respective correspondents, participants or assignees of the L/C Issuers, shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of subsection (g) of this Section 2.05; provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have been caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuers may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(i)          Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable L/C Issuer and the Borrower when a Letter of Credit is issued the
rules of the ISP shall apply to each standby Letter of Credit.

 

(j)          Conflict with L/C Documents. In the event of any conflict between
this Agreement and any L/C Document, this Agreement shall govern.

 

(k)          Letters of Credit Issued for the Borrower or Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of any Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit. The Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
the Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives benefits from the businesses of such Subsidiaries.

 

(l)          Indemnification of L/C Issuers. (i) In addition to its other
obligations under this Agreement, the Borrower hereby agrees to protect,
indemnify, pay and save each L/C Issuer harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable out-of-pocket fees, charges and disbursements of counsel)
that such L/C Issuer may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or (B) the failure of such
L/C Issuer to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions herein
called “Government Acts”).

 

-47-

 

 

(ii)         As between the Borrower and each L/C Issuer, the Borrower shall
assume all risks of the acts or omissions of or the misuse of any Letter of
Credit by the beneficiary thereof. No L/C Issuer shall be responsible for: (A)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the L/C Issuer, including, without limitation, any Government Acts.
None of the above shall affect, impair, or prevent the vesting of any L/C
Issuer’s rights or powers hereunder.

 

(iii)        In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an L/C Issuer,
under or in connection with any Letter of Credit or the related certificates, if
taken or omitted in good faith, shall not put the L/C Issuer under any resulting
liability to the Borrower or any other Loan Party. It is the intention of the
parties that this Agreement shall be construed and applied to protect and
indemnify each L/C Issuer against any and all risks involved in the issuance of
any Letter of Credit, all of which risks are hereby assumed by the Loan Parties,
including, without limitation, any and all risks, whether rightful or wrongful,
of any present or future Government Acts. No L/C Issuer shall in any way be
liable for any failure by such L/C Issuer or anyone else to pay any drawing
under any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such L/C Issuer.

 

(iv)        Nothing in this subsection (l) is intended to limit the
Reimbursement Obligation of the Borrower contained in this Section 2.05. The
obligations of the Borrower under this subsection (l) shall survive the
termination of this Agreement. No act or omission of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of any L/C Issuer to enforce any right, power or benefit under this Agreement.

 

(v)         Notwithstanding anything to the contrary contained in this
subsection (l), the Borrower shall have no obligation to indemnify any L/C
Issuer in respect of any liability incurred by such L/C Issuer arising solely
out of the gross negligence or willful misconduct of such L/C Issuer, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment. Nothing in this Agreement shall relieve any L/C Issuer of any
liability to the Borrower in respect of any action taken by such L/C Issuer
which action constitutes gross negligence or willful misconduct of such L/C
Issuer, as determined by a court of competent jurisdiction in a final and
nonappealable judgment.

 

(m)          Resignation of an L/C Issuer. An L/C Issuer may resign at any time
by giving 30 days’ notice to the Administrative Agent, the Revolving Lenders and
the Borrower; provided, however, that any such resignation shall not affect the
rights or obligations of the L/C Issuer with respect to Letters of Credit issued
by it prior to such resignation. Upon any such resignation, the Borrower shall
(within 60 days after such notice of resignation) either appoint a successor or
terminate the unutilized L/C Commitment of such L/C Issuer; provided, however,
that, if the Borrower elects to terminate such unutilized L/C Commitment, the
Borrower may at any time thereafter that the Revolving Commitments are in effect
reinstate such L/C Commitment in connection with the appointment of another L/C
Issuer. Upon the acceptance of any appointment as an L/C Issuer hereunder by a
successor L/C Issuer, such successor shall succeed to and become vested with all
the interests, rights and obligations of the retiring L/C Issuer and the
retiring L/C Issuer shall be discharged from its obligations to issue Letters of
Credit hereunder. The acceptance of any appointment as L/C Issuer hereunder by a
successor L/C Issuer shall be evidenced by an agreement entered into by such
successor, in a form reasonably satisfactory to the Borrower and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor shall be a party hereto and have all the rights and
obligations of an L/C Issuer under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to such L/C Issuer
shall be deemed to refer to such successor or to any previous L/C Issuer, or to
such successor and all previous L/C Issuers, as the context shall require. After
the resignation of an L/C Issuer hereunder, the retiring L/C Issuer shall remain
a party hereto and shall continue to have all the rights and obligations of an
L/C Issuer under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit.

 

-48-

 

 

(n)          Reporting. Each L/C Issuer (other than the Administrative Agent)
will report in writing to the Administrative Agent (i) on the first Business Day
of each month, the aggregate face amount of Letters of Credit issued by it and
outstanding as of the last Business Day of the preceding month, (ii) on or prior
to each Business Day on which such L/C Issuer expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate face amount of Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and such L/C Issuer shall advise the Administrative Agent
on such Business Day whether such issuance, amendment, renewal or extension
occurred and whether the amount thereof changed), (iii) on each Business Day on
which such L/C Issuer makes any L/C Disbursement, the date and amount of such
L/C Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

 

Section 2.06         Interest. 

 

(a)          Rate Options Applicable to Loans. Each Borrowing (other than a
Swing Line Borrowing, which shall be made and maintained as Base Rate Loans)
shall be comprised of Base Rate Loans or Eurodollar Loans, as the Borrower may
request pursuant to Section 2.02. Borrowings of more than one Type may be
outstanding at the same time; provided, however, that the Borrower may not
request any Borrowing that, if made, would result in an aggregate of more than
ten separate Groups of Eurodollar Loans being outstanding hereunder at any one
time. For this purpose, Loans having different Interest Periods, regardless of
whether commencing on the same date, shall be considered separate Groups.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment and before and after the commencement of any
proceeding under any Insolvency or Liquidation Proceeding.

 

(b)          Rates Applicable to Loans. Subject to the provisions of subsection
(c) below, (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period applicable thereto at a rate
per annum equal to the sum of the Adjusted Eurodollar Rate for such Interest
Period plus the then Applicable Margin for Eurodollar Loans, (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof for each
day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the Base Rate for such day plus the then Applicable Margin
for Base Rate Loans, and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the then Applicable Margin for Base
Rate Loans.

 

(c)          Additional Interest. If any Loan or interest thereon or any fee
described in Section 2.11 due and owing is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such overdue amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

-49-

 

 

(d)          Interest Payments. Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Insolvency or Liquidation
Proceeding. Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(e)          Determination and Notice of Interest Rates. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the interest rate
applicable to any Interest Period for Eurodollar Loans upon determination of
such interest rate. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the public
announcement of such change. Any notice with respect to Eurodollar Loans shall,
without the necessity of the Administrative Agent so stating in such notice, be
subject to the provisions of the definition of “Applicable Margin” providing for
adjustments in the Applicable Margin applicable to such Loans after the
beginning of the Interest Period applicable thereto.

 

Section 2.07         Extension and Conversion. 

 

(a)          Continuation and Conversion Options. The Loans included in each
Borrowing shall bear interest initially at the type of rate allowed by Section
2.06 and as specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower shall have the option, on any Business Day, to elect to
change or continue the type of interest rate borne by each Group of Loans
(subject in each case to the provisions of Article III and Section 2.07(d)), as
follows:

 

(i)          if such Loans are Base Rate Loans, the Borrower may elect to
convert such Loans to Eurodollar Loans as of any Business Day; and

 

(ii)         if such Loans are Eurodollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Eurodollar Loans for an additional Interest Period, subject to Section 3.05 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”), which notice
shall not thereafter be revocable by the Borrower, to the Administrative Agent
not later than 12:00 Noon on the third Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of
Extension/Conversion may, if it so specifies, apply to only a portion of the
aggregate principal amount of the relevant Group of Loans; provided that (i)
such portion is allocated ratably among the Loans comprising such Group and (ii)
the portion to which such Notice of Borrowing applies, and the remaining portion
to which it does not apply, are each $1,000,000 or any larger multiple of
$1,000,000.

 

(b)          Contents of Notice of Extension/Conversion. Each Notice of
Extension/ Conversion shall specify:

 

(i)          the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)         the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

 

-50-

 

 

(iii)        if the Loans comprising such Group are to be converted, the new
Type of Loans and, if the Loans being converted are to be Eurodollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and

 

(iv)        if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

 

Each Interest Period specified in a Notice of Extension/Conversion shall comply
with the provisions of the definition of the term “Interest Period.” If no
Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.

 

(c)          Notification to Lenders. Upon receipt of a Notice of
Extension/Conversion from the Borrower pursuant to Section 2.07(a), the
Administrative Agent shall promptly notify each Lender of the contents thereof.

 

(d)          Limitation on Conversion/Continuation Options. The Borrower shall
not be entitled to elect to convert any Loans to, or continue any Loans for an
additional Interest Period as, Eurodollar Loans if the aggregate principal
amount of any Group of Eurodollar Loans created or continued as a result of such
election would be less than $1,000,000. If an Event of Default shall have
occurred and be continuing when the Borrower delivers notice of such election to
the Administrative Agent, the Borrower shall not be entitled to elect to convert
any Eurodollar Loans to, or continue any Eurodollar Loans for an Interest Period
as, Eurodollar Loans having an Interest Period in excess of one month.

 

Section 2.08         Maturity of Loans. The Revolving Loans shall mature on the
Revolving Termination Date, and any Revolving Loans, Swing Line Loans and L/C
Obligations then outstanding (together with accrued interest thereon and fees in
respect thereof) shall be due and payable on such date. 

 

Section 2.09         Prepayments. 

 

(a)          Voluntary Prepayment of Revolving Loans. The Borrower shall have
the right to voluntarily prepay Revolving Loans in whole or in part from time to
time, subject to Section 3.05 but otherwise without premium or penalty;
provided, however, that each partial prepayment of Revolving Loans shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each payment pursuant to this Section shall be applied as set forth in
Section 2.09(c).

 

(b)          Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 P.M. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

-51-

 

 

(c)          Mandatory Prepayments.

 

(i)          Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the Borrower shall repay,
and there shall become due and payable (together with accrued interest thereon),
on such date an aggregate principal amount of Swing Line Loans equal to such
excess. If the outstanding Swing Line Loans have been repaid in full, the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon), Revolving Loans in such amounts as are necessary so
that, after giving effect to the repayment of the Swing Line Loans and the
repayment of Revolving Loans, the aggregate Revolving Outstandings do not exceed
the Revolving Committed Amount. If the outstanding Revolving Loans and Swing
Line Loans have been repaid in full, the Borrower shall Cash Collateralize L/C
Obligations so that, after giving effect to the repayment of Swing Line Loans
and Revolving Loans and the Cash Collateralization of L/C Obligations pursuant
to this subsection (i), the aggregate Revolving Outstandings do not exceed the
Revolving Committed Amount. In determining the aggregate Revolving Outstandings
for purposes of this Agreement, L/C Obligations shall be reduced to the extent
that they are Cash Collateralized as contemplated by this subsection (i). Each
prepayment of Revolving Loans required pursuant to this subsection (i) shall be
applied ratably among outstanding Revolving Loans based on the respective
amounts of principal then outstanding. Each Cash Collateralization of L/C
Obligations required by this subsection (i) shall be applied ratably among L/C
Obligations based on the respective amounts thereof then outstanding.

 

(ii)         Application of Mandatory Prepayments. All amounts required to be
paid pursuant to Section 2.09(c)(i) shall be applied, first to Swing Line Loans,
second to Revolving Loans, and third to Cash Collateralize L/C Obligations; and

 

(iii)        Payments Cumulative. Except as otherwise expressly provided in this
Section 2.09, payments required under any subsection or clause of this Section
2.09 are in addition to payments made or required under any other subsection or
clause of this Section 2.09.

 

(d)          Notices of Prepayments. The Borrower shall notify the
Administrative Agent, in the case of any Revolving Loan which is a Base Rate
Loan, by 11:00 A.M. on the date of any voluntary prepayment hereunder and, in
the case of any other Loan, by 11:00 A.M., at least three Business Days prior to
the date of voluntary prepayment in the case of Eurodollar Loans and at least
one Business Day prior to the date of voluntary prepayment in the case of Base
Rate Loans. Each notice of prepayment shall be substantially in the form of
Exhibit J and shall specify the prepayment date, the principal amount to be
prepaid, whether the Loan to be prepaid is a Eurodollar Loan or a Base Rate Loan
and, in the case of a Eurodollar Loan, the Interest Period of such Loan. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s pro rata share, if any, thereof.
Once such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable as specified therein. Subject to the foregoing, amounts prepaid under
Section 2.09(a) shall be applied as the Borrower may elect. Amounts prepaid
under Section 2.09(c) shall be applied as set forth therein. All prepayments of
Eurodollar Loans under this Section 2.09 shall be accompanied by accrued
interest on the principal amount being prepaid to the date of payment, together
with any additional amounts required pursuant to Section 3.05.

 

Section 2.10         Adjustment of Commitments. 

 

(a)          Optional Termination or Reduction of Commitments (Pro rata). The
Borrower may from time to time permanently reduce or terminate the Revolving
Committed Amount in whole or in part (in minimum aggregate amounts of $1,000,000
or any whole multiple of $500,000 in excess thereof (or, if less, the full
remaining amount of the then applicable Revolving Committed Amount)) upon five
Business Days’ prior written or telecopy notice to the Administrative Agent
(which notice may be conditional on the receipt of other financing to the extent
specified in such notice); provided, however, that no such termination or
reduction shall be made which would cause the Revolving Outstandings to exceed
the Revolving Committed Amount as so reduced, unless, concurrently with such
termination or reduction, the Revolving Loans are repaid (and, after the
Revolving Loans have been paid in full, the Swing Line Loans are repaid and,
after the Swing Line Loans have been paid in full, the L/C Obligations are Cash
Collateralized) to the extent necessary to eliminate such excess. The
Administrative Agent shall promptly notify each affected Lender of the receipt
by the Administrative Agent of any notice from the Borrower pursuant to this
Section 2.10(a). Any partial reduction of the Revolving Committed Amount
pursuant to this Section 2.10(a) shall be applied to the Revolving Commitments
of the Lenders pro rata based upon their respective Revolving Commitment
Percentages. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 2.11, on the date of each
termination or reduction of the Revolving Committed Amount, any fees accrued
through the date of such termination or reduction on the amount of the Revolving
Committed Amount so terminated or reduced.

 

-52-

 

 

(b)          Termination. The Revolving Commitments and the related L/C
Commitments of the relevant L/C Issuers shall terminate automatically on the
Revolving Termination Date. The Swing Line Commitment of the Swing Line Lender
shall terminate automatically on the Swing Line Termination Date.

 

(c)          General. The Borrower shall pay to the Administrative Agent for the
account of the Lenders in accordance with the terms of this Section 2.10, on the
date of each termination or reduction of the Revolving Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Committed Amount so terminated or reduced.

 

Section 2.11         Fees. 

 

(a)          Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a fee
(the “Commitment Fee”) on such Lender’s Revolving Commitment Percentage of the
daily Unused Revolving Committed Amount, computed at a per annum rate equal to
the Commitment Fee Percentage. The Commitment Fee shall commence to accrue on
the Closing Date and shall be due and payable in arrears on the last Business
Day of each March, June, September and December (and on any date that the
Revolving Committed Amount is reduced as provided in Section 2.10(a) and on the
Revolving Termination Date) for the period ending on each such date; provided
that the first such payment shall be due on December 31, 2014.

 

(b)          Letter of Credit Fees.

 

(i)          Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender that is not a Defaulting Lender a
fee (the “Letter of Credit Fee”) on such Lender’s Revolving Commitment
Percentage of the average daily maximum amount available to be drawn under each
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit) computed at a per annum rate for each day from the date
of issuance to the date of expiration equal to the Applicable Margin for
Eurodollar Loans in effect from time to time; provided, however, that any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral pursuant to Section 2.05 shall instead be payable, to
the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuers for their own
respective accounts. The Letter of Credit Fee will be computed on a quarterly
basis in arrears and shall be due and payable on the last Business Day of each
March, June, September and December, commencing with the first of such dates to
occur after the date of issuance of such Letter of Credit, and on the Letter of
Credit Expiration Date and thereafter on demand.

 

-53-

 

 

(ii)         Fronting Fee and Documentary and Processing Charges Payable to the
L/C Issuers. The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at a rate of 0.25% per annum, computed on the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on last Business Day after the end of each
March, June, September and December, commencing with the first such date after
the issuance of such Letter of Credit, and on the Letter of Credit Expiration
Date and thereafter on demand.

 

(iii)        L/C Issuer Fees. In addition to the Letter of Credit Fee payable
pursuant to clause (i) above and any fronting fees payable pursuant to clause
(ii) above, the Borrower promises to pay to each L/C Issuer for its own account
without sharing by the other Lenders the letter of credit fronting and
negotiation fees agreed to by the Borrower and such L/C Issuer from time to time
and the customary charges from time to time of such L/C Issuer with respect to
the issuance, amendment, transfer, administration, cancellation and conversion
of, and drawings under, such Letters of Credit (collectively, the “L/C Issuer
Fees”). L/C Issuer Fees are due when earned and payable on demand and are
nonrefundable.

 

(c)          Other Fees. The Borrower shall pay to the Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever. The Borrower shall
pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever except as
otherwise agreed.

 

Section 2.12         Pro rata Treatment. Except to the extent otherwise provided
herein: 

 

(a)          Loans. Each Borrowing, each payment or prepayment of principal of
or interest on any Loan, each payment of fees (other than the L/C Issuer Fees
retained by an L/C Issuer for its own account, and the administrative fees
retained by the Agents for their own account), each reduction of the Revolving
Committed Amount and each conversion or continuation of any Loan, shall be
allocated pro rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentages and Incremental Revolving Commitment
Percentage, as applicable, of such Lenders (or, if the Commitments of such
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans and Participation Interests of such
Lenders); provided that, in the event any amount paid to any Lender pursuant to
this subsection (a) is rescinded or must otherwise be returned by the
Administrative Agent, each Lender shall, upon the request of the Administrative
Agent, repay to the Administrative Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Administrative Agent until the date the Administrative Agent receives such
repayment at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(b)          Letters of Credit. Each payment of L/C Obligations shall be
allocated to each Revolving Lender pro rata in accordance with its Revolving
Commitment Percentage; provided that, if any Revolving Lender shall have failed
to pay its applicable pro rata share of any L/C Disbursement as required under
Section 2.05(e)(iv) or (vi), then any amount to which such Revolving Lender
would otherwise be entitled pursuant to this subsection (b) shall instead be
payable to the L/C Issuers.

 

-54-

 

 

Section 2.13         Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it or of its
Participation Interests in L/C Obligations or Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or such Participation Interests and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (i) notify the Administrative
Agent of such fact, and (ii) purchase (for cash at face value) participation in
the Loans and subparticipations in the Participation Interests in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing thereon; provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.05 or 2.16, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in Participation
Interests in L/C Obligations or Swing Line Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.14         Payments Generally; Administrative Agent’s Clawback. 

 

(a)          Payments by the Borrower. All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Each payment of principal of and interest on Loans, L/C
Obligations and fees hereunder (other than fees payable directly to any L/C
Issuer) shall be paid not later than 1:00 P.M. on the date when due, in Dollars
and in Federal or other funds immediately available to the Administrative Agent
at the account designated by it by notice to the Borrower. Payments received
after 1:00 P.M. shall be deemed to have been received on the next Business Day,
and any applicable interest or fee shall continue to accrue. The Administrative
Agent may, in its sole discretion, distribute such payments to the applicable
Lenders on the date of receipt thereof, if such payment is received prior to
1:00 P.M.; otherwise the Administrative Agent may, in its sole discretion,
distribute such payment to the applicable Lenders on the date of receipt thereof
or on the immediately succeeding Business Day. Whenever any payment hereunder
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day (and such extension of
time shall be reflected in computing interest or fees, as the case may be),
unless (in the case of Eurodollar Loans) such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day. If the date for any payment of principal is extended by
operation of Law or otherwise, interest thereon shall be payable for such
extended time.

 

-55-

 

 

(b)          Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the applicable Lenders or any L/C Issuer hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith, and
may, in reliance upon such assumption, distribute to the applicable Lenders or
the applicable L/C Issuers, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the applicable
Lenders or the applicable L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
but excluding the date of payment to the Administrative Agent at the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender with respect to any amount owing under
this subsection (b) shall be conclusive, absent manifest error.

 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds promptly (in like funds as received from such
Lender) to such Lender without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to purchase Participation Interests in the Letters
of Credit and Swing Line Loans are several and not joint. The failure of any
Lender to make a Loan required to be made by it as part of any Borrowing
hereunder or to fund a Participation Interest shall not relieve any other Lender
of its obligation, if any, hereunder to make any Loan on the date of such
Borrowing or fund any such Participation Interest, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on such date of Borrowing or fund its Participation Interest.

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(f)          Computations. All computations of interest for Base Rate Loans when
the Base Rate is determined by the Prime Rate shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All
computations of Commitment Fees and other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which Loan is made (or converted or continued), and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made (or
continued or converted) shall, subject to subsection (a) above, bear interest
for one day. Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

Section 2.15         Increase in Commitments. 

 

(a)          Increase in Commitments. The Borrower may by written notice to the
Administrative Agent elect to increase commitments under the Revolving Facility
(any such increase, an “Incremental Revolving Increase”; the commitments
thereunder are referred to as “Incremental Revolving Commitments” and loans
pursuant thereto “Incremental Revolving Loans”); provided that the total
aggregate amount for all Incremental Revolving Increases, assuming the full
amount thereof is drawn, shall not (as of any date of incurrence thereof) exceed
$10,000,000. Each such notice shall specify (x) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Revolving
Increase shall be effective, which shall be a date not less than five Business
Days after the date on which such notice is delivered to the Administrative
Agent and (y) the identity of each Eligible Assignee to whom the Borrower
proposes any portion of such Incremental Revolving Increase be allocated and the
amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the Incremental Revolving Increase may elect or
decline, in its sole discretion, to provide such portion of the Incremental
Revolving Increase.

 

-56-

 

 

(b)          Conditions. The Incremental Revolving Increase shall become
effective, as of such Increase Effective Date; provided that:

 

(i)          each of the conditions set forth in Section 4.02(a) shall be
satisfied;

 

(ii)         no Default or Event of Default shall have occurred and be
continuing or would result from the Borrowings to be made on the Increase
Effective Date;

 

(iii)        after giving effect to the making of any Loans pursuant to any
Incremental Revolving Increase, the Borrower shall be in compliance with the
covenants set forth in Section 7.05 on a pro forma basis in accordance with
Section 1.03(c); and

 

(iv)        The Borrower shall deliver or cause to be delivered a certificate of
a Responsible Officer demonstrating compliance with the foregoing conditions and
in connection with any such transaction.

 

(c)          Terms and Provisions. The terms and provisions of any Incremental
Revolving Increase shall be on the exact same terms (other than upfront fees)
and pursuant to the exact same documentation applicable to the existing
Revolving Commitments (and Revolving Loans). The Incremental Revolving
Commitments shall be effected by a joinder agreement (the “Increase Joinder”)
executed by the Borrower, the Administrative Agent and each Lender making such
Incremental Revolving Commitment, in form and substance satisfactory to each of
them. The Increase Joinder may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.15. In addition, unless otherwise specifically
provided herein or in the Increase Joinder, all references in Loan Documents to
Revolving Loans shall be deemed, unless the context otherwise requires, to
include references to Incremental Revolving Loans and Incremental Revolving
Commitments, respectively.

 

(d)          Incremental Commitments. On any Increase Effective Date on which an
Incremental Revolving Increase is effective, the participations held by the
Revolving Lenders in the L/C Obligations and Swing Line Loans immediately prior
to such increase will be reallocated so as to be held by the Revolving Lenders
ratably in accordance with their respective Applicable Percentages after giving
effect to such Incremental Revolving Increase. If, on the date of an Incremental
Revolving Increase, there are any Revolving Loans outstanding, the Borrower
shall prepay such Revolving Loans in accordance with this Agreement on the date
of effectiveness of such Incremental Revolving Increase (but the Borrower may
finance such prepayment with a concurrent borrowing of Revolving Loans from the
Revolving Lenders in accordance with their Applicable Percentages after giving
effect to such Incremental Revolving Increase).

 

(e)          Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this paragraph shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty Agreement and security interests created by the
Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any new Commitments.

 

-57-

 

 

Section 2.16         Cash Collateral.

 

(a)          Obligation to Cash Collateralize. Upon the request of the
Administrative Agent or the applicable L/C Issuer (i) if the applicable L/C
Issuer has honored any full or partial drawing under any Letter of Credit and
such drawing has resulted in an L/C Disbursement or (ii) if, as of the date that
is ten (10) Business Days prior to the Revolver Termination Date, any L/C
Obligation for any reason remains outstanding or there are any L/C Borrowings
outstanding or there are any outstanding Letters of Credit, or as otherwise
required pursuant to Section 2.05, Section 2.09(c), Section 2.17 or Section
8.02, the Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in an amount not less than the Minimum
Collateral Amount. At any time that there shall exist a Defaulting Lender,
immediately upon the written request of the Administrative Agent or any
applicable L/C Issuer or Swing Line Bank (in each case, with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize all Fronting
Exposure of such L/C Issuer or Swing Line Bank, as applicable, with respect to
such Defaulting Lender (determined after giving effect to Section 2.17(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount with respect thereto.

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Collateral Agent. The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Collateral Agent, for the benefit of the
Collateral Agent, the applicable L/C Issuers and the applicable Lenders
(including the applicable Swing Line Lenders), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c). If at any time
the Collateral Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Collateral Agent as herein provided, or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, or, if applicable, the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Collateral Agent, pay or provide to the
Collateral Agent additional Cash Collateral in an amount sufficient to eliminate
such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.05, 2.09(c), 2.17, 8.02 or otherwise in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b))) or (ii) the determination
by the Collateral Agent that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.16 may be otherwise
applied in accordance with Section 8.03), and (y) the Person providing Cash
Collateral and the applicable L/C Issuer or Swing Line Lender, as applicable,
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

-58-

 

 

Section 2.17         Defaulting Lenders. 

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise or received by the Administrative Agent from such
Defaulting Lender pursuant to Section 10.08) shall be applied at such time or
times as may be determined by the Administrative Agent as follows:

 

FIRST, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

SECOND, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to each applicable L/C Issuer or Swing Line Lender hereunder;

 

THIRD, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16;

 

FOURTH, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

 

FIFTH, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.16;

 

SIXTH, to the payment of any amounts owing to the Lenders, each applicable L/C
Issuer or applicable Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any applicable L/C Issuer or
applicable Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

SEVENTH, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

 

-59-

 

 

EIGHTH, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)        Certain Fees. (x) No Defaulting Lender shall be entitled to receive
any Commitment Fee payable pursuant to Section 2.11(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) each Defaulting Lender shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.11(b).

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Revolving Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the sum of, without duplication, the
aggregate Outstanding Amount of the Revolving Loans of any non-Defaulting
Lender, plus such Lender’s Revolving Commitment Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Lender’s Revolving
Commitment Percentage of the Outstanding Amount of all Swing Line Loans at such
time to exceed such Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from such Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
each Swing Line Lender and each L/C Issuer agree in writing that a Defaulting
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.17), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

-60-

 

 

(c)          New Swing Line Loans and Letters of Credit. So long as any
Revolving Lender is a Defaulting Lender, (i) no Swing Line Lender shall be
required to fund any Swing Line Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend or amend any Letter of Credit unless
it is satisfied that it will have no Fronting Exposure after giving effect
thereto.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01         Taxes. 

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any Loan Party under any Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes, unless
otherwise required by law. If any applicable withholding agent shall be required
by law (as determined in the good faith discretion of the applicable withholding
agent) to withhold any Taxes from or in respect of any sum payable under any
Loan Document to any Lender Party or any Agent, (i) the applicable withholding
agent shall be entitled to make all such deductions, (ii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law, and (iii) to the
extent the deduction is on account of Indemnified Taxes or Other Taxes, the
amounts so payable by the applicable Loan Party to the Agent of Lender Party
shall be increased as may be necessary so that, after such withholding agent has
made all required deductions of Indemnified Taxes and Other Taxes (including
deductions applicable to additional sums payable under this Section 3.01), such
Lender Party or such Agent, as the case may be, shall have received an amount
equal to the sum it would have received had no such deductions been made.

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of clause (a) above, the Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)          Evidence of Payments. Within 30 days after the date of any payment
of Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment.

 

(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Agent and each Lender Party for and hold them harmless against the full amount
of Indemnified Taxes payable in connection with any payments made by or on
account of any Loan Party under any Loan Document and (without any duplication)
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.01), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. This indemnification shall be made
within 10 days after written demand therefor. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender Party (with a
copy to the Administrative Agent), or by an Agent on its own behalf, shall be
conclusive absent manifest error.

 

-61-

 

 

(e)          Treatment of Refunds. If the Administrative Agent or any Lender
Party determines, in its reasonable discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amount paid, by the Loan Party under this Section 3.01 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) of the Administrative Agent
or such Lender Party, attributable to such refund and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Loan Party, upon the request of the
Administrative Agent or such Lender Party, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender
Party in the event the Administrative Agent or such Lender Party is required to
repay such amount to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other Person. Notwithstanding
anything to the contrary in this clause (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

 

(f)          Status of Lenders.

 

(i)          Each Lender Party that is entitled to an exemption from or
reduction of any applicable withholding Tax with respect to payments made under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. Each Lender Party shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documents
required below in this Section 3.01(f)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so. Notwithstanding anything to the contrary in the preceding two sentences,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing any Lender Party
shall, if it is legally eligible to do so, deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender Party becomes
a party hereto, two duly completed and executed copies of whichever of the
following is applicable:

 

(i)          in the case of a Lender Party that is a United States person (as
such term is defined in Section 7701(a)(30) of the Code), IRS Form W-9
certifying that such Lender Party is exempt from U.S. federal backup
withholding; and

 

-62-

 

 

(ii)         in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to
such tax treaty;

 

(iii)        in the case of a Non-U.S. Lender claiming an exemption from U.S.
federal income Taxes for income that is effectively connected with a U.S. trade
or business, executed originals of IRS Form W-8ECI;

 

(iv)        in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F (any such certificate, a
“U.S. Tax Compliance Certificate”) and (y) IRS Form W-8BEN;

 

(v)         to the extent that a Non-U.S. Lender is not the beneficial owner
(for example, where the Non-U.S. Lender is a partnership or participating
Lender), IRS Form W-8IMY of the Non-U.S. Lender, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner that would be required under
this Section 3.01(f) if such beneficial owner were a Lender, as applicable;
provided that if the Non-U.S. Lender is a partnership (and not a participant
Lender) and one or more beneficial owners are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate on
behalf of such beneficial owners; or

 

(vi)        any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Taxes, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to reasonably determine the
withholding or deduction required to be made.

 

(iii)        If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed under FATCA if the Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Borrower at the time or
times prescribed by law, and at such other time or times reasonably requested by
the Administrative Agent or the Borrower, the documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Administrative
Agent or the Borrower as may be necessary for the Administrative Agent or the
Borrower to comply with its obligations under FATCA and to determine whether the
Lender has complied with the Lender obligations under FATCA, or to determine the
amount to deduct and withhold from the payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(iv)        Notwithstanding any other provision of this Section 3.01(f), a
Lender Party shall not be required to deliver any form or other documentation
that such Lender Party is not legally eligible to deliver.

 

-63-

 

 

Section 3.02         Illegality. If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Adjusted Eurodollar
Rate, or to determine or charge interest rates based upon the Adjusted
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, upon notice thereof by such Lender
to the Borrower (through the Administrative Agent), (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Adjusted Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Adjusted Eurodollar Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Adjusted Eurodollar Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Adjusted Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
together with any additional amounts required pursuant to Section 3.05. 

 

Section 3.03         Inability To Determine Rates. If on or prior to the first
day of any Interest Period for any Eurodollar Loan: 

 

(i)          the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or

 

(ii)         Lenders having 50% or more of the aggregate amount of the
Commitments advise the Administrative Agent that the Eurodollar Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period;

 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon, until the Administrative Agent notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto. Unless the Borrower
notifies the Administrative Agent prior to 12:00 P.M. on the Business Day of the
date of any Eurodollar Loan for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, such Borrowing shall instead be
made as a Base Rate Borrowing in the same aggregate amount as the requested
Borrowing and shall bear interest for each day from and including the first day
to but excluding the last day of the Interest Period applicable thereto at the
rate applicable to Revolving Base Rate Loans for such day.

 

-64-

 

 

Section 3.04         Increased Costs and Reduced Return; Capital Adequacy. 

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its Lending Office) (except any reserve requirement which is
reflected in the determination of the Adjusted Eurodollar Rate hereunder) or any
L/C Issuer;

 

(ii)         subject any Lender Party to any Taxes with respect to any Loan
Document or any Loan made pursuant to this Agreement (other than Indemnified
Taxes and Other Taxes indemnified under Section 3.01, and Excluded Taxes); or

 

(iii)        impose on any Lender (or its Lending Office) or L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Loans made by such Lender or Participation Interest
therein or any Letter of Credit or Participation Interest therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Loan or of maintaining its obligation to make any such Loan, or to increase the
cost to such Lender, such L/C Issuer of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such L/C Issuer, as the case may be, hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender or such L/C Issuer, the Borrower will pay to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender, any of its applicable Lending Offices
or its holding company or such L/C Issuer or its holding company, as the case
may be, regarding capital and liquidity requirements has or would have the
effect of reducing the rate of return on capital for such Lender or its holding
company or such L/C Issuer or its holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or its holding company or such L/C Issuer or its holding company, as the
case may be, could have achieved but for such Change in Law (taking into
consideration such Lender’s or its holding company’s policies or such L/C
Issuer’s or its holding company’s policies, as applicable, with respect to
capital and liquidity adequacy), then from time to time the Borrower will pay to
such Lender or such L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or its holding company or such L/C Issuer
or its holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in clause (a) or (b) above and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such L/C Issuer, as the case may be, the amount shown as due on any such
certificate promptly (but in any event within ten days) after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
any L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
or such L/C Issuer, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s or
such L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

-65-

 

 

Section 3.05         Compensation for Losses. Upon written demand of any Lender
(with a copy to the Administrative Agent) from time to time, setting forth in
reasonable detail the basis for calculating such compensation, the Borrower
shall promptly (but in any event within ten days) after such demand compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of (a) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise); (b) any failure by the Borrower (for a
reason other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurodollar Rate Loan on the date or in the amount
notified by the Borrower; or (c) any assignment of such Lender’s Eurodollar Rate
Loans pursuant to Section 3.07(b) on a day other than the last day of the
Interest Period therefor, including, in each case, any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained; provided that, for the avoidance of doubt, the Borrower shall not be
obligated to compensate any Lender under this Section for any loss of
anticipated profits in respect of any of the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section,
each Lender shall be deemed to have funded each Eurodollar Rate Loan made by it
at the Adjusted Eurodollar Rate (excluding the impact of the proviso set forth
in the “Adjusted Eurodollar Rate” definition) for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded. Without limiting the foregoing, in connection
with each request for compensation by any Lender the Borrower shall also pay
such Lender with respect to each affected Eurodollar Rate Loan customary
administrative fees requested by such Lender in an amount not to exceed $250 per
such Eurodollar Rate Loan. 

 

Section 3.06         Base Rate Loans Substituted for Affected Eurodollar Loans.
If (i) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Eurodollar Loans has been suspended pursuant to
Section 3.02 or (ii) any Lender has demanded compensation under Section 3.04
with respect to its Eurodollar Loans, and in any such case the Borrower shall,
by at least five Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Eurodollar Loans shall instead be
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Eurodollar Loans of the other Lenders). If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Eurodollar
Loans of the other Lenders. 

 

-66-

 

 

Section 3.07         Mitigation Obligations; Replacement of Lenders. 

 

(a)          Designation of a Different Lending Office. If at any time (i) any
Lender requires the Borrower to pay additional amounts to any Lender or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, (ii) any Lender requests compensation under Section 3.04 or
(iii) any Lender gives a notice pursuant to Section 3.02, then such Lender or
L/C Issuer shall, as applicable, at the request of the Borrower, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (A) would eliminate or reduce amounts
payable pursuant to Section 3.01 or Section 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, and
(B) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or L/C Issuer, as the case may be. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If at any time (i) the Borrower is required
to pay additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, (ii) any Lender requests
compensation under Section 3.04, (iii) any Lender gives a notice pursuant to
Section 3.02, (iv) any Lender is a Defaulting Lender or (v) any Lender is a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to the Administrative Agent and such Lender, replace such Lender by
causing such Lender (and such Lender shall be obligated) to assign pursuant to
Section 10.06(b) (with the processing and recording fee under
Section 10.06(b)(iii) to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement and the other Loan Documents to one
or more Eligible Assignees; provided that:

 

(i)          (i) neither the Administrative Agent nor any Lender shall have any
obligation to find a replacement assignee and (ii) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 10.06(b);

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in outstanding
L/C Borrowings and Swing Line Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the applicable assignee (to the
extent of such outstanding principal, funded participations and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from payments required
to be made pursuant to Section 3.01 or a claim for compensation under
Section 3.02 or Section 3.04, such assignment will result in a reduction in such
payments or compensation thereafter or, in the case of any such assignment
resulting from a notice pursuant to Section 3.02, such assignment will eliminate
the need for such notice;

 

(iv)        such assignment does not conflict with applicable Law;

 

(v)         if the Borrower elects to exercise such right with respect to any
Lender pursuant to clause (i), (ii) or (iii) above, it shall be obligated to
remove or replace, as the case may be, all Lenders that have similar requests
then outstanding for compensation pursuant to Section 3.04 or 3.01, who have
given notice pursuant to Section 3.02 or whose obligation to make Eurodollar
Loans has been similarly suspended; and

 

(vi)        in the case of any such assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall be deemed to have
consented to the applicable amendment, waiver or consent.

 

-67-

 

 

In connection with any such assignment resulting from a Lender becoming a
Defaulting Lender or a Non-Consenting Lender, if any such Defaulting Lender or
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption pursuant to Section 10.06(b) reflecting
such assignment within five Business Days of the date on which the applicable
assignee executes and delivers such Assignment and Assumption to such Defaulting
Lender or non-Consenting Lender, then such Defaulting Lender or Non-Consenting
Lender shall be deemed to have executed and delivered such Assignment and
Assumption without any action on the part of such Defaulting Lender or
Non-Consenting Lender, whereupon such assignment shall become effective upon
payment to such Lender of all amounts owing to such Lender under clause (B)
above (which amounts shall be calculated by the Administrative Agent and shall
be conclusive absent manifest error) and compliance with the other applicable
requirements pursuant to Section 10.06(b).

 

Notwithstanding anything in this Section to the contrary, (i) any Revolving
Lender that acts as an L/C Issuer may not be replaced hereunder at any time it
has any Letter of Credit outstanding hereunder unless arrangements satisfactory
to such Lender (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer, reasonably satisfactory to such
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.07.

 

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise (including any action taken by
such Lender pursuant to clause (a) above), the circumstances entitling the
Borrower to replace such Lender cease to apply.

 

Section 3.08         Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Commitments and repayment of all
other Senior Credit Obligations hereunder. 

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01         Conditions to Initial Credit Extension. The obligation of
each L/C Issuer and each Lender to make its any Credit Extension hereunder on or
after the Closing Date is subject to the satisfaction or waiver of the following
conditions precedent:

 

(a)          Executed Loan Documents. Receipt by the Administrative Agent (or
its counsel) of duly executed counterparts from each party thereto of: (i) this
Agreement, (ii) the Notes (to the extent requested), (iii) the Guaranty
Agreement and (iv) the Security Agreement.

 

(b)          Organization Documents. After giving effect to the transactions
contemplated hereby, the Administrative Agent shall have received: (i) a copy of
the Organization Documents, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of organization
to the extent applicable; (ii) a certificate as to the good standing (or
comparable status) of each Loan Party from such Secretary of State or other
applicable Governmental Authority of its respective jurisdiction of
organization, as of a recent date; (iii) a certificate of the Secretary or
Assistant Secretary or other applicable Responsible Officer of each Loan Party
dated the Closing Date and certifying (A) that, in the case of the Borrower and
any Domestic Guarantor, the Organization Documents of such Loan Party have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing or comparable status from its jurisdiction of
organization furnished pursuant to clause (ii) above and remains in full force
and effect; (B) that attached thereto is a true and complete copy of the
Organization Documents as in effect on the Closing Date and at all times since
the date of the resolutions described in clause (C) below or certifying that
such Organization Documents have not been amended since such date, (C) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which it is to
be a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect and are the only resolutions authorizing the execution,
delivery and performance of the Loan Documents; and (D) as to the incumbency and
specimen signature of each Responsible Officer executing any Loan Document; and
(iv) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or other applicable
Responsible Officer executing the certificate pursuant to clause (iii) above.

 

-68-

 

 

(c)          Officer’s Certificate. The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower on behalf of each Loan Party, confirming compliance with the conditions
precedent set forth in Sections 4.01(k) and (m).

 

(d)          Opinion of Counsel. On the Closing Date, the Administrative Agent
shall have received a favorable written opinion of (i) Willkie Farr & Gallagher
LLP, counsel to the Loan Parties and (ii) to the extent any Loan Party is not
organized under the laws of the State of New York or the State of Delaware,
counsel to such Loan Party, in each case addressed to the Administrative Agent,
Collateral Agent and each Lender, dated the Closing Date, in a form reasonably
satisfactory to the Administrative Agent.

 

(e)          Indebtedness. After giving effect to the transactions contemplated
hereby, none of the Borrower or any of its Restricted Subsidiaries shall have
outstanding any Indebtedness other than (i) the Loans and Credit Extensions
hereunder, (ii) Indebtedness owed to the Borrower or any Guarantor and (iii) the
Indebtedness on Schedule 4.01(e) hereto1.

 

(f)          Perfection of Personal Property Security Interests and Pledges;
Search Reports. On or prior to the Closing Date, the Collateral Agent shall have
received:

 

(i)          a Perfection Certificate executed by each Loan Party;

 

(ii)         appropriate financing statements (Form UCC-1 or such other
financing statements or similar notices as shall be required by local Law)
authenticated and authorized for filing under the UCC or other applicable local
law of each jurisdiction in which the filing of a financing statement or giving
of notice may be required, or reasonably requested by the Collateral Agent, to
perfect the security interests intended to be created by the Collateral
Documents;

 

(iii)        copies of UCC, United States Patent and Trademark Office and United
States Copyright Office, Tax and judgment lien searches or equivalent reports or
searches within the United States, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Loan
Party as debtor and that are filed in those state and county jurisdictions in
which the Borrower or any Domestic Guarantor is organized or maintains its
principal place of business and such other searches within the United States
that are required by the Perfection Certificate or that the Collateral Agent
deems necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Collateral Documents (other than Permitted Liens);
and

 



 

1 Subject to satisfactory review.

 

-69-

 

 

(iv)        all of the Pledged Securities, which Pledged Securities shall be in
suitable form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance reasonably satisfactory to the Collateral Agent;

 

(v)         all other filings and recordings of or with respect to the
Collateral Documents and of all other actions in each case to the extent
required by such Collateral Documents.

 

(g)          Solvency Certificate. On or prior to the Closing Date, the Borrower
shall have delivered or caused to be delivered to the Administrative Agent a
solvency certificate from a Financial Officer of the Borrower, substantially in
the form of Exhibit I hereto, setting forth the conclusions that, after giving
effect to the consummation of all financings contemplated herein, the Borrower
and its Subsidiaries (on a consolidated basis) are Solvent.

 

(h)          Insurance Certificates. The Administrative Agent shall have
received a copy of, or a certificate as to coverage under, the insurance
policies required by Section 6.05 and the applicable provisions of the Loan
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement and shall name the
Collateral Agent, on behalf of the Finance Parties, as additional insured, in
form and substance satisfactory to the Administrative Agent.

 

(i)          Financial Statements. The Lead Arrangers shall have received the
financial statements described in Section 5.05(a).

 

(j)          Payment of Fees. All costs, fees and expenses due and payable to
the Administrative Agent, the Collateral Agent and the Lenders in accordance
with this Agreement and the Fee Letter on or before the Closing Date shall have
been paid, or will be paid, to the extent invoiced in reasonable detail at least
three Business Days prior to the Closing Date (which amounts may be offset
against, to the extent permitted hereunder, using the proceeds of Revolving
Loans).

 

(k)          Representations and Warranties. On the Closing Date, the
representations and warranties of the Borrower and the other Loan Parties
contained in Article V of this Agreement shall be (i) in the case of
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or similar language, true and correct in all respects and (ii) in the
case of all other representations and warranties, true and correct in all
material respects.

 

(l)          Patriot Act. At least five days prior to the Closing Date, each
Loan Party shall have provided the documentation and other information
concerning such Loan Party to the Administrative Agent and the Lead Arrangers as
has been reasonably requested in writing at least 10 days prior to the Closing
Date by the Administrative Agent (as requested by any Lender to the
Administrative Agent) that the Lenders reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

 

(m)          No Default. No Default or Event of Default shall exist or would
result from any proposed Credit Extensions on the Closing Date or from the
application of the proceeds thereof.         

 

-70-

 

 

The documents referred to in this Section 4.01 shall be delivered to the
Administrative Agent no later than the Closing Date. The certificates and
opinions referred to in this Section 4.01 shall be dated the Closing Date.

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, or waived each document or other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Promptly after the Closing Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders of the Closing Date, and such notice shall be
conclusive and binding on all parties hereto.

 

Section 4.02         Conditions to All Credit Extensions. The obligation of any
Lender to make a Loan on the occasion of any Borrowing, and the obligation of
any L/C Issuer to issue (or renew or extend the term of) any Letter of Credit,
is subject to the satisfaction or waiver of the following conditions: 

 

(a)          Notice. The Borrower shall have delivered (i) in the case of any
Revolving Loan, to the Administrative Agent, an appropriate Notice of Borrowing,
duly executed and completed, by the time specified in, and otherwise as
permitted by, Section 2.02, (ii) in the case of any Letter of Credit, to the L/C
Issuer, an appropriate Letter of Credit Request duly executed and completed in
accordance with the provisions of Section 2.05 and (iii) in the case of any
Swing Line Loan, to the Swing Line Lender, a Swing Line Loan Request, duly
executed and completed, by the time specified in Section 2.02(b).

 

(b)          Representations and Warranties. The representations and warranties
of the Borrower and the other Loan Parties contained in Article V of this
Agreement and in any other Loan Document, or which are contained in any
Compliance Certificate furnished at any time under or in connection herewith,
shall be (i) in the case of representations and warranties qualified by
“materiality,” “Material Adverse Effect” or similar language, true and correct
in all respects and (ii) in the case of all other representations and
warranties, true and correct in all material respects, in each case, on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on the basis set forth above as of such
earlier date. The representations and warranties contained in Section 5.05(b)
shall be deemed to refer to the most recent statements furnished after the
Closing Date pursuant to Sections 6.01(a) and (b).

 

(c)          No Default. No Default or Event of Default shall exist or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

The delivery of each Notice of Borrowing, Swing Line Loan Request and each
request for a Letter of Credit shall constitute a representation and warranty by
the Loan Parties of the correctness of the matters specified in subsections (b)
and (c) above.

 

-71-

 



 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that on and as of the Closing Date and after giving effect to the making of the
Loans and the other financial accommodations on the Closing Date and on and as
of each date as required by Section 4.01 or 4.02:

 

Section 5.01         Existence, Qualification and Power. Each of the Borrower
and each of its Restricted Subsidiaries (i) is duly organized or formed, validly
existing and in good standing (to the extent such concept exists in the relevant
jurisdiction) under the Laws of the jurisdiction of its incorporation or
organization, (ii) has all requisite corporate or other organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (A) own its assets and carry on its business as presently conducted
except to the extent that failure to possess such governmental licenses,
authorizations, consents and approvals would not reasonably be expected to have
a Material Adverse Effect and (B) execute, deliver and perform its obligations
under the Loan Documents to which it is a party and (iii) is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect.

 

Section 5.02         Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
party (x) have been duly authorized by all necessary corporate, partnership,
limited liability company or other organizational action, and (y) do not and
will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, any Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject except in the case of this clause (ii) any such
conflict, breach or contravention that would not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect or (iii)
violate any Law, except in any case for such violations that would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 5.03         Governmental Authorization; Other Consents. Except for (i)
filings necessary to perfect the Liens in favor of the Collateral Agent in the
Collateral, (ii) consents, authorizations, notices, approvals and exemptions
that have been obtained prior to or as of the Closing Date and (iii) consents,
authorizations, notices, approvals and exemptions, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document to which it
is a party.

 

Section 5.04         Binding Effect. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
examinership, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and (ii) that rights of acceleration
and the availability of equitable remedies may be limited by equitable
principles of general applicability (regardless of whether enforcement is sought
by proceedings in equity or at law) (clauses (i) and (ii) being the
“Enforceability Limitations”).

 

-72-

 

 

Section 5.05         Financial Condition; No Material Adverse Effect.

 

(a)          Historical Financial Statements. Each of the financial statements
(x) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(y) fairly present in all material respects the financial condition of the
Borrower, as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and, in the
case of unaudited financial statements, the absence of footnotes and year-end
adjustments. The unaudited consolidated financial statements of the Borrower for
the quarter ended June 30, 2014, (x) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and, in the case of unaudited financial statements, the
absence of footnotes and year-end audit adjustments and (y) fairly present in
all material respects the financial condition of the Borrower, as of the
respective dates thereof and their respective results of operations for the
respective periods covered thereby in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein and, in the case of unaudited financial statements, the absence of
footnotes and year-end audit adjustments.

 

(b)          Post-Closing Financial Statements. After the Closing Date, the
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 6.01(a) have been prepared in accordance with GAAP (except as noted
therein) and present fairly in all material respects the financial condition and
results of operations and cash flows of the Borrower and its Subsidiaries as of
the dates and for the period to which they relate. After the Closing Date, the
unaudited financial statements the Borrower and its Subsidiaries delivered
pursuant to Section 6.01(b) have been prepared in accordance with GAAP (except
as noted therein and for year-end audit adjustments and absence of footnotes)
and present fairly in all material respects the financial condition and results
of operations and cash flows of the Borrower and its Subsidiaries as of the
dates and for the period to which they relate.

 

(c)          Material Adverse Change. Since the Closing Date, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.06         Litigation. There are no actions, suits, investigations or
legal, equitable, arbitration or administrative proceedings pending or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

Section 5.07         Ownership of Property, Liens.

 

(a)          Generally. Each Loan Party has good title to, valid leasehold
interests in, or licenses in, all its property material to its business and
Mortgaged Property, free and clear of all Liens, except for Permitted Liens and
minor irregularities or deficiencies in title that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The property of the Loan Parties, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear and damage by
casualty excepted) and (ii) constitutes all the property which is required for
the business and operations of the Loan Parties as presently conducted, in each
case, to the extent that it would not be reasonably likely to have a Material
Adverse Effect.

 

-73-

 

 

(b)          Real Property. Schedules 7(a) and 7(b) to the Perfection
Certificate dated the Closing Date contain a true and complete list as of the
Closing Date of each interest in material real property owned by any Loan Party
as of the Closing Date. Except as described in Schedule 7(b) thereto (as updated
from time to time pursuant to the terms hereof and the other Loan Documents):
(i) no Loan Party has entered into any leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described in Schedule 7(a) thereto and (ii) no Loan Party has any
material Leases which require the consent of the landlord, tenant or other party
thereto to the Transactions.

 

(c)          No Casualty Event. No Loan Party has received any notice of the
occurrence of any Casualty Event affecting all or any portion of its property,
except for any such Casualty Event as would not reasonably be expected to result
in a Material Adverse Effect. No Mortgage encumbers improved real property that
is located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act or otherwise reasonably acceptable to the Administrative Agent has been
obtained in accordance with Section 6.05.

 

Section 5.08         Environmental Matters. Except for any matters which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect:

 

(a)          Each of the Borrower and each of its Restricted Subsidiaries are in
compliance with applicable Environmental Law;

 

(b)          Each of the Borrower and each of its Restricted Subsidiaries has
obtained, or has applied in a timely manner for, all Environmental Permits
required for the conduct of their businesses and operations, and the ownership,
operation and use of their property, under Environmental Law;

 

(c)          There has been no Release or, to the knowledge of any of the
Borrower or any of its Restricted Subsidiaries, threatened Release of Hazardous
Material on, at, under or from any real property or facility presently or, to
the knowledge of the Borrower and each of its Restricted Subsidiaries, formerly
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
or their predecessors in interest that could reasonably be expected to result in
Environmental Liability;

 

(d)          There is no Environmental Liability pending or, to the knowledge of
any of the Borrower or any of its Restricted Subsidiaries, threatened against
any of the Borrower or any of its Restricted Subsidiaries;

 

(e)          Neither the Borrower nor any of its Restricted Subsidiaries is
obligated to perform any action or otherwise incur any expense under
Environmental Law pursuant to any order, decree, judgment or agreement by which
it is bound or has assumed by contract, agreement or operation of law, and none
of them is conducting or financing, in whole or in part, any investigation,
response or other corrective action pursuant to any Environmental Law at any
location; and

 

(f)          No Lien has been recorded or, to the knowledge of any of the
Borrower or any of its Restricted Subsidiaries, threatened under any
Environmental Law with respect to any real property or other assets of any of
the Borrower or any of its Restricted Subsidiaries.

 

-74-

 

 

Section 5.09         Insurance. The properties of the Borrower and each of its
Restricted Subsidiaries are insured with insurance companies that the Borrower
believes are financially sound and reputable that are not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are prudent in the reasonable business judgment of the Borrower’s officers.

 

Section 5.10         Taxes.

 

(a)          The Borrower and each of its Subsidiaries have each timely filed,
or caused to be filed, all federal, state, provincial, local and foreign Tax
returns required to be filed, and paid all Taxes owing by it (including in their
capacity as a withholding agent), whether or not shown on any such Tax returns,
except (a) Taxes the validity or the amount of which are being contested in good
faith by appropriate proceedings and for which the Borrower or such Subsidiary,
as applicable, has set aside on its books adequate reserves with respect thereto
in accordance with GAAP, and (b) to the extent that the failure to so file or so
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries knows of any pending investigation, Tax audit or deficiencies of
any of the Borrower or any of its Subsidiaries by any taxing authority or
proposed Tax assessments against any of the Borrower or any of its Subsidiaries
that would, individually or in the aggregate, if made, result in a Material
Adverse Effect.

 

(b)          Neither the Borrower nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

 

Section 5.11         ERISA; Foreign Pension Plans; Employee Benefit
Arrangements.

 

(a)          ERISA.

 

(i)          Except as would not reasonably be expected to have a Material
Adverse Effect, there are no Unfunded Liabilities (A) with respect to the
Borrower or any of its Restricted Subsidiaries and (B) with respect to any ERISA
Affiliate; provided that for purposes of this Section 5.11(a)(i)(B) only,
Unfunded Liabilities means the amount (if any) by which the projected benefit
obligation exceeds the value of the plan’s assets as of its last valuation date
using the actuarial assumptions and methods being used by the plan’s actuaries
for making such determination.

 

(ii)         Each Plan and Employee Benefit Arrangement, other than a
Multiemployer Plan, complies in all respects with the applicable requirements of
ERISA and the Code (including pursuant to any applicable correction procedures
under applicable Law, as appropriate), and each of the Borrower and each of its
Restricted Subsidiaries complies in all respects with the applicable
requirements of ERISA and the Code with respect to all Multiemployer Plans to
which it contributes, except, in each case, to the extent that the failure to
comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

(iii)        Except as would not reasonably be expected to have a Material
Adverse Effect, no ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan.

 

(iv)        Neither the Borrower nor any of its Restricted Subsidiaries: (A) is
or has been within the last six years a party to any Multiemployer Plan; or (B)
has completely or partially withdrawn from any Multiemployer Plan, in each case,
that would not reasonably be expected to have a Material Adverse Effect.

 

-75-

 

 

(v)         Neither the Borrower nor any of its Restricted Subsidiaries has any
contingent liability with respect to any postretirement benefit under a Welfare
Plan that could reasonably be expected to have a Material Adverse Effect.

 

(b)          Foreign Pension Plans. Each Foreign Pension Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable Laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities except to the extent that the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Restricted Subsidiaries has incurred any obligation in an amount
that would reasonably be expected to have a Material Adverse Effect in
connection with the termination of or withdrawal from any Foreign Pension Plan.

 

(c)          Employee Benefit Arrangements.

 

(i)          All liabilities under the Employee Benefit Arrangements are (A)
funded to at least the minimum level required by Law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements, (B) insured
with a reputable insurance company, (C) provided for or recognized in the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01 hereof or (D) estimated in the formal notes to the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01 hereof, where such failure to fund, insure, provide
for, recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.

 

(ii)         There are no circumstances which may give rise to a liability in
relation to the Employee Benefit Arrangements which are not funded, insured,
provided for, recognized or estimated in the manner described in clause (i)
above and which could reasonably be expected to have a Material Adverse Effect.

 

(iii)        Each of the Borrower and each of its Restricted Subsidiaries is in
compliance with all applicable Laws, trust documentation and contracts relating
to the Employee Benefit Arrangements (including pursuant to any applicable
procedures under applicable Law, as appropriate), except as would not reasonably
be expected to have a Material Adverse Effect.

 

Section 5.12         Subsidiaries; Equity Interests. Schedule 5.12 sets forth a
complete and accurate list as of the Closing Date of all Subsidiaries of the
Borrower. Schedule 5.12 sets forth as of the Closing Date the jurisdiction of
formation of each such Subsidiary, whether each such Subsidiary is a Guarantor,
the number and percentage of outstanding shares of each class of Equity
Interests of each such Subsidiary owned (directly or indirectly) by any Person
and the number and effect, if exercised, of all Equity Equivalents with respect
to Equity Interests of each such Subsidiary. All the outstanding Equity
Interests of each Restricted Subsidiary of the Borrower are validly issued,
fully paid and non-assessable (to the extent applicable and except as may arise
under mandatory, nonwaivable provisions of applicable law) and were not issued
in violation of the preemptive rights of any shareholder and, as of the Closing
Date, those owned by the Borrower, directly or indirectly, are free and clear of
all Liens (other than those arising under the Collateral Documents). Other than
as set forth on Schedule 5.12, as of the Closing Date, no such Restricted
Subsidiary has outstanding any Equity Equivalents nor does any such Person have
outstanding any rights to subscribe for or to purchase or any options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests.

 

-76-

 

 

Section 5.13         Margin Regulations; Investment Company Act.

 

(a)          Neither the Borrower nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock. No part
of the Letters of Credit or proceeds of the Loans will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock in
violation of Regulation U. Margin Stock does not constitute more than 25% of the
value of the consolidated assets of the Borrower and its Consolidated
Subsidiaries. None of the transactions contemplated by this Agreement (including
the direct or indirect use of the proceeds of the Loans) will violate or result
in a violation of the Securities Act, the Exchange Act or Regulation T, U or X.

 

(b)          Neither the Borrower nor any of its Restricted Subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended.

 

Section 5.14         Disclosure. No written report, financial statement,
certificate or other information (other than projections, budgets, estimates and
other forward looking information or information of a general or industry
specific nature), furnished concerning or affecting the Borrower or any of its
Restricted Subsidiaries by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of a material fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in light of
the circumstances under which they were made. With respect to projections,
budgets, estimates and other forward-looking information, the Borrower and the
Borrower represent that such information was prepared in good faith on a basis
consistent with the financial statements referred to in Section 5.05(a) and
based jupon assumptions believed to be reasonable by the preparer thereof at the
time made (it being understood and agreed that projections as to future events
are not to be viewed as facts or guaranties of future performance, that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material and that the
Loan Parties make no representation that such projections will in fact be
realized).

 

Section 5.15         Compliance with Law. Each of the Borrower and its
Restricted Subsidiaries is in compliance with all requirements of Law applicable
to it or to its properties, except for any such failure to comply which could
not reasonably be expected to cause a Material Adverse Effect. To the knowledge
of the Loan Parties, neither the Borrower nor any of its Restricted Subsidiaries
nor any of their respective material properties or assets is in default with
respect to any judgment, writ, injunction, decree or order of any court or other
Governmental Authority which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. As of the Closing Date,
neither the Borrower nor any of its Restricted Subsidiaries has received any
written communication from any Governmental Authority that alleges that any of
the Borrower or any of its Restricted Subsidiaries is not in compliance in any
material respect with any Law, except for allegations that have been
satisfactorily resolved and are no longer outstanding or which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.16         Intellectual Property. Each of the Borrower and each of its
Restricted Subsidiaries owns, or possesses the right to use, all of the
Intellectual Property that is reasonably necessary for the operation of its
respective business, without conflict (to the knowledge of the Loan Parties)
with the rights of any other Person except for those conflicts which could not
reasonably be expected to have a Material Adverse Effect.

 

-77-

 

 

Section 5.17         Use of Proceeds. The proceeds of (a) the Revolving Loans
and the Swing Line Loans will be used by the Borrower after the Closing Date to
provide for ongoing working capital requirements of the Borrower and its
Subsidiaries and for general corporate purposes and (b) the Letters of Credit
will be used by the Borrower and its Subsidiaries for general corporate
purposes.

 

Section 5.18         Solvency. On the Closing Date, the Borrower and its
Subsidiaries (on a consolidated basis) are Solvent.

 

Section 5.19         Collateral Documents.

 

(a)          Article 9 Collateral. The Security Agreement, when executed and
delivered, is effective to create in favor of the Collateral Agent, for the
benefit of the Finance Parties, a legal, valid and enforceable security interest
in the Collateral described therein and, when financing statements in
appropriate form are filed in the offices specified on Schedule 6 to the
Perfection Certificate and the Pledged Securities are delivered to the
Collateral Agent, the Security Agreement shall constitute a fully perfected Lien
on all right, title and interest of the grantors thereunder in such of the
Collateral in which a security interest can be perfected under Article 9 of the
UCC by filing or by possession thereof, in each case prior and superior in right
to any other Person, other than with respect to Permitted Liens, and except for
(i) certain items of Collateral with respect to which such Lien may be perfected
only by possession thereof where the failure of the Collateral Agent to have
possession thereof is expressly permitted pursuant to the Security Agreement and
(ii) certain items of Collateral located in or otherwise subject to foreign law
where the grant of a Lien or priority and perfection thereof in accordance with
the UCC may not be recognized or enforceable.

 

(b)          Intellectual Property. When financing statements in the appropriate
form are filed in the offices specified on Schedule 6 to the Perfection
Certificate, the Patent Security Agreement, substantially in the form of Exhibit
II to the Security Agreement, and the Trademark Security Agreement,
substantially in the form of Exhibit III to the Security Agreement, is filed in
the United States Patent and Trademark Office and the Copyright Security
Agreement, substantially in the form of Exhibit IV to the Security Agreement, is
filed in the United States Copyright Office, then, to the extent that Liens may
be perfected by such filings, the Security Agreement shall constitute a fully
perfected Lien on all right, title and interest of the grantors thereunder in
the United States patents, trademarks, copyrights, licenses and other
intellectual property rights covered in such agreements, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on U.S. issued
patents, patent applications, registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the Closing Date).

 

(c)          Status of Liens. The Collateral Agent, for the benefit of the
Finance Parties, has the Liens provided for in the Collateral Documents and,
subject to the filing by the Collateral Agent of continuation statements to the
extent required by the UCC and to the qualifications and limitations set forth
in clauses (a) and (b) above, the Collateral Documents are sufficient to
constitute valid and continuing liens of record and first priority perfected
security interests in all the Collateral referred to therein, except (i) as
priority may be affected by Permitted Liens as a result of the Collateral
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under the Collateral Documents and
(ii) for certain items of Collateral located in or otherwise subject to foreign
law where the grant of a Lien or priority and perfection thereof in accordance
with the UCC may not be recognized or enforceable.

 

-78-

 

 

(d)          Mortgages. Each Mortgage, when executed and delivered, is effective
to create, in favor of the Collateral Agent, for its benefit and the benefit of
the Finance Parties, legal, valid and enforceable first priority Liens on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Liens, and when
the Mortgages are filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Section
6.09, the Mortgages shall constitute fully perfected Liens on all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Permitted Liens.

 

Section 5.20         Senior Indebtedness. The Senior Credit Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Subordinated Indebtedness.

 

Section 5.21         Anti-Money Laundering and Economic Sanctions Laws.

 

(a)          No Loan Party nor any of its Subsidiaries and, to the knowledge of
the Borrower, none of the respective officers, directors or agents of such Loan
Party or Subsidiary has violated or is in violation of any applicable Anti-Money
Laundering Laws.

 

(b)          No Loan Party nor any of its Subsidiaries or its Affiliates nor, to
the knowledge of the Borrower, any director, officer, employee, agent, Affiliate
or representative of such Loan Party or Subsidiary (each, a “Specified Person”)
is an individual or entity that is, or is owned or controlled by any individual
or entity that is (a) currently the subject or target of any Sanctions or (b)
located, organized or resident in a Designated Jurisdiction.

 

(c)          The Borrower will not use, directly or indirectly, any proceeds of
the Loans or lend, contribute or otherwise make available such proceeds to any
Person for the purpose of financing the activities of or with any Person or in
any country or territory that, at the time of funding, is an Embargoed Person or
is the subject of Sanctions.

 

(d)          No Loan Party, nor any of its Subsidiaries and, to the knowledge of
the Borrower, none of the respective officers, directors, brokers or agents of
such Loan Party or Subsidiary acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Sanction or (iii)
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
applicable prohibitions set forth in any Economic Sanctions Laws.

 

(e)          To the Borrower’s knowledge, each of the Loan Parties and its
Subsidiaries is in compliance in all material respects with and has not
committed any material violation of applicable law or regulation, permit, order
or other decision or requirement having the force or effect of law or regulation
of any governmental entity concerning the importation of products, the
exportation or re-exportation of products (including technology and services),
the terms and conduct of international transactions and the making or receiving
of international payments, including, as applicable, the Tariff Act of 1930, as
amended, and other laws, regulations and programs administered or enforced by
U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement,
and their predecessor agencies, the Export Administration Act of 1979, as
amended, the Export Administration Regulations, the International Emergency
Economic Powers Act, as amended, the Trading With the Enemy Act, as amended, the
Arms Export Control Act, as amended, the International Traffic in Arms
Regulations, Executive Orders of the President regarding embargoes and
restrictions on transactions with designated entities, the embargoes and
restrictions administered by OFAC, the anti-boycott laws administered by the
U.S. Department of Commerce and the anti-boycott laws administered by the U.S.
Department of the Treasury.

 

-79-

 

 

Section 5.22         Anti-Corruption Laws. None of the Borrower and its
Subsidiaries nor, to the knowledge of the Borrower, any director, officer,
agent, employee or Affiliate of such Loan Party or Subsidiary is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”) or any other applicable
anti-corruption laws, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization or approval of the payment of
any money, or other property, gift, promise to give or authorization of the
giving of anything of value, directly or indirectly, to any “foreign official”
(as such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office in contravention of the
FCPA or any other applicable anti-corruption laws. The Borrower, and its
Subsidiaries and their respective Affiliates have conducted their businesses in
compliance, in all material respects, with applicable anti-corruption laws and
the FCPA and will maintain policies and procedures designed to promote and
achieve compliance, in all material respects, with such laws and with the
representation and warranty contained herein. The Borrower will not use,
directly or indirectly, any proceeds of the Loans or lend, contribute or
otherwise make available such proceeds to any Person, in violation of the FCPA
or any other applicable anti-corruption laws.

 

Section 5.23         No Default. Neither the Borrower nor any Subsidiary thereof
is in default under or with respect to any Material Indebtedness that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.24         Labor Relations. There are no grievances, disputes or
controversies with any union or other organization of the Borrower’s or any
Subsidiary’s employees, or, to the Borrower’s knowledge, any threatened strikes,
work stoppages or demands for collective bargaining, except, in each case, as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been Cash
Collateralized and all LC Disbursements shall have been reimbursed, each of the
Borrower and the Borrower covenant and agree with the Lenders that:

 

Section 6.01         Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)          within ninety (90) days after the end of each fiscal year of the
Borrower, an audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows for the Borrower and its
Consolidated Subsidiaries as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, with
such audited balance sheet and related consolidated financial statements
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

-80-

 

 

(b)          within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, commencing with the
quarter ending September 30, 2014, a condensed consolidated balance sheet and
related statements of income or operations and cash flows for the Borrower and
its Consolidated Subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a Compliance Certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto and (ii) demonstrating compliance with the
covenants set forth in Section 7.05;

 

(d)          concurrently with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above,
calculations reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements;

 

(e)          concurrently with the delivery of financial statements under clause
(a) above, supplements to the exhibits to the Perfection Certificate specifying
any changes to such exhibits since the previous updating required hereby
(provided that if there have been no changes to any such exhibits since the
previous updating required thereby, the Borrower shall indicate that there has
been “no change” to the applicable exhibits);

 

(f)          as soon as available, but in any event not more than sixty (60)
days after the end of each fiscal year of the Borrower, a copy of the plan and
forecast (including a projected consolidated balance sheet, income statement (or
statement of operations) and cash flow statement) of the Borrower for each
quarter of the fiscal year then in progress as customarily prepared by
management of the Borrower for its internal use;

 

(g)          promptly after any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of any Loan
Document, as may be reasonably requested by the Administrative Agent or by any
Lender through the Administrative Agent; and

 

(h)          promptly upon an ERISA Event or upon request by the Administrative
Agent, the most recently prepared actuarial reports in relation to the Employee
Benefit Arrangements for the time being operated by the Borrower or any of its
Restricted Subsidiaries which are prepared in order to comply with the then
current statutory or auditing requirements within the relevant jurisdiction.
Promptly upon request by the Administrative Agent, the Borrower shall also
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan, Foreign Pension Plan or Employee Benefit
Arrangement as may be reasonably requested, including, but not limited to, with
respect to any Plans, copies of each annual report/return (Form 5500 series), as
well as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).

 

-81-

 

 

Section 6.02         Notices of Material Events. The Borrower will, upon
knowledge thereof by a Responsible Officer, furnish to the Administrative Agent
prompt written notice of the following:

 

(a)          the occurrence of any Default;

 

(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that would reasonably be expected to result in
a Material Adverse Effect;

 

(c)          the occurrence of any ERISA Event or Foreign Benefit Event that,
alone or together with any other ERISA Events or Foreign Benefit Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect; and

 

(d)          any other development that results in, or would reasonably be
expected to have a Material Adverse Effect.

 

Section 6.03         Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
except in each case to the extent (other than with respect to the preservation
of the existence of the Borrower) that failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
pursuant to any merger, consolidation, liquidation, dissolution or Disposition
permitted by Article VII.

 

Section 6.04         Payment of Obligations. The Borrower will, and will cause
each of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.05         Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business, including the Mortgaged
Property, in good working order and condition, ordinary wear and tear excepted,
except if the failure to so keep and maintain would not reasonably be expected
to have a Material Adverse Effect and (b) maintain with carriers that the
Borrower believes are financially sound and reputable (i) insurance in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are prudent in the
reasonable business judgment of the Borrower’s officers and (ii) all insurance
required pursuant to the Mortgages; provided that, notwithstanding the
foregoing, in no event shall the Borrower or any Restricted Subsidiary be
required to obtain or maintain insurance that is more restrictive than its
normal course of practice (it being understood that if any Mortgaged Property is
in a flood hazard area, such evidence of flood insurance shall be in such
amounts and in such form as reasonably acceptable to the Administrative Agent).
Each such policy of insurance shall as appropriate, (i) name the Collateral
Agent as an additional insured thereunder as its interests may appear and/or
(ii) in the case of each casualty insurance policy, contain a mortgagee/loss
payable clause or endorsement that names the Collateral Agent as the
mortgagee/loss payee thereunder.

 

-82-

 

 

Section 6.06         Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries in conformity with
GAAP and applicable law are made of all material financial dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender (pursuant to a request made
through the Administrative Agent), at reasonable times upon reasonable prior
notice (but not more than once annually if no Event of Default shall exist), to
visit and inspect its properties, to examine and make extracts from its books
and records, including examination of its environmental assessment reports and
Phase I or Phase II studies, and to discuss its affairs, finances and condition
with its officers and to consent to such discussions with its independent
accountants, all at such reasonable times, as often as reasonably requested and
at the expense of the Borrower. The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Borrower and its
Restricted Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.

 

Section 6.07         Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, in each case
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.08         Use of Proceeds. The Borrower will use the proceeds of the
Loans and will use the Letters of Credit solely for the purposes set forth in
Section 5.17. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board of Governors of the Federal Reserve System, including
Regulations T, U and X.

 

Section 6.09         Subsidiary Guarantors; Pledges; Additional Collateral;
Further Assurances.

 

(a)          Within the time periods specified in the last paragraph of this
Section 6.09, after (i) any Person becomes a Restricted Subsidiary that is not
an Excluded Subsidiary or (ii) any Excluded Subsidiary that is not an
Unrestricted Subsidiary ceases to be an Excluded Subsidiary (each, a “New Loan
Party”) (including, in each case, for the avoidance of doubt, a Restricted
Subsidiary that is no longer an Excluded Subsidiary), in each case, the Borrower
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the personal property of such New
Loan Party and shall cause each such New Loan Party to deliver to the
Administrative Agent (x) a guaranty or a joinder to the Guaranty Agreement in
form and substance satisfactory to the Administrative Agent, guaranteeing the
Finance Parties’ obligations under the Finance Documents and (y) a joinder to
all applicable Collateral Documents then in existence, in each case as specified
by, and in form and substance reasonably satisfactory to, the Administrative
Agent, securing payment of all the Finance Obligations of such Subsidiary under
the Finance Documents to be accompanied by appropriate corporate resolutions,
other corporate documentation and customary legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the
Administrative Agent and its counsel.

 

(b)          The Borrower will cause, and will cause each other Loan Party to
cause, all of its owned personal property to be subject at all times to
perfected Liens in favor of the Collateral Agent for the benefit of the Finance
Parties to secure the Finance Obligations in accordance with the terms and
conditions of the Collateral Documents on a first priority basis, subject to no
other Liens other than Permitted Liens. Without limiting the generality of the
foregoing, the Borrower (i) will cause 100% of the issued and outstanding Equity
Interests of each Subsidiary directly owned by the Borrower or any other Loan
Party to be subject at all times to a perfected Lien on a first priority basis,
subject to Permitted Liens, in favor of the Administrative Agent to secure the
Finance Obligations in accordance with the terms and conditions of the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request and (ii) will, and will cause each
other Loan Party to, within forty-five (45) days after the date on which the
Revolving Outstandings exceed $25,000,000 (or such later date as may be agreed
upon by the Administrative Agent in the exercise of its reasonable discretion
with respect thereto), deliver Mortgages with respect to each Mortgaged
Property, together with Mortgage Instruments.

 

-83-

 

 

(c)          Without limiting the foregoing, the Borrower will, and will cause
each other Loan Party to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, Mortgages and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.

 

(d)          If any asset constituting Collateral is acquired by a Loan Party
after the Closing Date (other than assets constituting Collateral under the
Collateral Documents that become subject to the Lien in favor of the Collateral
Agent upon acquisition thereof), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such Collateral to be subject to a Lien securing the Finance Obligations
and will take, and cause the other Loan Parties to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in clause (c) above, all at the
expense of the Borrower; provided that, with respect to Equity Interests, such
actions will be limited to those specified in clause (b) above.

 

Notwithstanding the foregoing, with respect to any property, including Mortgaged
Property, acquired after the Closing Date or with respect to any New Loan Party,
the Loan Parties shall have ninety (90) days after the acquisition thereof or
such Person becomes a New Loan Party (or such later date as may be agreed upon
by the Administrative Agent in the exercise of its reasonable discretion with
respect thereto) to take the actions required by this Section.

 

Section 6.10         Designation of Subsidiaries. The Borrower may, at any time
from and after the Closing Date, designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing, (ii)
immediately after giving effect to such designation, the Borrower shall be in
compliance with the covenants set forth in Section 7.05 on a pro forma basis in
accordance with Section 1.03(c) (and as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance) and (iii) if a Restricted Subsidiary
is being designated as an Unrestricted Subsidiary hereunder, such Restricted
Subsidiary, together with all other Unrestricted Subsidiaries as of such date of
designation, must not have contributed greater than 10% of the Borrower’s
Consolidated EBITDA (calculated inclusive of all Unrestricted Subsidiaries), as
of the most recently ended fiscal quarter of the Borrower, for the period of
four consecutive fiscal quarters then ended, for which financial statements have
been delivered pursuant to Section 6.01. The designation of any Restricted
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the applicable Loan Party therein at the date of designation in
an amount equal to the fair market value of the applicable Loan Party’s
investment therein (as determined in good faith by the Borrower). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the applicable Loan Party in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s Investment in such
Subsidiary. Notwithstanding the foregoing, neither the Borrower nor any direct
or indirect parent company of the Borrower shall be permitted to be an
Unrestricted Subsidiary.

 

-84-

 

 

Section 6.11         Compliance with Environmental Laws. Each of the Loan
Parties and Restricted Subsidiaries will comply, and use commercially reasonable
efforts to cause all lessees and other Persons occupying real property of any
Loan Party to comply, with all Environmental Laws and Environmental Permits
applicable to its operations, real property and facilities; obtain and renew all
material Environmental Permits applicable to its operations, real property and
facilities; and conduct all investigations, response and other corrective
actions to address the Release or threat of Release of Hazardous Materials to
the extent required by, and in accordance with, Environmental Laws, except in
each case for any such failure which would not be reasonably expected to have a
Material Adverse Effect; provided that no Loan Party or Restricted Subsidiary
shall be required to undertake any such action to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

 

Section 6.12         Post-Closing Matters. Each of the Loan Parties shall
deliver to the Administrative Agent the documents set forth on Schedule 6.12,
within the time limits specified on such schedule.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been Cash Collateralized and
all L/C Disbursements shall have been reimbursed, the Borrower covenant and
agree with the Lenders that:

 

Section 7.01         No Restriction Subject to Pro Forma Compliance and No
Default.

 

The Borrower and its Restricted Subsidiaries may (a) create, incur or assume any
Indebtedness, (b) merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) any of
its assets, or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, (c)
make any Investment, (d) sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates (other
than the Borrower or any Restricted Subsidiary), (e) declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, (f) make any
Junior Debt Payment or (g) enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (i)
the ability of the Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets or (ii) the ability
of any Restricted Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness
of the Borrower or any other Restricted Subsidiary; provided that if any Event
of Default has occurred and is continuing or would arise after giving effect
(including pro forma effect) thereto or if the Borrower shall not be in
compliance with the covenants set forth in Section 7.05 on a pro forma basis,
the Borrower shall not, and shall not permit any Restricted Subsidiary to,
engage in any action described in clauses (a) through (g) above; provided,
further, that (i) the Borrower will not, and will not permit any Restricted
Subsidiary to, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of the Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of the Collateral pursuant to any of the Collateral Documents,
including with respect to Mortgaged Property and (ii) the Borrower will not, and
will not permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) any of its assets
or any of the Equity Interests of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), for consideration exceeding $50,000,000 for
any such transaction or series of transactions, without the prior written
consent of the Administrative Agent.

 

-85-

 

 

Section 7.02         Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except the
following (collectively, “Permitted Liens”):

 

(a)          Liens created pursuant to any Loan Document;

 

(b)          Permitted Encumbrances;

 

(c)          any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 7.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Restricted Subsidiary
other than improvements thereon or proceeds from the disposition of such
property or asset and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and any Permitted Refinancing Indebtedness thereof
(other than as permitted by Section 7.01);

 

(d)          any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary or existing on any property
or asset of any Person that becomes a Restricted Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof prior to
the time such Person becomes a Restricted Subsidiary (or such merger or
consolidation occurs) and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), as the case may be, (ii) such Lien
shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary (other than, in the case of any such merger or
consolidation, the assets of any Subsidiary without significant assets that was
formed solely for the purpose of effecting such acquisition) and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary (or is so
merged or consolidated), as the case may be, and any refinancing, extensions,
renewals or replacements thereof that do not increase the outstanding principal
amount thereof (other than as permitted by Section 7.01);

 

(e)          Liens securing purchase money Indebtedness permitted by Section
7.01 on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that such Liens shall not apply
to any other property or assets of the Borrower or any Restricted Subsidiary
other than improvements thereon or proceeds from the disposition of such
property or assets;

 

(f)          (i) Dispositions of assets not prohibited by Section 7.01 and in
connection therewith, customary rights and restrictions contained in agreements
relating to such Dispositions pending the completion thereof, or in the case of
a license, during the term thereof and (ii) any option or other agreement to
Dispose any asset not prohibited by Section 7.01;

 

-86-

 

 

(g)          in the case of (A) any Subsidiary that is not a wholly-owned
Subsidiary or (B) the Equity Interests in any Person that is not a Subsidiary,
any encumbrance or restriction, including any put and call arrangements, related
to Equity Interests in such Subsidiary or such other Person set forth in the
Organizational Documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

(h)          any interest or title of a lessor under any lease or sublease
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of its business and other statutory and common law landlords’ liens under
leases;

 

(i)          any interest or title of a licensor under any license or sublicense
entered into by the Borrower or any Restricted Subsidiary as a licensee or
sublicensee (A) existing on the date hereof or (B) in the ordinary course of its
business;

 

(j)          licenses, sublicenses, leases or subleases granted to other Persons
permitted under Section 7.01;

 

(k)          Liens on earnest money deposits of cash or cash equivalents made,
or escrow or similar arrangements entered into, in connection with any
Investment permitted pursuant to Section 7.01 or other acquisitions not
prohibited hereunder;

 

(l)          Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business;

 

(m)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(n)          Liens (i) in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) on specific
items of inventory or other goods and proceeds thereof of any Person securing
such Person’s obligations in respect of bankers’ acceptances or letters of
credit issued or created for the account of such person to facilitate the
purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

 

(o)          Liens on insurance policies and the proceeds thereof securing
Indebtedness representing installment insurance premiums owing in the ordinary
course of business;

 

(p)          Liens (i) of a collection bank arising under Section 4-208 of the
UCC (or other applicable Law) on the items in the course of collection, and (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and not for speculative purposes;

 

(q)          Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Borrower or any of its Subsidiaries; and

 

-87-

 

 

(r)          Liens on assets of the Borrower and its Restricted Subsidiaries not
otherwise permitted above so long as the aggregate amount of obligations subject
to such Liens does not immediately after giving effect to the incurrence of such
obligations exceed $25,000,000.

 

Section 7.03         Amendments to Subordinated Indebtedness Documents or
Organization Documents. Neither the Borrower nor any Restricted Subsidiary will
(i) amend, modify or waive any of its rights under any agreement or instrument
governing or evidencing any Subordinated Indebtedness to the extent such
amendment, modification or waiver would reasonably be expected to be adverse in
any material respect to the Lenders or (ii) amend or otherwise modify any of
their Organization Documents to the extent such amendment or modification would
reasonably be expected to be adverse in any material respect to the Lenders.

 

Section 7.04         Anti-Corruption Laws; Sanctions.

 

The Borrower and its Restricted Subsidiaries will not directly or indirectly use
the proceeds of any Letters of Credit or Loans for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar legislation in other jurisdictions. The Borrower and
its Restricted Subsidiaries will not directly or indirectly, use the proceeds of
any Letters of Credit or Loans, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as a Lender, Lead Arranger, Administrative Agent,
Collateral Agent, Issuing Bank, Swing Line Lender or otherwise) of Sanctions.

 

Section 7.05         Financial Covenants.

 

(a)          Maximum Total Leverage Ratio. The Borrower will not permit the
Total Leverage Ratio (i) at the end of any Test Period or (ii) at the time of
any Revolving Borrowing on a pro forma basis after giving effect to such
Revolving Borrowing in accordance with Section 1.03(c), in each case of clauses
(i) and (ii), to exceed 4.00 to 1.00.

 

(b)          Minimum Consolidated Current Assets. The Borrower will not permit
the Consolidated Current Assets at the end of any Test Period to be less than
$50,000,000.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.01         Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each, an
“Event of Default”):

 

(a)          the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Section 8.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

-88-

 

 

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any certificate, financial statement or
other instrument furnished pursuant to or in connection with this Agreement or
any other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.02(a), 6.03 (with respect to the
Borrower’s existence), 6.08 or 6.09 or in Article VII;

 

(e)          the Borrower or any Subsidiary Guarantor, as applicable, shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Section
8.01) or any other Loan Document, and such failure shall continue unremedied for
a period of thirty (30) days after notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of the Required
Lender);

 

(f)          [Reserved];

 

(g)          any event or condition that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of such Material Indebtedness or any trustee or agent on its or their
behalf to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, examination, composition,
assignment, arrangement, moratorium of any indebtedness, reorganization, winding
up, dissolution or other relief in respect of the Borrower or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Bankruptcy Law now or hereafter in effect or (ii) the appointment of a
receiver, liquidator, examiner, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)          the Borrower or any Material Restricted Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
examination, reorganization compromise, composition, assignment, arrangement
with any creditor or other relief under any Bankruptcy Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
examiner, liquidator, trustee, custodian, sequestrator, conservator or similar
official for the Borrower or any Material Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

-89-

 

 

(j)          the Borrower or any Material Restricted Subsidiary shall become
unable, is deemed under any applicable law to be unable or is declared to be
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed; provided that any such amount shall be
calculated after deducting from the sum so payable any amount of such judgment
or order that is covered by a valid and binding policy of insurance in favor of
the Borrower or such Restricted Subsidiary (but only if the applicable insurer
shall have been advised of such judgment and of the intent of the Borrower or
such Restricted Subsidiary to make a claim in respect of any amount payable by
it in connection therewith and such insurer shall not have disputed coverage);

 

(l)          an ERISA Event or Foreign Benefit Event shall have occurred that,
when taken together with all other ERISA Events or Foreign Benefit Event that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;

 

(m)          a Change of Control shall occur;

 

(n)          any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms or the
Borrower or any Restricted Subsidiary shall contest in writing the
enforceability of any material provision of any Loan Document or shall deny in
writing it has any or further liability or obligation under any Loan Document;
or

 

(o)          any Collateral Document shall for any reason fail to create a valid
and perfected first priority security interest in any material portion of the
Collateral purported to be covered thereby (and to the extent required thereby).

 

Section 8.02         Acceleration; Remedies. Upon the occurrence of and during
the continuation of an Event of Default, the Administrative Agent (or the
Collateral Agent, as applicable) shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a)          Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.

 

(b)          Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans, any Reimbursement Obligations arising
from drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind (other than contingent indemnification
obligations) owing by a Loan Party to any of the Lenders hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties.

 

(c)          Cash Collateral. Direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 8.01(h), (i) or (j), it will immediately pay) to the
Collateral Agent additional cash, to be held by the Collateral Agent, for the
benefit of the Lenders, in a cash collateral account as additional security for
the L/C Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to the maximum aggregate amount which may
be drawn under all Letters of Credit then outstanding plus all accrued interest
and fees thereon.

 

-90-

 

 

(d)          Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Loan Documents, including, without limitation,
all rights and remedies existing under the Loan Documents, all rights and
remedies against a Guarantor and all rights of setoff.

 

(e)          Enforcement Rights Vested Solely in Administrative Agent and
Collateral Agent. The Lenders agree that this Agreement may be enforced only by
the action of the Administrative Agent, acting upon the instructions of the
Required Lenders, and, with respect to the Collateral, the Collateral Agent, and
that no other Finance Party shall have any right individually to seek to enforce
any Loan Document or to realize upon the security to be granted hereby.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
8.01(h), (i) or (j) shall occur, then the Commitments shall automatically
terminate, all Loans, all Reimbursement Obligations under Letters of Credit, all
accrued interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Loan Documents shall immediately become due and payable and the obligation of
the Borrower to Cash Collateralize the L/C Obligations, as aforesaid shall
automatically become effective, in each case without the giving of any notice or
other action by the Administrative Agent or the Lenders, which notice or other
action is expressly waived by the Loan Parties.

 

Section 8.03         Allocation of Payments After Event of Default.

 

(a)          Priority of Distributions. The Borrower hereby irrevocably waives
the right to direct the application of any and all payments in respect of their
Finance Obligations and any proceeds of Collateral after the occurrence and
during the continuance of an Event of Default and agrees that, notwithstanding
the provisions of Sections 2.09(c) and 2.14, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have been required to be
Cash Collateralized), all amounts collected or received on account of any
Finance Obligation shall, subject to the provisions of Section 2.16 and Section
2.17, be applied by the Administrative Agent in the following order:

 

FIRST, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower;

 

SECOND, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable and documented attorneys’ fees) of the
Administrative Agent or the Collateral Agent in connection with enforcing the
rights of the Finance Parties under the Finance Documents, including all
expenses of sale or other realization of or in respect of the Collateral,
including reasonable compensation to the agents and counsel for the Collateral
Agent, and all expenses, liabilities and advances incurred or made by the
Collateral Agent in connection therewith, and any other obligations owing to the
Collateral Agent in respect of sums advanced by the Collateral Agent to preserve
the Collateral or to preserve its security interest in the Collateral;

 

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including reasonable and documented attorneys’ fees) of each of the
Lenders (including any L/C Issuer in their capacities as such) in connection
with enforcing its rights under the Loan Documents or otherwise with respect to
the Senior Credit Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Senior Credit Obligations consisting of
accrued fees and interest;

 

-91-

 

 

FIFTH, except as set forth in clauses FIRST through FOURTH above, to the payment
of the outstanding Finance Obligations owing to any Finance Party, pro rata, as
set forth below, with an amount equal to the Senior Credit Obligations being
paid to the Collateral Agent (in the case of Senior Credit Obligations owing to
the Collateral Agent) or to the Administrative Agent (in the case of all other
Senior Credit Obligations) for the account of the Lenders or any Agent, with the
Collateral Agent, each Lender and the Agents receiving an amount equal to its
outstanding Senior Credit Obligations, or, if the proceeds are insufficient to
pay in full all Senior Credit Obligations, its Pro rata Share of the amount
remaining to be distributed; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Finance Parties shall receive an amount
equal to its Pro rata Share of amounts available to be applied pursuant to
clauses THIRD, FOURTH and FIFTH above; and (iii) to the extent that any amounts
available for distribution pursuant to clause FIFTH above are attributable to
the issued but undrawn amount of outstanding Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.05 and
2.16, such amounts shall be held by the Collateral Agent in a cash collateral
account and applied (x) first, to reimburse each applicable L/C Issuer from time
to time for any drawings under any Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clause FIFTH above in the manner provided in this Section 8.03.

 

(b)          Pro rata Treatment. For purposes of this Section 8.03, “Pro rata
Share” means, when calculating a Finance Party’s portion of any distribution or
amount, that amount (expressed as a percentage) equal to a fraction the
numerator of which is the then unpaid amount of such Finance Party’s Senior
Credit Obligations and the denominator of which is the then outstanding amount
of all Senior Credit Obligations. If any payment to any Finance Party of its Pro
rata Share of any distribution would result in overpayment to such Finance
Party, such excess amount shall instead be distributed in respect of the unpaid
Senior Credit Obligations of the other Finance Parties, with each Finance Party
whose Senior Credit Obligations have not been paid in full to receive an amount
equal to such excess amount multiplied by a fraction the numerator of which is
the unpaid Senior Credit Obligations of such Finance Party and the denominator
of which is the unpaid Senior Credit Obligations of all Finance Parties entitled
to such distribution.

 

(c)          Distributions with Respect to Letters of Credit. Each of the
Finance Parties agrees and acknowledges that if (after all outstanding Loans and
Reimbursement Obligations with respect to Letters of Credit have been paid in
full) the Lenders are to receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued (or deemed issued) under this
Agreement, such amounts shall be deposited in a cash collateral account to be
controlled by the Collateral Agent as cash security for the repayment of Finance
Obligations owing to the Lenders as such. Upon termination of all outstanding
Letters of Credit, all of such cash security shall be applied to the remaining
Finance Obligations of the Lenders. If there remains any excess cash security,
such excess cash shall be withdrawn by the Collateral Agent from such cash
collateral account and distributed in accordance with Section 8.03(a) hereof.

 

-92-

 

 

ARTICLE IX
AGENCY PROVISIONS

 

Section 9.01         Appointment and Authority. Each of the Lenders and each L/C
Issuer hereby irrevocably appoints Barclays Bank PLC, to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Each of the Lenders and each L/C Issuer hereby irrevocably
appoints Barclays Bank PLC, to act on its behalf as the Collateral Agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Lenders and the L/C Issuers, and none of the
Borrower or any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

 

Each L/C Issuer shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (a) provided to the
Agents in this Article with respect to any acts taken or omissions suffered by
such L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and L/C Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in this Article and the definition of “Agent
Related Person” included such L/C Issuer with respect to such acts or omissions,
and (b) as additionally provided herein with respect to each L/C Issuer.

 

Section 9.02         Rights as a Lender. Each Person serving as an Agent or a
Lead Arranger hereunder shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not an
Agent or a Lead Arranger, as applicable, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as an Agent or a Lead Arranger, as
applicable, hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent or a Lead Arranger, as applicable, hereunder and
without any duty to account therefor to the Lenders.

 

Section 9.03         Exculpatory Provisions. Each Agent and each Lead Arranger,
each in its capacity as such, shall not have any obligations, duties or
responsibilities under this Agreement but shall be entitled to all benefits of
this Article IX. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, none of the Agents
or any Lead Arranger:

 

(i)          shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
of percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Bankruptcy Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Bankruptcy Law; and

 

(iii)        shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.

 

-93-

 

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Article
VIII and Section 10.01) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default unless and until notice describing such Default
is given to such Agent by the Borrower, a Lender or an L/C Issuer and stating
that such notice is a “notice of default.”

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof. No Agent shall be liable for any action taken or not taken
by such service provider.

 

Section 9.04         Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

-94-

 

 



Section 9.05         Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 9.06         Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, each Lender shall indemnify upon demand
each Agent Related Person (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligations of any Loan Party to do so) on a
pro rata basis (determined as of the time that the applicable payment is sought
based on each Lender’s ratable share at such time) and hold harmless each Agent
Related Person against any and all Indemnified Liabilities incurred by it;
provided that (a) no Lender shall be liable for payment to any Agent Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment of a court of competent jurisdiction to have
resulted from such Agent Related Person’s own gross negligence or willful
misconduct (and no action taken in accordance with the directions of the
Required Lender shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section) and (b) to the extent any L/C Issuer or
Swing Line Lender is entitled to indemnification under this Section solely in
its capacity and role as an L/C Issuer or as a Swing Line Lender, as applicable,
only the Revolving Lenders shall be required to indemnify such L/C Issuer or
such Swing Line Lender, as the case may be, in accordance with this Section
(determined as of the time that the applicable payment is sought based on each
Revolving Lender’s Revolving Commitment Percentage thereof at such time). In the
case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent in connection with preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights and responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such costs or expenses by or on
behalf of the Borrower.

 

Section 9.07         Resignation of Agents. Each Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuers and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with, so long as no Event of Default has occurred or is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the L/C Issuers, with, so long as no Event of Default
has occurred or is continuing, the consent of the Borrower (such consent not to
be unreasonably withheld or delayed), appoint a successor Agent meeting the
qualifications set forth above; provided that if the Agent shall notify the
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Lenders or the L/C Issuers under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold as nominee such collateral
security until such time as a successor Collateral Agent is appointed) and (b)
all payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section 9.07. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) (and for the avoidance of doubt, any successor Collateral Agent shall
be deemed to have actual knowledge of any Swap Agreements outstanding at such
time), Agent, and the retiring Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.07). The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 



-95-

 

 

Any resignation by Barclays Bank PLC as Administrative Agent pursuant to this
Section 9.07 shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of a retiring L/C Issuer and Swing
Line Lender, (ii) a retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
retiring L/C Issuer, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit.

 

Section 9.08         Non-Reliance on Agents and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon any
Agent Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender
further represents and warrants that it has reviewed each document made
available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof and each L/C Issuer also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

Section 9.09         No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Agents or any Lead Arranger shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent, a Lender or L/C Issuer hereunder.

 

Section 9.10         Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, examinership, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 



-96-

 

 

(i)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Senior Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Section 2.09 and 10.04) allowed in such judicial
proceeding;

 

(ii)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(iii)        and any custodian, receiver, examiner, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Senior
Credit Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.11         Collateral and Guaranty Matters. Each Lender agrees that
any action taken by the Administrative Agent, the Collateral Agent or the
Required Lenders (or, where required by the express terms of this Agreement, a
greater or lesser proportion of the Lenders) in accordance with the provisions
of this Agreement or of the other Loan Documents, and the exercise by the
Administrative Agent, the Collateral Agent or Required Lenders (or, where so
required, such greater or lesser proportion) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. Without limiting the
generality of the foregoing, the Lenders irrevocably authorize the
Administrative Agent and Collateral Agent, at its option and in its discretion:

 

(i)          to release any Lien on any property granted to or held by the
Administrative Agent and Collateral Agent under any Finance Document (A) upon
Discharge of Senior Credit Obligations, (B) that is sold, transferred, disposed
or to be sold, transferred, disposed as part of or in connection with any
Disposition (other than any sale to a Loan Party) permitted hereunder, (C)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders or (D) to the extent such property is owned by a Guarantor upon
the release of such Guarantor from its obligations under its Guaranty pursuant
to clause (iii) below;

 

(ii)         to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by clause (c) or (d) of
the definition of Permitted Encumbrances;

 



-97-

 

 

(iii)        to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder (or
designation as an Unrestricted Subsidiary in accordance with Section 6.10); and

 

(iv)        to enter into non-disturbance and similar agreements in connection
with the licensing of intellectual property permitted pursuant to the terms of
this Agreement.

 

Upon request by the Administrative Agent at any time the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 9.11.

 

In each case as specified in this Section 9.11, the applicable Agent will (and
each Lender irrevocably authorizes the applicable Agent to), at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request (i) to evidence the release or subordination
of such item of Collateral from the assignment and security interest granted
under the Collateral Documents, (ii) to enter into non-disturbance or similar
agreements in connection with the licensing of intellectual property or (iii) to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11 and in form and substance reasonably acceptable to such Agent.

 

Section 9.12         Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may deduct or withhold from any payment to any
Lender Party an amount equivalent to any applicable withholding Tax. Without
limiting or expanding the provisions of Section 3.01, each Lender Party shall
indemnify and hold harmless the Administrative Agent against, within 10 days
after written demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges, and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of any Lender Party for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender Party failed to
notify the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority). A certificate as to the amount of such payment or
liability delivered to any Lender Party by the Administrative Agent shall be
conclusive absent manifest error. Each Lender Party hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender Party under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.12. The agreements
in this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender Party, the termination of the Agreement or Commitments and the repayment,
satisfaction or discharge of all other obligations.

 



-98-

 

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01         Amendments, etc. 

 

(a)          Amendments Generally. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders or such other number or percentage of the Lenders as may
be specified herein) and the Borrower and the Administrative Agent shall have
received notice and a fully executed written copy thereof, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that the Administrative Agent and the Borrower
may, without the consent of the other Lenders, amend, modify or supplement this
Agreement and any other Loan Document to cure any ambiguity, omission,
typographical error, defect or inconsistency if such amendment, modification or
supplement if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

(b)          Amendments and Waivers Pertinent to Affected Lenders.
Notwithstanding subsection (a) above and in addition to any other consent that
may be required thereunder, no amendment, waiver or consent shall:

 

(i)          extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

 

(ii)         postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest (other than Default interest), fees or other amounts due to the Lenders
(or any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

(iii)        reduce or forgive the principal of, or the rate of interest or any
premium specified herein on, any Loan or unreimbursed L/C Disbursement, or any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary (A) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (B) to amend any
financial covenants hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
any unreimbursed L/C Disbursement or to reduce any fee payable hereunder;

 

(iv)        other than to the extent required to make the Lenders under
Incremental Revolving Loans (and Incremental Revolving Commitments) share, or,
at their option, not share, in pro rata payments, change Section 2.12, Section
2.13 or Section 8.03 in a manner that would alter the pro rata sharing of
payments or the order of payment required thereby without the written consent of
each Lender directly affected thereby;

 

(v)         except in connection with the implementation of any Incremental
Revolving Loans or Incremental Revolving Commitments, change any provision of
this Section 10.01 or the definition of “Applicable Percentage,” “Required
Lenders,” or any other provision hereof specifying the percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

(vi)        permit the assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender;

 



-99-

 

 

(vii)       subordinate the Finance Obligations to any other obligation without
the written consent of each Lender;

 

(viii)      (a) release all or substantially all of the value of the Guaranty
Agreement without the written consent of each Lender (provided that the
Administrative Agent may, without the consent of any Lender, release any
Guarantor (or all or substantially all of the assets of a Guarantor) that is
released in compliance with Section 9.11) and (b) release the Borrower from the
Guaranty Agreement without the written consent of each Lender;

 

(ix)         release all or substantially all of the Collateral securing the
Senior Credit Obligations hereunder without the written consent of each Lender
(provided that the Collateral Agent may, without consent from any other Lender,
release any Collateral that is released in compliance with Section 9.11);

 

(x)          impose any greater restrictions on the ability of the Lenders to
assign any of their respective rights or obligations hereunder without the
written consent of each Revolving Lender;

 

(xi)         (w) affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Request relating to any Letter of Credit
issued or to be issued by it, without the prior written consent of such L/C
Issuer; (x) affect the rights or duties of the Swing Line Lender under this
Agreement, without the prior written consent of the Swing Line Lender; and (y)
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, without the prior written consent of the Administrative
Agent; and

 

(xii)        (a) waive any condition set forth in Section 4.01 (other than
Section 4.01(j)) without the written consent of each Lender; and (b) without
limiting the generality of clause (a) above, waive any condition set forth in
Section 4.02 as to any Borrowing or the issuance of any Letter of Credit without
the written consent of the Required Lenders, as the case may be.

 

Notwithstanding anything to the contrary contained in this Section 10.01, this
Agreement and the other Loan Documents may be amended, modified or supplemented
with the consent of the Administrative Agent and/or the Collateral Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment is delivered in order to effectuate any amendment,
modification or supplement pursuant to the proviso of Section 10.01(a).

 

Each Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.01 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.01 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.

 

Section 10.02         Notices.

 

(a)          Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 



-100-

 

 

(i)          if to the Borrower or any Loan Party, to the Borrower at:

 

Albany Molecular Research, Inc.
26 Corporate Circle
Albany, New York 12212
Attn: Lori Henderson and Michael Nolan
Fax No.: (518) 512-2075

 

(ii)         if to the Administrative Agent, the Collateral Agent or the Swing
Line Lender, at:

 

Legal Address:

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019

 

Servicing Contact:
(for payments and requests for Credit Extensions):

Barclays Bank PLC
1301 Sixth Avenue
New York, NY 10019
Attn: Joe Tricamo
Phone: (212) 320-7564
Fax: (917) 522-0569
Email: xraUSLoanOps5@barclays.com /Joe.Tricamo@barclays.com

 

Other Notices as Administrative Agent:

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attn: Vanessa Kurbatskiy
Phone: (212) 526-2799
Fax: (212) 526-5115
Email: vanessa.kurbatskiy@barclays.com / ltmny@barclays.com

 

with a copy to:

Paul Hastings LLP
75 East 55th Street
New York, NY 10022
Attn: John Cobb
Phone: (212) 318-6959
Fax: (212) 230-5169
Email: johncobb@paulhastings.com

 



-101-

 

 

L/C Issuers:

 

Barclays Bank PLC
200 Park Avenue
New York, NY 10166
Attn: Letter of Credit Department / Dawn Townsend
Phone: (201) 499-2081
Fax: (212) 412-5011
Email: Dawn.Townsend@barclays.com / XraLetterofCredit@barclays.com

 

Morgan Stanley Bank N.A.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231

Attn: Letter of Credit Dept.

Phone: 443-627-4555

Fax: 212-507-5010

Email: msb.loc@morganstanley.com

 

(iii)        if to a Lender, to it at its address (or its telecopier number,
electronic email address or telephone number) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in said clause (b).

 

(b)          Electronic Communications. Notices and other communications to the
Agents, the Lenders and the L/C Issuers hereunder may (subject to Section
10.02(d)) be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or L/C Issuer pursuant to Article II if such Lender or L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.02(d)); provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 



-102-

 

 

(c)          Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)          Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”; such excluded communications the “Excluded Communications”),
by transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at
vanessa.kurbatskiy@barclays.com and ltmny@Barclays.com or at such other e-mail
address(es) provided to the Borrower from time to time or in such other form,
including hard copy delivery thereof, as the Administrative Agent shall require.
In addition, each Loan Party agrees to continue to provide the Communications to
the Administrative Agent in the manner specified in this Agreement or any other
Loan Document or in such other form, including hard copy delivery thereof, as
the Administrative Agent shall require. Nothing in this Section 10.02 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent shall require. Excluded Communications shall be
delivered to the Administrative Agent by facsimile communication or as the
Administrative Agent shall direct.

 

The Communications required to be delivered pursuant to Section 6.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i), in the case of financial statements and
Communications referred to in Sections 6.01(a) and (b) and Section 6.02 on which
such financial statements and/or appropriate disclosures are publicly available
as posted on the Electronic Data Gathering, Analysis and Retrieval system
(EDGAR) or any successor filing system of the SEC, (ii) Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet;
or (iii) on which such documents are posted on the Borrower’s behalf on an
Internet or Intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver copies (which may be
electronic) of such documents to the Administrative Agent until a written
request to cease delivering copies is given by the Administrative Agent and (ii)
the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent (and each Lender if there is at the time no incumbent
Administrative Agent) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrower
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Furthermore, if any financial statement, certificate or other information
required to be delivered pursuant to Section 6.01 shall be required to be
delivered on any date that is not a Business Day, such financial statement,
certificate or other information may be delivered to the Administrative Agent on
the next succeeding Business Day after such date.

 



-103-

 

 

To the extent consented to by the Administrative Agent in writing from time to
time, the Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

 

Each Loan Party further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on a
Platform. The Platform is provided “as is” and “as available.” The Agents do not
warrant the accuracy or completeness of the Communications, or the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer, or any other Person for damages of any kind, including direct or
indirect, losses or expenses (whether in tort, contract or otherwise) arising
out of any Loan Party’s or the Administrative Agent’s transmission of
communications through the Internet, except to the extent the liability of such
Person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such Person’s gross negligence, bad faith or
willful misconduct. Additionally, in no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender,
any L/C Issuer, or any other Person for any special, incidental or consequential
damages.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are issued pursuant to
a public offering registered with the SEC or in a private placement for resale
pursuant to Rule 144A under the Securities Act of 1933, as amended, or is
actively contemplating issuing any such securities: (i) all Borrower Materials
are to be made available to Public Lenders unless clearly and conspicuously
marked “Private – Contains Non-Public Information” which, at a minimum, shall
mean that the words “Private – Contains Non-Public Information” shall appear
prominently on the first page thereof; (ii) by not marking Borrower Materials
“Private – Contains Non-Public Information,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Lead Arrangers, the L/C Issuers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (iii) all Borrower Materials
that are not marked “Private – Contains Non-Public Information” are permitted to
be made available through a portion of the Platform designated “Public
Investor,” and (iv) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are marked “Private – Contains
Non-Public Information” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

 



-104-

 

 

Section 10.03         No Waiver; Cumulative Remedies. No failure by any Lender
or any L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

Section 10.04         Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Loan Parties, jointly and severally, agree
to pay (i) all reasonable and documented out-of-pocket costs and expenses
incurred by the Administrative Agent, the Collateral Agent and the Lead
Arrangers and their respective Affiliates (including the reasonable and
documented fees, charges and disbursements of counsel for the Administrative
Agent and/or the Collateral Agent) in connection with the syndication and
closing of the Loans provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), including in connection with
post-closing searches to confirm that security filings and recordations have
been properly made and including any costs and expenses of the service provider
referred to in Section 9.03 and in connection with its the protection of its
rights and remedies (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.04, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any legal proceeding,
including any Insolvency or Liquidation Proceeding, and including in connection
with any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, (ii) all reasonable and documented out of pocket expenses
incurred by any L/C Issuer in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent, the Collateral Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights and
remedies (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
and documented out-of-pocket expenses incurred during any legal proceeding,
including any proceeding under any Bankruptcy Law, and including in connection
with any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided, however, that the Borrower will not be required to
pay the fees and expenses of more than (x) one counsel to the Administrative
Agent and the Collateral Agent (plus one local counsel in each applicable local
jurisdiction and one specialty counsel in each applicable specialty) and (y) one
counsel to the Required Lenders (plus one local counsel in each applicable local
jurisdiction, one specialty counsel in each applicable specialty and any
additional counsel for a Lender reasonably deemed appropriate due to potential
conflicts of interest incurred in connection with the enforcement protection of
its rights and remedies pursuant to this Section 10.04(a)).

 



-105-

 

 

(b)          Indemnification by Borrower. The Loan Parties, jointly and
severally, shall indemnify the Administrative Agent (and any sub-agent thereof),
the Collateral Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs), disbursements and out-of-pocket fees and expenses (including
the fees, charges and disbursements of counsel) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document, or any
amendment, amendment and restatement, modification or waiver of the provisions
hereof or thereof, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby, thereby, or related thereto or, in the case of the Administrative Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries at any time, or any Environmental Liability related in any way to
the Borrower or any of its Restricted Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or a Related Party thereof, or (y) disputes solely among Indemnitees
not involving any act or omission of any Loan Party or any of their respective
Related Parties (other than a dispute against the Administrative Agent,
Collateral Agent or any Lead Arranger in their capacities as such); provided,
further, that the Loan Parties shall not be required to reimburse the legal fees
and expenses of more than one counsel (in addition to one special counsel in
each specialty area, up to one local counsel in each applicable local
jurisdiction and any additional counsel for an Indemnified Party reasonably
deemed appropriate by virtue of potential conflicts of interests incurred in
connection with investigating, defending or preparing to defend any such action,
suit, proceeding (including any inquiry or investigation) or claim (whether or
not any Agent, any Lender or any other such Indemnified Party is a party to any
action or proceeding out of which any such expenses arise)).

 

(c)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, and each of the Agents, each
L/C Issuer and each Lender agrees not to assert or permit any of their
respective subsidiaries to assert any claim against the Borrower or any of its
Subsidiaries or any of their respective directors, officers, employees,
attorneys, agents or advisors, on any theory of liability, for special,
indirect, consequential (including, without limitation, any loss of profits,
business or anticipated savings) or punitive damages (in each case, as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof (for the avoidance of
doubt, nothing in this Section 10.04(c) shall limit any Indemnitee’s right to
indemnification provisions for third party claims as set forth in Section
10.04(b)). No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(d)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(e)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, any L/C Issuer, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Senior Credit Obligations.

 



-106-

 

 

Section 10.05         Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower or any other Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Insolvency or Liquidation Proceeding or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (ii) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and the L/C Issuers under clause (ii) of
the preceding sentence shall survive the payment in full of the Senior Credit
Obligations and the termination of this Agreement.

 

Section 10.06         Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the L/C Issuers,
the Swing Line Lender and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) below, (ii) by way
of participation in accordance with the provisions of subsection (d) below or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of subsection (f) below (and any other attempted assignment or
transfer by the Borrower or any Lender shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) below
and, to the extent expressly contemplated hereby, the other Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this subsection (b), any Participation Interests in
the Letters of Credit and Swing Line Loans) at the time owing to it); provided,
however, that:

 

(i)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans owing to it or in the case of
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Revolving Commitment (which for
this purpose includes Revolving Loans outstanding thereunder) or, if the
Revolving Commitments are not then in effect, the principal outstanding balance
of the Revolving Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of the Administrative Agent and, so long as no
payment or bankruptcy Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 



-107-

 

 

(ii)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lenders’ rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swing Line Loans;

 

(iii)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; provided, further, that only
a single processing and recordation fee shall be payable in respect of multiple
contemporaneous assignments to Approved Funds with respect to any Lender. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;

 

(iv)        No such assignment shall be made to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv); and

 

(v)         In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note or Notes to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) below.

 



-108-

 

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The Register shall record each transfer of
the Loans to a transferee upon written notification by the registered owner of
such transfer; provided, however, that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Commitments in
respect of any Loan. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the L/C Issuers and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower, the L/C
Issuers, the Collateral Agent, the Swing Line Lender and, with respect to its
own interest only, any other Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent, the L/C Issuers or the
Swing Line Lender sell participations to any Person (other than a natural
Person, the Borrower or any of its Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders and L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.01 that directly affects such Participant. Subject
to subsection (e) below, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01 or 3.04, and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
above. To the extent permitted by Law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Credit
Extensions or other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with a Tax audit or other
proceeding to establish that any such Commitment, Credit Extension or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 



-109-

 

 

No participation shall be or shall be deemed to be a discharge, rescission,
extinguishment or substitution of any outstanding Loan and any Loan subject to a
participation shall continue to be the same obligation and not a new obligation.

 

(e)          Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed) or the right to receive a greater payment
results from a Change in Law after the participant becomes a Participant.

 

(f)          Certain Pledges. Any Lender may at any time, without the consent of
the Borrower or the Administrative Agent, pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.07         Treatment of Certain Information; Confidentiality. Each of
the Agents, the Lenders and each L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, managing members or
managers, counsel, accountants and other representatives (collectively,
“Representatives”) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case, the Administrative Agent or such Lender or L/C
Issuer, as applicable, shall use reasonable efforts to notify the Borrower prior
to such disclosure to the extent practicable and legally permitted to do so),
(c) to the extent required by applicable Laws or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) to any state, federal or
foreign authority or examiner regulating any Lender, (g) (i) any rating agency,
and (ii) subject to an agreement containing provisions substantially the same as
those of this Section 10.07, to (x) any assignee of or Participant in (or their
Representatives, it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), or any prospective assignee
of or Participant in (or their Representatives, it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its Representatives, it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential)
to any swap or derivative transaction relating to the Borrower and its
obligations, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower. For purposes of this Section,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 



-110-

 

 

Section 10.08         Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each L/C Issuer, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the then due and owing obligations of the Borrower or such Loan Party, as
applicable, now or hereafter existing under this Agreement or any other Loan
Document to such Lender or L/C Issuer, irrespective of whether or not such
Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document or (x) such obligations may be contingent or unmatured or
(y) are owed to a branch or office of such Lender or L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Senior Credit Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each Lender
and L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

Section 10.09         Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Senior Credit Obligations hereunder.

 



-111-

 

 

Section 10.10         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof; provided that, notwithstanding anything contained herein, the Fee Letter
shall survive the Closing Date. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.11         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, the L/C
Issuers or any Lender may have had notice or knowledge of any Default, Event of
Default, or incorrect representation or warranty at the time of any Credit
Extension, and shall continue in full force and effect until the Discharge of
Senior Credit Obligations (other than contingent indemnification obligations).
The provisions of Sections 2.14, 3.01, 3.04, 3.05, 10.04, and Sections 10.10
through 10.15 shall survive and remain in full force and effect regardless of
the repayment of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.12         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 10.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Bankruptcy Laws, as
determined in good faith by the Administrative Agent, the L/C Issuers or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

Section 10.13         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)          Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein), and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the Law of the State of New York.

 



-112-

 

 

(b)          Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof , in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender or any
L/C Issuer may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)          Waiver of Venue. Each party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Laws, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 10.13(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to any
Loan Document, in the manner provided for notices (other than telecopier) in
Section 10.02. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Laws.

 

(e)          Waiver of Jury Trial. Each party hereby waives, to the fullest
extent permitted by applicable Laws, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement, any other Loan Document or the transactions contemplated hereby
(whether based on contract, tort or any other theory). Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 10.13.

 

Section 10.14         PATRIOT Act. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Patriot Act”)), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name, address and tax
identification number of each Loan Party and other information regarding the
Borrower that will allow such Lender or the Administrative Agent, as applicable,
to identify each such Loan Party in accordance with the Patriot Act. This notice
is given in accordance with the requirements of the Patriot Act and is effective
as to the Lenders and the Administrative Agent.

 



-113-

 

 

Section 10.15         No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Lead Arrangers and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Collateral Agent and the Lead Arrangers are and have
been acting solely as a principal and are not the agent or fiduciary for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent, the Collateral Agent nor
any Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, the Collateral Agent or any
Lead Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent, the
Collateral Agent nor any Lead Arranger has any obligation to the Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
(iv) the Administrative Agent, the Collateral Agent and the Lead Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Collateral Agent nor any Lead Arranger has
any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent, the
Collateral Agent and the Lead Arrangers have not provided and will not provide
any legal, accounting, regulatory or Tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and Tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Collateral Agent and the Lead Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty.

 

[Signature Pages Follow]

 

-114-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Albany Molecular Research, Inc., as the
Borrower             By:   /s/ Michael M. Nolan       Name: Michael M. Nolan    
Title: Senior Vice President, Chief Financial
Officer and Treasurer

 

Signature Page - Credit Agreement

  

 

 

 

  BARCLAYS BANK PLC, as L/C Issuer, Swing Line
Lender and a Lender             By:   /s/ Ann E. Sutton       Name: Ann E.
Sutton     Title: Director             BARCLAYS BANK PLC, as Administrative
Agent and
Collateral Agent             By:   /s/ Ann E. Sutton       Name: Ann E. Sutton  
  Title: Director

  

Signature Page - Credit Agreement

 

 

 

 

  MORGAN STANLEY BANK N.A., as a Lender           By:   /s/ Michael King    
Name: Michael King     Title: Authorized Signatory

 

Signature Page - Credit Agreement

 

 

 

 

 

  MORGAN STANLEY BANK N.A., as L/C Issuer           By:   /s/ Michael King    
Name: Michael King     Title: Authorized Signatory

 

Signature Page - Credit Agreement

 

 

 

 

SCHEDULE 2.01
to Credit Agreement

LENDERS AND COMMITMENTS

 

Revolving Lender  Revolving Commitment   Revolving Commitment Percentage        
   Barclays Bank PLC  $25,000,000    50%             Morgan Stanley Bank N.A. 
$25,000,000    50%             Total  $50,000,000    100%



 

 

 

 

SCHEDULE 4.01(e)
to Credit Agreement

EXISTING INDEBTEDNESS

 

1.2.25% Convertible Senior Notes due 2018, issued by the Borrower, in an
aggregate principal amount of $150 million (outstanding principal amount of $150
million as of June 30, 2014).

 

2.Obligations in connection with Onondaga County Industrial Development Agency
Variable Rate Demand Industrial Development Revenue Bonds (Albany Molecular
Research, Inc. Project), Series 2001, issued pursuant to Indenture of Trust,
dated as of April 1, 2001, between Onondaga County Industrial Development Agency
and United States Trust Company of New York, as trustee (outstanding principal
balance of approximately $2,390,000 as of June 30, 2014).

 

3.Equipment Leases in an aggregate principal amount of $409,000.

 

4.The following letters of credit:

 

BANK  LC Number  Beneficiary  Undrawn Amount   Original Issue
Date  Expiration
Date Wells Fargo  IS 0025147U  Singapore Science Park LTD  $S960,000  
4/19/2013  4/17/2015 Wells Fargo  IS 0010239  Arden Realty Limited Partnership 
$960,000   4/12/2012  3/31/2015 Wells Fargo  IS0011733  Borregaard Industries 
$682,597.57   6/27/2012  4/15/2015 Wells Fargo  ID 0011139  Bank of New York
Mellon (Onondaga IDA)  $2,390,000.00   5/8/2012  4/11/2015

  

- 1 -

 

 

SCHEDULE 5.12
to Credit Agreement

SUBSIDIARIES

 

Name of Entity   Jurisdiction of
Formation   Guarantor
(Yes/No)   Owner of Equity Interests   Number and Class of
Outstanding Equity
Owned   Percentage of
Outstanding Equity of
Such Class Owned Cedarburg Pharmaceuticals, Inc.   DE   Yes   Albany Molecular
Research, Inc.   1,000 shares (common stock)   100% Cedarburg Generics, LLC   WI
  No   Cedarburg Pharmaceuticals, Inc.   100% interest
(LLC Interest)   100% InB: Hauser Pharmaceutical Services, Inc.   DE   No  
Cedarburg Pharmaceuticals, Inc.   100 shares (common stock)   100% InB: Hauser
Pharmaceutical Service Subsidiary, Inc.   CO   No   InB: Hauser Pharmaceutical
Services, Inc.   100 shares (common stock)   100% AMRI Rensselaer, Inc.   DE  
Yes   Albany Molecular Research, Inc.   2,790 shares (common stock)   100% AMRI
Burlington, Inc.   MA   Yes   Albany Molecular Research, Inc.   2,040 shares
(common stock)   100% Albany Molecular Research Mauritius Pvt. Ltd.   Mauritius
  No   Albany Molecular Research, Inc.  

37,926,063 shares (ordinary shares)

3,500,000 shares (Class A Shares)

 

100%


100%

AMRI India Pvt. Ltd.   India   No   Albany Molecular Research Mauritius Pvt.
Ltd.   139,802,919 (ordinary shares)   100% FineKem Laboratories Pvt. Ltd.  
India   No   AMRI India Pvt. Ltd.   318,500 (ordinary shares)   100% Albany
Molecular Research Singapore Research Centre, Pte. Ltd.   Singapore   No  
Albany Molecular Research Mauritius Pvt. Ltd.   8,401,000 (ordinary shares)  
100% Albany Molecular Research Hyderabad Research Centre, Pvt. Ltd.   India   No
  Albany Molecular Research Mauritius Pvt. Ltd.   2,593,079 (ordinary shares)  
100% AMRI Bothell Research Center, Inc.   Washington   No   Albany Molecular
Research, Inc.   100 shares common stock   100% ALO Acquisition LLC   Delaware  
Yes   Albany Molecular Research, Inc.   100% interest
(LLC Interest)   100% OSO Biopharmaceuticals Manufacturing, LLC   Delaware   Yes
  Albany Molecular Research, Inc.   100% interest
(LLC Interest)   100%

 

- 2 -

 

 

 



Name of Entity   Jurisdiction of
Formation   Guarantor
(Yes/No)   Owner of Equity Interests   Number and Class of
Outstanding Equity
Owned   Percentage of
Outstanding Equity of
Such Class Owned Albany Molecular Research Ltd.   England and Wales   No  
Albany Molecular Research, Inc.   109,997,170 (ordinary shares)   100% Albany
Molecular Research (UK) Ltd.   England and Wales   No   Albany Molecular
Research Ltd.   102,950,000 (ordinary shares)   100%



 



- 3 -

 

  

SCHEDULE 6.12
to Credit Agreement

POST-CLOSING MATTERS

 

1.On or prior to the day that is 30 days from the Closing Date, except to the
extent otherwise agreed by the Administrative Agent in its discretion, the Loan
Parties will deliver to the Administrative Agent loss payable endorsements and
endorsements naming the Collateral Agent as additional insured as required under
Section 4.01(h) of the Credit Agreement.

 

2.On or prior to the day that is 15 days from the Closing Date, except to the
extent otherwise agreed by the Administrative Agent in its discretion, the Loan
Parties will deliver to the Administrative Agent Pledged Securities of Albany
Molecular Research Mauritius Pvt. Ltd as required under Section 4.01(f)(iv) of
the Credit Agreement.

 

- 4 -

 

 

SCHEDULE 7.02
to Credit Agreement

EXISTING LIENS

 

DEBTOR   STATE   JURISDICTION   RESULTS AMRI RENSSELAER, INC.   DE   Secretary
of State   OFN: 2011 0414048
OFD: 2/3/11
SP: OCE North America, Inc.
Collateral: Precautionary filing. Leased equip.               AMRI RENSSELAER,
INC.   DE   Secretary of State   OFN: 2011 4348762
OFD: 11/10/11
SP: Toyota Motor Credit Corporation
Collateral: Specific leased Toyota forklift and related battery and charger.    
          CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2009
4101769
OFD: 12/22/09
SP: Leaf Funding Inc.
Collateral: Precautionary filing. All leased tangible and intangible items
relating to Leaf Lease #117257. Collateral description not attached.
************************************************
Amend No: 2009 4105224
Amend Date:12/22/09
Amend: Restated collateral. All leased tangible and intangible items relating to
Leaf Lease #117257. Collateral description attached (heating / chilling
equipment)

 

- 5 -

 

  

DEBTOR   STATE   JURISDICTION   RESULTS



CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2011 2905571
OFD: 7/27/11
SP: Susquehanna Commercial Finance, Inc.
Collateral: Precautionary filing. All equip and other personal property covered
under a specific lease between GoWest Leasing as lessor and debtor as lessee.
Misc. lab equipment not specified
************************************************
Amend No: 2012 0250292
Amend Date:1/20/12
Amend: Precautionary filing. Restated collateral. All equip and other personal
property covered under a specific lease between GoWest Leasing as lessor and
debtor as lessee. Vendor: Agilent Technologies, Invoice # 303813558A, Invoice
amount: $95,621.24               CEDARBURG PHARMACEUTICALS, INC.   DE  
Secretary of State   OFN: 2011 2905654
OFD: 7/27/11
SP: TCF Equipment Finance, Inc.
Collateral: Precautionary filing. All equip and other personal property covered
under a specific lease between GoWest Leasing as lessor and debtor as lessee.
Misc. lab equipment not specified
************************************************
Amend No: 2011 3950303
Amend Date:10/13/11
Amend: Precautionary filing. All equip and other personal property covered under
a specific lease between GoWest Leasing as lessor and debtor as lessee. Vendor:
Rudolph Research Analytical, Invoice # 62529, Invoice amount: $41,246.00.
Vendor: WWR International, Invoice # 47190406, Invoice amount: 28,518.99

 

- 6 -

 

 

DEBTOR   STATE   JURISDICTION   RESULTS



CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2011 4049261
OFD: 10/20/11
SP: Vendor Lease Management Group
Collateral: Leased computer related equipment, parts and accessories. Invoice
276118, Bill to: Gilson Financial Services, Ship to: Cedarburg Pharmaceuticals,
inc. Invoice total: $50,728.81               CEDARBURG PHARMACEUTICALS, INC.  
DE   Secretary of State   OFN: 2012 0143273
OFD: 1/12/12
SP: Wells Fargo Bank, N.A.
Collateral: Specific Caterpillar Forklift.               CEDARBURG
PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2012 1041088
OFD: 3/19/12
SP: Thermo Fisher Financial Services Inc.
Collateral: Chromeleon  7 server bundles and related training  and install (not
specific).               CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of
State   OFN: 2012 2936195
OFD: 7/31/12
SP: Thermo Fisher Financial Services Inc.
Collateral: Detector Corona CAD, Gas conditioning module, install  / orientation
(etc. (not specific)).               CEDARBURG PHARMACEUTICALS, INC.   DE  
Secretary of State   OFN: 2012 4369254
OFD: 11/13/12
SP: Associated Bank, N.A. - Leasing Division
Collateral: Informational purposes. Specific leased CSER and CPRD equipment    
          CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2013
0474537
OFD: 2/5/13
SP: Associated Bank, N.A. - Leasing Division
Collateral: Informational purposes. Specific leased  equipment

 

- 7 -

 

  

DEBTOR   STATE   JURISDICTION   RESULTS

CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2013 1033241
OFD: 3/18/13
SP: Associated Bank, N.A. - Leasing Division
Collateral: Informational purposes. Specific leased  equipment              
CEDARBURG PHARMACEUTICALS, INC.   DE   Secretary of State   OFN: 2013 1984112
OFD: 5/23/13
SP: Associated Bank, N.A. - Leasing Division
Collateral: Informational purposes. Specific leased  equipment               OSO
BIOPHARMACEUTICALS MANUFACTURING, LLC   DE   Secretary of State   OFN: 2013
2929066
OFD: 7/29/13
SP: Carlson Systems LLC
Collateral: Specific Ranpak Autopad Converters.

 

Liens on cash collateral delivered in respect of the following letters of credit
in an amount not exceeding $6,467,253.29.

 

BANK  LC Number  Beneficiary  Undrawn Amount   Original Issue
Date  Expiration
Date Wells Fargo  IS 0025147U  Singapore Science Park LTD  $S960,000  
4/19/2013  4/17/2015 Wells Fargo  IS 0010239  Arden Realty Limited Partnership 
$960,000   4/12/2012  3/31/2015 Wells Fargo  IS0011733  Borregaard Industries 
$682,597.57   6/27/2012  4/15/2015 Wells Fargo  ID 0011139  Bank of New York
Mellon (Onondaga IDA)  $2,390,000.00   5/8/2012  4/11/2015

 

Title to AMRI Rensselaer, Inc.’s Syracuse, NY facility is held by the Onondaga
County Industrial Development Agency, subject to an obligation of AMRI
Rensselaer, Inc., to repurchase such property for $1 upon repayment of the
obligations in connection with Onondaga County Industrial Development Agency
Variable Rate Demand Industrial Development Revenue Bonds (Albany Molecular
Research, Inc. Project), Series 2001, issued pursuant to Indenture of Trust,
dated as of April 1, 2001, between Onondaga County Industrial Development Agency
and United States Trust Company of New York, as trustee (outstanding principal
balance of approximately $2,390,000 as of June 30, 2014).

- 8 -

 

 

SCHEDULE 10.02
to Credit Agreement

ADMINISTRATIVE AGENT’S ACCOUNT

 

Legal Address:

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019

 

Servicing Contact:



For payments and requests for Credit Extensions:

Barclays Bank PLC
1301 Sixth Avenue
New York, NY 10019
Attn: Joe Tricamo
Phone: (212) 320-7564
Fax: (917) 522-0569
Email: xraUSLoanOps5@barclays.com /Joe.Tricamo@barclays.com

 

For other notices as Administrative Agent:

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019
Attn: Vanessa Kurbatskiy
Phone: (212) 526-2799
Fax: (212) 526-5115
Email: vanessa.kurbatskiy@barclays.com / ltmny@barclays.com

 

- 9 -

 

 

EXHIBIT A-1

 

[Form of] Notice of Borrowing

 

[Date]

 

Barclays Bank PLC, as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attn: Joe Tricamo
Phone: (212) 320-7564
Fax: (917) 522-0569
Email: xraUSLoanOps5@barclays.com /Joe.Tricamo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Albany Molecular Research, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein. This notice constitutes a
Notice of Borrowing pursuant to Section 2.02(a) of the Credit Agreement.

 

1.The date of the Borrowing will be [       ].1

 

2.The aggregate principal amount of the Borrowing will be $[         ].

 

3.The Borrowing will consist of [Type] Loans.

 

4.The initial Interest Period for the Loans comprising such Borrowing will be [
        ].2

 

5.The account to be credited with the proceeds of the Borrowing is
[_________________].

 

6.[The conditions set forth in Sections 4.02(b) and (c) of the Credit Agreement
are satisfied.]3

 

[Signature Page Follows]

 

 



1Must be a Business Day.

 

2Applicable only in the case of a Eurodollar Borrowing. Insert “one month”,
“three months”, “six months” or “twelve months” (subject to the definition of
Interest Period and to Section 2.06(a) of the Credit Agreement).

 

3For borrowings made after the Closing Date only.

  

Exhibit A-1-1

 

 

The Borrowing requested herein complies with Section 2.02(a) of the Credit
Agreement.

 

  Albany Molecular Research, Inc.,   as the Borrower         By:       Name:    
Title:

 

Exhibit A-1-2

 

 

EXHIBIT A-2

 

[Form of] Notice of Extension/Conversion

 

[Date]

 

Barclays Bank PLC, as Administrative Agent
1301 Sixth Avenue
New York, NY 10019
Attn: Joe Tricamo
Phone: (212) 320-7564
Fax: (917) 522-0569
Email: xraUSLoanOps5@barclays.com /Joe.Tricamo@barclays.com

 

Ladies and Gentlemen:

 

This notice shall constitute a “Notice of Extension/Conversion” pursuant to
Section 2.07(a) of the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Albany Molecular Research, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

 

1.          The Group of Loans (or portion thereof) to which this notice applies
is [all or a portion of all Base Rate Loans currently outstanding] [all or a
portion of all Eurodollar Loans currently outstanding having an Interest Period
of [         ] months and ending on the Election Date specified below].

 

2.          The date on which the conversion/continuation selected hereby is to
be effective is ___________________, ____, (the “Election Date”).1

 

3.          The principal amount of the Group of Loans (or portion thereof) to
which this notice applies is $______________.2

 

4.          The Group of Loans (or portion thereof) which are to be
converted/continued will bear interest based upon the [Base Rate] [Eurodollar
Rate].

 

5.          [The Interest Period for such Loans will be ___________________.]3

 

 

[Signature Page Follows]

 

 



1Must be a Business Day.

 

2May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to which such notice applies, and the
remaining portion to which it does not apply, are each $5,000,000 or any larger
multiple of $1,000,000.

 

3Applicable only in the case of a conversion to, or a continuation of Eurodollar
Loans. For Eurodollar Loans, insert “one month”, “three months”, “six months” or
“twelve months” (subject to the definition of Interest Period and Section
2.06(a) of the Credit Agreement).

  

Exhibit A-2-1

 

  Albany Molecular Research, Inc.,   as the Borrower         By:       Name:    
Title:

 

Exhibit A-2-2

 

 

EXHIBIT A-3

 

[Form of] Letter of Credit Request

 

[Date]

 

Barclays Bank PLC, as L/C Issuer
200 Park Avenue
New York, NY 10166
Attn: Letter of Credit Department / Dawn Townsend
Phone: (201) 499-2081
Fax: (212) 412-5011
Email: Dawn.Townsend@barclays.com / XraLetterofCredit@barclays.com

 

Ladies and Gentlemen:

 

This notice shall constitute a “Letter of Credit Request” pursuant to Section
2.05(c) of the Credit Agreement dated as of October 24, 2014 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among Albany Molecular Research, Inc. (the “Borrower”), the Lenders
from time to time party thereto and Barclays Bank PLC, as Administrative Agent,
Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms defined in
the Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.

 

[The undersigned hereby requests that the L/C Issuer: issue a Letter of Credit
on _____________, 20___1 in the stated amount of $____________ naming
_______________________,2 as the beneficiary, with stated expiry date of
________________, 20___.3]

 

[Reference is hereby made to that certain Letter of Credit issued on
______________, 20___ in the stated amount of $_________, naming
____________________ as the beneficiary with a stated expiry date
of____________, 20___. (the “Original Letter of Credit”).

 

The undersigned hereby requests that the L/C Issuer increase the stated amount
of the Original Letter of Credit to $__________ on _______________, 20____4.]

 

The full text of any certificate and the documents, if any, to be presented by
such beneficiary in case of any drawing under the Letter of Credit is attached
hereto.

 

[Signature Page Follows]

 

 



1Must be a Business Day.

 

2Insert name and address of beneficiary.

 

3Insert the last date upon which drafts may be presented (which may not be later
than one year after the date of issuance specified above or beyond the Revolving
Termination Date).

 

4Must be a Business Day.



 

Exhibit A-3-1

 

 

  Albany Molecular Research, Inc.,   as the Borrower         By:       Name:    
Title:

 

Exhibit A-3-2

 

 

EXHIBIT A-4

 

[Form of] Swing Line Loan Request

 

[Date]

 

Barclays Bank PLC, as Swing Line Lender
200 Park Avenue
New York, NY 10166
Attn: Letter of Credit Department / Dawn Townsend
Phone: (201) 499-2081
Fax: (212) 412-5011
Email: Dawn.Townsend@barclays.com / XraLetterofCredit@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among Albany Molecular Research, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent, Collateral Agent, Swing Line Lender and L/C Issuer. Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.

 

The undersigned hereby requests a Swing Line Loan:

 

1.          On _________________, 20___ (a Business Day).

 

2.          In the amount of $__________________.

 

The Swing Line Loan requested herein complies with the requirements of Section
2.02(b) of the Credit Agreement.

 

[Signature Page Follows]

 

Exhibit A-4-1

 

 

  Albany Molecular Research, Inc.,   as the Borrower         By:       Name:    
Title:

 

Exhibit A-4-2

 

 

EXHIBIT B-1

 

[Form of] Revolving Note

 

Lender:   Principal Sum: $ [Date]

 

For value received, Albany Molecular Research, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) for the account of its Lending Office, at the office of Barclays
Bank PLC (the “Administrative Agent”) as set forth in the Credit Agreement dated
as of October 24, 2014 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer, the Principal Sum set forth above (or such lesser
amount as shall equal the aggregate unpaid principal amount of all Revolving
Loans made by the Lender to the Borrower under the Credit Agreement), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Revolving Loan, at such
office, in like money and funds, for the period commencing on the date of such
Revolving Loan until such Revolving Loan shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest from the
due date thereof until the date of actual payment (and before as well as after
judgment) computed at the rates per annum and payable set forth in the Credit
Agreement.

 

This note is one of the Revolving Notes referred to in the Credit Agreement and
evidences Revolving Loans made by the Lender thereunder. Capitalized terms used
in this Revolving Note and not otherwise defined shall have the respective
meanings assigned to them in the Credit Agreement and the terms and conditions
of the Credit Agreement are expressly incorporated herein and made a part
hereof.

 

The date, amount, Type and duration of Interest Period (if applicable) of each
Revolving Loan made by the Lender to the Borrower, and each payment made on
account of the principal thereof shall be recorded by the Lender on its books
and, if the Lender so elects in connection with any transfer or enforcement
hereof, appropriate notations to evidence the foregoing information with respect
to each Revolving Loan then outstanding shall be endorsed by the Lender on the
schedule attached hereto and made a part hereof; provided that the failure of
the Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or under this Revolving Note in respect of the Revolving
Loan to be evidenced by this Revolving Note.

 

This Revolving Note is secured and guaranteed as provided in the Credit
Agreement and the other Loan Documents. Reference is hereby made to the Credit
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Revolving Note in respect thereof.

 

The Credit Agreement provides for the acceleration of the maturity of the
Revolving Loan evidenced by this Revolving Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of Revolving Loan upon the terms and conditions specified therein.
In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, such costs of collection, including reasonable attorney fees as
provided for and in accordance with the terms of the Credit Agreement.

 

Exhibit B-1-1

 

  

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

 

This Revolving Note and the Revolving Loan evidenced hereby may be transferred
in whole or in part only by registration of such transfer on the Register
maintained for such purpose by or on behalf of the Borrower as provided in
Section 10.06(c) of the Credit Agreement.

 

THIS REVOLVING NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature Page Follows]

 

Exhibit B-1-2

 

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
as of the date first above written.

 

  Albany Molecular Research, Inc., as the
Borrower         By:       Name:     Title:

 

Exhibit B-1-3

 

 

LOANS AND PAYMENTS OF PRINCIPAL

  

 

Date

  Amount of
Loan   Type   Interest Period
(If Applicable)   Amount of
Principal
Repaid   Notation Made
By                                                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                             

 

Exhibit B-1-4

 

 

EXHIBIT B-2

 

[Form of] Swing Line Note

 

Lender:   Principal Sum: $ [Date]

 

For value received, Albany Molecular Research, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) for the account of its Lending Office, at the office of Barclays
Bank PLC (the “Administrative Agent”) as set forth in the Credit Agreement dated
as of October 24, 2014 (as amended, modified or supplemented from time to time,
the “Credit Agreement”), among the Borrower, the Lenders from time to time party
thereto and Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer, the Principal Sum set forth above (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Swing Line
Loans made by the Swing Line Lender to the Borrower under the Credit Agreement),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Swing
Line Loan, at such office, in like money and funds, for the period commencing on
the date of such Swing Line Loan until such Swing Line Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the rates per annum and payable as
set forth in the Credit Agreement.

 

This note is the Swing Line Note referred to in the Credit Agreement and
evidences the Swing Line Loans made by the Swing Line Lender thereunder.
Capitalized terms used in this Swing Line Note and not otherwise defined shall
have the respective meanings assigned to them in the Credit Agreement and the
terms and conditions of the Credit Agreement are expressly incorporated herein
and made a part hereof.

 

The date and amount of the Swing Line Loans made by the Swing Line Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Swing Line Lender on its books and, if the Swing Line Lender so
elects in connection with any transfer or enforcement hereof, appropriate
notations to evidence the foregoing information with respect hereto each Swing
Line Loan then outstanding shall be evidenced by the Swing Line Lender on the
schedule attached to and made a part hereof; provided that the failure of the
Swing Line Lender to make any such recordation or endorsement shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
under the Credit Agreement or under this Swing Line Note in respect of the Swing
Line Loans to be evidenced by this Swing Line Note.

 

This Swing Line Note is secured and guaranteed as provided in the Credit
Agreement and the other Loan Documents. Reference is hereby made to the Credit
Agreement and the other Loan Documents for a description of the properties and
assets in which a security interest has been granted, the nature and extent of
the security and guarantees, the terms and conditions upon which the security
interest and each guarantee was granted and the rights of the holder of this
Swing Line Note in respect thereof.

 

The Credit Agreement provides for the acceleration of the maturity of the Swing
Line Loans evidenced by this Swing Line Note upon the occurrence of certain
events (and for payment of collection costs in connection therewith) and for
prepayments of such Swing Line Loans upon the terms and conditions specified
therein. In the event this Swing Line Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, such costs of collection, including reasonable attorney fees as
provided for and in accordance with the terms of the Credit Agreement.

 

Exhibit B-2-1

 

  

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

 

This Swing Line Note and the Swing Line Loans evidenced hereby may be
transferred in whole or in part only by registration of such transfer on the
Register maintained for such purpose by or on behalf of the Borrower as provided
in Section 10.06(c) of the Credit Agreement.

 

THIS SWING LINE NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[Signature Page Follows]

 

Exhibit B-2-2

 

 

IN WITNESS WHEREOF, the Borrower has caused this Swing Line Note to be duly
executed as of the date first above written.

 

  Albany Molecular Research, Inc.,   as the Borrower         By:       Name:    
Title:

 

Exhibit B-2-3

 

  



LOANS AND PAYMENTS OF PRINCIPAL

 

Date   Amount of
Loan   Type   Interest Period
(If Applicable)   Amount of
Principal
Repaid   Notation Made
By                                                                              
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                             

 

Exhibit B-2-4

 

 

EXHIBIT C

 

[Form of] Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor (including participations in any Letters
of Credit and Swing Line Loans included) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1. Assignor: [Assignor Name]       2. Assignee: [Assignee Name]     [and is an
Affiliate/Approved Fund of [Lender Name]]       3. Borrower: Albany Molecular
Research, Inc., a Delaware corporation (the “Borrower”)       4. Administrative
Agent: Barclays Bank PLC, as administrative agent under the Credit Agreement    
  5. Credit Agreement: Credit Agreement, dated as of October 24, 2014, among the
Borrower, the Lenders from time to time party thereto and Barclays Bank PLC, as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer

 

Exhibit C-1

 

 

6. Assigned Interest:  

 

Facility  Aggregate Amount of
Commitment/Loans
for all Lenders*   Amount of Commitment
/Loans Assigned*   Percentage Assigned
of Commitment
Loans1  Revolving Loans  $     $        %

 

7. Trade Date:2 __________________, 20__       8. Effective Date:3
__________________, 20__

 

[Signature Page Follows]

 



 



*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

1Set forth, as a percentage of the aggregate amount of the Commitment/Loans of
all Lenders.

 

2To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

3To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.

 



Exhibit C-2

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE      
[NAME OF ASSIGNEE]       By:       Title:

 

Exhibit C-3

 

 

Consented to and Accepted:

Barclays Bank PLC,
as the Administrative Agent [,[ Swing Line Lender] and L/C Issuer]4

 

By:       Title:       [Consented to:   Albany Molecular Research, Inc.,   as
the Borrower       By:       Title: ]5

 

 



 



4To be completed to the extent required under Section 10.06(b).

 

5To be completed to the extent required under Section 10.06(b).

 

Exhibit C-4

 

 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2           Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and the other Loan Documents and the other
instruments or documents furnished pursuant thereto as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 4.01 or 6.01 of the Credit Agreement,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) if it is not already a
Lender under the Credit Agreement, attached to the Assignment and Assumption is
a completed administrative questionnaire, (vii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date and
(viii) if it is a Non-U.S. Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to Section 3.01 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.          Payments. From and after the Effective Date referred to in this
Assignment and Assumption, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

Exhibit C-5

 

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles.

 

Exhibit C-6

 

 

EXHIBIT D

 

[Form of] Compliance Certificate

 

Financial Statement Date: ______________, 20___

 

Barclays Bank PLC, as Administrative Agent
745 Seventh Avenue
New York, NY 10019
Attn: Vanessa Kurbatskiy
Phone: (212) 526-2799
Fax: (212) 526-5115
Email: vanessa.kurbatskiy@barclays.com / ltmny@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as October 24, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined) among Albany Molecular Research, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto and Barclays Bank
PLC, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer.

 

The undersigned Responsible Officer hereby certifies, on behalf of the Borrower
and not in such Responsible Officer’s individual capacity, as of the date hereof
that he/she is the [            ] of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Compliance Certificate (this
“Certificate”) to the Administrative Agent on the behalf of the Borrower, and
that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Borrower and its Consolidated Subsidiaries ended as of the above
date, together with the report of independent public accountants required by
Section 6.01(a) of the Credit Agreement.

 

[Use following paragraph 1 for interim financial statements]

 

1.          Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Borrower ended as of the above date. Such financial statements fairly
present in all material respects the financial condition, results of operations
and cash flows of the Borrower and its Consolidated Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the condition (financial or otherwise) of the
Borrower and its Consolidated Subsidiaries during the accounting period covered
by the attached financial statements; and

 

[select one.]

 

Exhibit D-7

 

 

[To the best knowledge of the undersigned during such fiscal period, no Default
has occurred and is continuing.]

 

—or—

 

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status: [Include
Description]]

 

3.          Attached hereto as Schedule 2 are reasonably detailed calculations
demonstrating compliance by the Borrower with Section 7.05 of the Credit
Agreement as of the date hereof. The financial covenant analyses and information
set forth on Schedule 2 as of, and for, the Test Period referred to therein
attached hereto are true and accurate on and as of the date of this Certificate.

 

[Signature Page Follows]

 

Exhibit D-8

 

 

IN WITNESS WHEREOF, the undersigned, on behalf of the Borrower, has executed
this Certificate as of _________, 20___.

 

    Albany Molecular Research, Inc.             By:         Name:       Title:

 

Exhibit D-9

 

 

Schedule 1 to Compliance Certificate

 

[Audited] [Unaudited] Financial Statements

 

See attached.

 

Exhibit D-10

 

 

Schedule 2 to Compliance Certificate1

 

For the Quarter/Year ended _____________________, 20___

 

Section 7.05 – Financial Covenants

 

(a)          Maximum Total Leverage Ratio

 

I.           Consolidated Total Indebtedness

 

  A.           As of the date of any determination thereof, (a) the sum, without
duplication, of (x) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries that is of the type described in clauses (a), (b) and
(e) and (to the extent relating to any such clause (a), (b) or (e)) clause (i)
of the definition of Indebtedness hereunder and (y) Indebtedness of the type
referred to in clause (x) hereof of another Person guaranteed by the Borrower or
any of its Restricted Subsidiaries or secured by the assets of the Borrower or
any of its Restricted Subsidiaries; provided that Consolidated Total
Indebtedness shall not include Indebtedness in respect of any letter of credit
or bank guaranty, except to the extent of unreimbursed obligations in respect of
any drawn letter of credit or bank guaranty less (b) the lesser of $35,000,000
and the aggregate amount of Unrestricted Cash at such time, which aggregate
amount of Unrestricted Cash shall be determined without giving pro forma effect
to the proceeds of Indebtedness incurred on such date. $____________

 

II.          Consolidated EBITDA

 

  A.           Consolidated Net Income for such period; plus $____________      
  B.           to the extent deducted in determining Consolidated Net Income for
such period, the sum of:  

 

  (i) Consolidated Interest Expense, $____________           (ii) Expense for
Taxes paid or accrued, $____________           (iii) Depreciation, $____________
          (iv) Amortization, $____________           (v) Non-cash expenses or
losses, $____________

 



 



1To be updated based on changes to Credit Agreement.

 

Exhibit D-11

 

 

  (vi) Non-cash expenses related to stock based compensation, $____________    
      (vii) Any non-recurring charges, costs, fees and expenses directly
incurred or paid directly as a result of discontinued operations (other than
such charges, costs, fees and expenses to the extent constituting losses arising
from such discontinued operations), $____________           (viii) Any other
extraordinary, unusual or non-recurring cash charges or expenses, $____________
          (ix) The amount of cost savings and synergies projected by the
Borrower in good faith to be realized as a result of any Investment, in each
case within the six consecutive fiscal quarters following the end of the
relevant period consummation of such acquisition or Investment (or following the
consummation of the squeeze-out merger in the case of an acquisition structured
as a two-step transaction), calculated as though such cost savings and synergies
had been realized on the first day of such period and net of the amount of
actual benefits received during such period from such acquisition; provided that
(A) a duly completed certificate signed by a Responsible Officer of the Borrower
shall be delivered to the Administrative Agent certifying that such cost savings
and synergies are reasonably expected and factually supportable in the good
faith judgment of the Borrower, (B) no cost savings or synergies shall be added
pursuant to this clause (ix) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period and (C) the aggregate amount of cost
savings and synergies added back pursuant to this clause (ix) shall not exceed
15% of Consolidated EBITDA for the four quarter period ending on any date of
determination (prior to giving effect to the addback of such items pursuant to
this clause (ix)), $____________           (x) Adjustments relating to purchase
price allocation accounting, $____________           (xi) Losses on asset sales,
disposals or abandonments (other than asset sales, disposals or abandonments in
the ordinary course of business), $____________

 

Exhibit D-12

 

 

  (xii) Any loss relating to amounts paid in cash prior to the stated settlement
date of any hedging obligation that has been reflected in Consolidated Net
Income for such period, $____________           (xiii) Any loss resulting from a
change in accounting principles during such period to the extent included in
Consolidated Net Income, $____________           (xiv) Any Transaction Costs
incurred during such period, and $____________           (xv) Any fees and
expenses (including any transaction or retention bonus or similar payment)
incurred during such period, or any amortization thereof for such period, in
connection with any acquisition, non-recurring costs to acquire equipment to the
extent not capitalized in accordance with GAAP, Investment, recapitalization,
asset disposition, non-competition agreement, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of or waiver or consent relating to any debt instrument (in each
case, including the Transaction Costs and any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt, the effects of expensing all
transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460) $____________           (xvi) The sum of (i)-(xv)
$____________

 

  C.           minus to the extent included in Consolidated Net Income for such
period, the sum of:  

 

  (1) Interest income (to the extent not netted against interest expense in the
calculation of Consolidated Interest Expense), $____________           (2)
Income tax credits and refunds (to the extent not netted from Tax expense),
$____________           (3) Any cash payments made during such period in respect
of items described in clause (v) above subsequent to the applicable Test Period
in which the relevant non-cash expenses or losses were incurred, $____________

 

Exhibit D-13

 

 

  (4) Any non-recurring income or gains directly as a result of discontinued
operations, $____________           (5) Any unrealized income or gains in
respect of Swap Agreements (to the extent not included in clause (1) above or
netted against interest expense in the calculation of Consolidated Interest
Expense), $____________           (6) Extraordinary, unusual or non-recurring
income or gains, all as determined for the Borrower and its Restricted
Subsidiaries in accordance with GAAP on a consolidated basis $____________      
    (7) Gains on asset sales, disposals or abandonments (other than asset sales,
disposals or abandonments in the ordinary course of business), as determined for
the Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis, $____________           (8) Any gain relating to amounts
paid in cash prior to the stated settlement date of any hedging obligation that
has been reflected in Consolidated Net Income for such period, as determined for
the Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis and $____________           (9) Any gain resulting from a
change in accounting principles during such period to the extent included in
Consolidated Net Income, as determined for the Borrower and its Restricted
Subsidiaries in accordance with GAAP on a consolidated basis $____________      
    (10) The sum of (1)-(9) $____________           D. Consolidated EBITDA (Line
A plus Line B(xvi) minus Line C(10)) $____________

   

III.         Maximum Total Leverage Ratio (Line I.A divided by Line
II.D):                                                         ____ to 1:00

 

Exhibit D-14

 

 

(b)          Minimum Consolidated Current Assets

 

Aggregate amount of accounts receivables (net of allowances), royalty
receivables and inventory of the Borrower and its Restricted Subsidiaries as
calculated in accordance with GAAP on a consolidated basis as of the end of the
most recently completed Test
Period                                                                                                                        $__________________

 

Exhibit D-15

 

 

EXHIBIT E

 

Form of Guaranty Agreement

 

See attached.

 

Exhibit E-1

 



 





 

GUARANTY

dated as of October 24, 2014

among

Albany Molecular Research, Inc.,


THE GUARANTORS FROM TIME TO TIME PARTY HERETO



and

BARCLAYS BANK PLC,
as Administrative Agent

 



 

 

Exhibit E-2

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I GUARANTY       SECTION 1.01 THE GUARANTY 4 SECTION 1.02
GUARANTY ABSOLUTE 5 SECTION 1.03 PAYMENTS 7 SECTION 1.04 DISCHARGE;
REINSTATEMENT IN CERTAIN CIRCUMSTANCES 8 SECTION 1.05 WAIVER BY THE GUARANTORS 8
SECTION 1.06 AGREEMENT TO PAY; SUBORDINATION OF SUBROGATION CLAIMS 10 SECTION
1.07 STAY OF ACCELERATION 11 SECTION 1.08 NO SET-OFF 11       ARTICLE II
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION       SECTION 2.01 INDEMNITY AND
SUBROGATION 11 SECTION 2.02 CONTRIBUTION AND SUBROGATION 11       ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS       SECTION 3.01 REPRESENTATIONS AND
WARRANTIES; CERTAIN AGREEMENTS 12 SECTION 3.02 INFORMATION 12 SECTION 3.03
SUBORDINATION BY GUARANTORS 13       ARTICLE IV SET-OFF       SECTION 4.01 RIGHT
OF SET-OFF 13       ARTICLE V MISCELLANEOUS       SECTION 5.01 NOTICES 13
SECTION 5.02 BENEFIT OF AGREEMENT 14 SECTION 5.03 NO WAIVERS; NON-EXCLUSIVE
REMEDIES 14 SECTION 5.04 EXPENSES; INDEMNIFICATION 14 SECTION 5.05 ENFORCEMENT
14 SECTION 5.06 AMENDMENTS AND WAIVERS 15 SECTION 5.07 GOVERNING LAW; SUBMISSION
TO JURISDICTION 15 SECTION 5.08 LIMITATION OF LAW; SEVERABILITY 16 SECTION 5.09
COUNTERPARTS; INTEGRATION; EFFECTIVENESS 16 SECTION 5.10 WAIVER OF JURY TRIAL 16
SECTION 5.11 ADDITIONAL GUARANTORS 16 SECTION 5.12 TERMINATION; RELEASE OF
GUARANTORS 16 SECTION 5.13 CONFLICT 17

 

Exhibit E-3

 

 

GUARANTY

 

GUARANTY dated as of October 24, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) by and among Albany
Molecular Research, Inc., a Delaware corporation, the Subsidiaries listed on the
signature pages hereto and each of the Subsidiaries of the Borrower, which shall
become from time to time party hereto in accordance with Section 6.09 of the
Credit Agreement (defined below) (each, a “Guarantor” and collectively, the
“Guarantors”) and Barclays Bank PLC, as Administrative Agent for the benefit of
the Finance Parties.

 

The Borrower has entered into that certain Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the lending
institutions from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”), and Barclays Bank PLC, as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer (together with its successor or
successors in each such capacity, the “Administrative Agent”, the “Collateral
Agent”, the “Swing Line Lender” and the “L/C Issuer”, respectively). All
capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.

 

To induce the Credit Parties to enter into the Credit Agreement and the other
Loan Documents, and as a condition precedent to the obligations of the Credit
Parties under the Credit Agreement, each of the Guarantors has agreed to provide
a guaranty of all obligations of the Borrower and the other Loan Parties under
and in respect of the Finance Documents. As used herein, “Other Loan Parties”
means, with respect to any Guarantor or the Borrower, any and all of the Loan
Parties other than such Guarantor or the Borrower, as applicable.

 

Each Guarantor is a Subsidiary of the Borrower, and the Guarantors will receive
substantial benefits from the financial accommodation to be provided by the
Finance Parties under the Finance Documents. Accordingly, the Guarantors hereby
agree with the Administrative Agent for the benefit of the Finance Parties as
follows:

 

ARTICLE XI
GUARANTY

 

Section 11.01         The Guaranty. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors, and severally, as a primary obligor and not
merely as a surety: (x) the due and punctual payment of all Senior Credit
Obligations of the Borrower, whether now or hereafter due, owing or incurred in
any manner, whether actual or contingent, whether incurred solely or jointly
with any other Person and whether as principal or surety (and including all
liabilities in connection with any notes, bills or other instruments accepted by
any Credit Party in connection therewith), together in each case with all
renewals, modifications, consolidations or extensions thereof, and (y) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the Other Loan Parties under or pursuant to the
Loan Documents and the other Finance Documents (all such monetary and other
obligations being herein collectively referred to as the “Guaranteed
Obligations”).

 

Exhibit E-4

 

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to the Borrower or any of
its Affiliates to the extent that such indebtedness (A) would be discharged or
would be subject to a right of set-off in an amount equal to the amount paid by
such Guarantor hereunder or (B) has been pledged to, and is enforceable by, the
Collateral Agent on behalf of the Finance Parties and (ii) under any guaranty of
Indebtedness subordinated in right of payment to the Guaranteed Obligations
which guaranty contains a limitation as to a maximum amount similar to that set
forth in this paragraph pursuant to which the liability of such Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount) and after giving effect as assets of such Guarantor to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Guarantor pursuant to (i) applicable Law or (ii) any agreement
providing for an equitable allocation among such Guarantor and other Affiliates
of the Borrower of obligations arising under guaranties by such parties
(including the agreements in Article II). If any Guarantor’s liability hereunder
is limited pursuant to this paragraph to an amount that is less than the total
amount of the Guaranteed Obligations, then it is understood and agreed that the
portion of the Guaranteed Obligations for which such Guarantor is liable
hereunder shall be the last portion of the Guaranteed Obligations to be repaid.

 

Section 11.02         Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Finance Documents, regardless of any Law now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Finance Parties
with respect thereto. The obligations of the Guarantors under this Agreement are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce this Agreement,
irrespective of whether any action is brought against the Borrower or any Other
Loan Party or whether the Borrower or any Other Loan Party is joined in any such
action or actions. This Agreement is an absolute and unconditional guaranty of
payment when due, and not of collection, by each Guarantor, jointly and
severally with each other Guarantor of the Guaranteed Obligations in each and
every particular. The obligations of each Guarantor hereunder are several from
those of the Other Loan Parties and are primary obligations concerning which
each Guarantor is the principal obligor. The Finance Parties shall not be
required to mitigate damages or take any action to reduce, collect or enforce
the Guaranteed Obligations.

 

The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off or other right which any Guarantor may have at
any time against any Other Loan Party, any Agent or other Finance Party or any
other Person, whether in connection herewith or any unrelated transactions.
Without limiting the generality of the foregoing, each Guarantor’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any Other Loan Party to any Finance Party under the Finance
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
the Borrower or such Other Loan Party.

 

Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:

 

(i)          any extension, renewal, settlement, compromise, acceleration,
waiver or release in respect of any obligation of any Other Loan Party under the
Credit Agreement, the Notes, any Swap Agreement, any other Finance Document or
any other agreement or instrument evidencing or securing any Guaranteed
Obligation, by operation of Law or otherwise (except as provided herein or in
any other Finance Document);

 

(ii)         any change in the manner, place, time or terms of payment of any
Guaranteed Obligation or any other amendment, supplement or modification to the
Credit Agreement, the Notes, any Swap Agreement, any other Finance Document or
any other agreement or instrument evidencing or securing any Guaranteed
Obligation;

 

Exhibit E-5

 

 

(iii)        any release, non-perfection or invalidity of any direct or indirect
security for any Guaranteed Obligation, any sale, exchange, surrender,
realization upon, offset against or other action in respect of any direct or
indirect security for any Guaranteed Obligation or any release of any Other Loan
Party or any other guarantor or guarantors of any Guaranteed Obligation (except
as provided herein or in any other Finance Document);

 

(iv)        any change in the existence, structure or ownership of any Other
Loan Party or any insolvency, examinership, bankruptcy, reorganization,
arrangement, readjustment, composition, liquidation or other similar proceeding
affecting any Other Loan Party or its assets or any resulting disallowance,
release or discharge of all or any portion of any Guaranteed Obligation;

 

(v)         the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Loan Party, any Agent, any
other Finance Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(vi)        any invalidity or unenforceability relating to or against any Other
Loan Party for any reason of the Credit Agreement, any Note, any Swap Agreement,
any other Finance Document or any other agreement or instrument evidencing or
securing any Guaranteed Obligation or any provision of applicable Law purporting
to prohibit the payment by any Other Loan Party of any Guaranteed Obligation;

 

(vii)       any failure by any Agent or any other Finance Party: (A) to file or
enforce a claim against any Other Loan Party or its estate (in a bankruptcy,
examinership or other proceeding); (B) to give notice of the existence, creation
or incurrence by any Other Loan Party of any new or additional indebtedness or
obligation under or with respect to the Guaranteed Obligations; (C) to commence
any action against any Other Loan Party; (D) to disclose to any Guarantor any
facts which such Agent or such other Finance Party may now or hereafter know
with regard to any Other Loan Party; or (E) to proceed with due diligence in the
collection, protection or realization upon any collateral securing the
Guaranteed Obligations;

 

(viii)      any direction as to application of payment by any Other Loan Party
or any other Person;

 

(ix)         any subordination by any Finance Party of the payment of any
Guaranteed Obligation to the payment of any other liability (whether matured or
unmatured) of any Other Loan Party to its creditors;

 

(x)          any act or failure to act by the Administrative Agent or any other
Finance Party under this Agreement or otherwise which may deprive any Guarantor
of any right to subrogation, contribution or reimbursement against any Other
Loan Party or any right to recover full indemnity for any payments made by such
Guarantor in respect of the Guaranteed Obligations; or

 

(xi)         any other act or omission to act or delay of any kind by any Other
Loan Party, the Administrative Agent or any Finance Party or any other Person or
any other circumstance whatsoever which might, but for the provisions of this
clause, constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder (except that a Guarantor may assert the defense of payment in full of
the Guaranteed Obligations).

 

Exhibit E-6

 

 

Each Guarantor irrevocably and unconditionally has delivered this Agreement to
the Administrative Agent for the benefit of the Finance Parties, and the failure
by any Other Loan Party or any other Person to sign this Agreement or a guaranty
similar to this Agreement or otherwise shall not discharge the obligations of
any Guarantor hereunder. The irrevocable and unconditional liability of each
Guarantor hereunder applies whether it is jointly and severally liable for the
entire amount of the Guaranteed Obligations, or only for a pro-rata portion, and
without regard to any rights (or the impairment thereof) of subrogation,
contribution or reimbursement that such Guarantor may now or hereafter have
against any Other Loan Party or any other Person. This Agreement is and shall
remain fully enforceable against each Guarantor (except as provided herein or in
any other Finance Document) irrespective of any defenses that any Other Loan
Party may have or assert in respect of the Guaranteed Obligations, including,
without limitation, failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury,
except that a Guarantor may assert the defense of final payment in full of the
Guaranteed Obligations.

 

Section 11.03         Payments.

 

(a)          Payments to be Made Upon Default. If the Borrower or any Other Loan
Party fails to pay or perform any Guaranteed Obligation when due in accordance
with its terms (whether at stated maturity, by acceleration or otherwise) or if
any Event of Default under the Credit Agreement occurs with respect to the
Borrower, the Guarantors shall, forthwith on demand of the Administrative Agent,
pay the aggregate amount of all Guaranteed Obligations owed respectively to the
Administrative Agent.

 

(b)          General Provisions as to Payments. Except as provided in Section
3.01 of the Credit Agreement, each payment hereunder shall be made without
set-off, counterclaim or other deduction, in federal or other funds immediately
available in New York City, to the Administrative Agent at the address referred
to in Section 5.01 (it being understood that a Guarantor may assert the defense
of final payment in full of the Guaranteed Obligations).

 

(c)          Application of Payments.

 

(i)          Priority of Distributions. All payments received by the
Administrative Agent hereunder shall be applied as provided in Section 8.03 of
the Credit Agreement.

 

(ii)         Distributions with Respect to Letters of Credit. Each of the
Guarantors and the Finance Parties agrees and acknowledges that if (after all
outstanding Loans and L/C Disbursements have been paid in full) the Lenders are
to receive a distribution on account of undrawn amounts with respect to Letters
of Credit issued (or deemed issued) under the Credit Agreement, such amounts
shall be deposited in the L/C Cash Collateral Account as cash security for the
repayment L/C Obligations or shall otherwise be distributed in accordance with
Section 2.16 of the Credit Agreement.

 

Exhibit E-7

 

 

Section 11.04         Discharge; Reinstatement in Certain Circumstances. Each
Guarantor’s obligations hereunder shall remain in full force and effect until
the earlier of (i) the Discharge of Senior Credit Obligations (as defined in the
Credit Agreement) and (ii) such time as such Guarantor is no longer required to
be a Guarantor under the Credit Agreement (such time, the “Termination Date”).
No payment or payments made by the Borrower, any Other Loan Party or any other
Person or received or collected by any Finance Party from the Borrower, any
Other Loan Party or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, it being understood that each Guarantor shall, notwithstanding any
such payment or payments, remain liable for the Guaranteed Obligations until the
Termination Date. If at any time any payment by the Borrower, any Other Loan
Party or any other Person of any Guaranteed Obligation is rescinded or must
otherwise be restored or returned upon the insolvency, examinership, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or such Other Loan
Party or other Person or upon or as a result of the appointment of a receiver,
examiner, intervener or conservator of, or trustee or similar officer for, the
Borrower or such Other Loan Party or other Person or any substantial part of its
respective property or otherwise, each Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. Each Guarantor agrees that payment or performance of
any of the Guaranteed Obligations or other acts which toll any statute of
limitations applicable to the Guaranteed Obligations shall also toll the statute
of limitations applicable to each Guarantor’s liability hereunder.

 

Section 11.05         Waiver by the Guarantors. Each Guarantor hereby waives,
only to the extent permitted by applicable Law, presentment to, demand of
payment from and protest to the Other Loan Parties of any of the Guaranteed
Obligations, and also waives to the extent permitted by applicable Law,
promptness, diligence, notice of acceptance of its guarantee, any other notice
with respect to any of the Guaranteed Obligations and this Agreement and any
requirement that any Agent or any other Finance Party protect, secure, perfect
or insure any Lien or any property subject thereto. Each Guarantor further
waives to the extent permitted by applicable Law, any right to require that
resort be had by any Agent or any other Finance Party to any security held for
payment of the Guaranteed Obligations or to any balance of any deposit, account
or credit on the books of any Agent or any other Finance Party in favor of any
Loan Party or any other Person. Each Guarantor hereby consents and agrees to
each of the following to the fullest extent permitted by Law, and agrees that
such Guarantor’s obligations under this Agreement shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives to the extent permitted by applicable Law, any rights (including rights
to notice) which such Guarantor might otherwise have as a result of or in
connection with any of the following:

 

(i)          any renewal, extension, modification, increase, decrease,
alteration or rearrangement of all or any part of the Guaranteed Obligations or
any instrument executed in connection therewith, or any contract or
understanding with any Other Loan Party, any Agent, the other Finance Parties,
or any of them, or any other Person, pertaining to the Guaranteed Obligations;

 

(ii)         any adjustment, indulgence, forbearance or compromise that might be
granted or given by any Agent or any other Finance Party to any Other Loan Party
or any other Person liable on the Guaranteed Obligations; or the failure of any
Agent or any other Finance Party to assert any claim or demand or to exercise
any right or remedy against any Other Loan Party under the provisions of any
Finance Document or otherwise; or any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
Finance Document or any other agreement, including with respect to any Other
Loan Party under this Agreement;

 

(iii)        the insolvency, examinership, bankruptcy, arrangement, adjustment,
composition, liquidation, disability, dissolution or lack of power of any Other
Loan Party or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any dissolution of any Other Loan Party, or
any change, restructuring or termination of the corporate structure or existence
of any Other Loan Party, or any sale, lease or transfer of any or all of the
assets of any Other Loan Party, or any change in the shareholders, partners, or
members of any Other Loan Party; or any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;

 

Exhibit E-8

 

 

(iv)        the invalidity, illegality or unenforceability of all or any part of
the Guaranteed Obligations, or any document or agreement executed in connection
with the Guaranteed Obligations, for any reason whatsoever, including the fact
that the Guaranteed Obligations, or any part thereof, exceed the amount
permitted by Law, the act of creating the Guaranteed Obligations or any part
thereof is ultra vires, the officers or representatives executing the documents
or otherwise creating the Guaranteed Obligations acted in excess of their
authority, the Guaranteed Obligations violate applicable usury Laws, any Other
Loan Party has valid defenses, claims or offsets (whether at Law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Other Loan Party, the creation, performance or repayment
of the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

 

(v)         any full or partial release of the liability of any Other Loan Party
or of any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations or any part thereof, it being
recognized, acknowledged and agreed by each Guarantor that such Guarantor may be
required to pay the Guaranteed Obligations in full without assistance or support
of any other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Borrower will be liable to perform the Guaranteed
Obligations, or that the Finance Parties will look to any other party to perform
the Guaranteed Obligations;

 

(vi)        the taking or accepting of any other security, collateral or
guarantee, or other assurance of payment, for all or any part of the Guaranteed
Obligations;

 

(vii)       any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment (including negligent, willful, unreasonable or
unjustifiable impairment) of any Letter of Credit, collateral, property or
security, at any time existing in connection with, or assuring or securing
payment of, all or any part of the Guaranteed Obligations;

 

(viii)      any right that any Guarantor may now or hereafter have under Section
3-606 of the UCC or otherwise to unimpaired collateral;

 

(ix)         the failure of any Agent, any other Finance Party or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

(x)          the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral;

 

Exhibit E-9

 

 

(xi)         any payment by any Other Loan Party to the Administrative Agent,
any other Agent or any other Finance Party being held to constitute a preference
under Title 11 of the United States Code or any similar federal, foreign or
state Law, or for any reason any Agent or any other Finance Party being required
to refund such payment or pay such amount to any Other Loan Party or someone
else;

 

(xii)        any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices any Guarantor or increases the likelihood
that any Guarantor will be required to pay the Guaranteed Obligations pursuant
to the terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full payment and
satisfaction of the Guaranteed Obligations in cash;

 

(xiii)       the fact that all or any of the Guaranteed Obligations cease to
exist by operation of Law, including by way of a discharge, limitation or
tolling thereof under applicable bankruptcy Laws;

 

(xiv)      the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Loan Party, the Administrative
Agent, any other Finance Party or any other Person, whether in connection
herewith or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim; and

 

(xv)       any other circumstance that might in any manner or to any extent
otherwise constitute a defense available to, vary the risk of, or operate as a
discharge of, such Guarantor as a matter of Law or equity (it being understood
that a Guarantor may assert the defense of final payment in full of the
Guaranteed Obligations).

 

All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Loan Party or any
other Person, whether by separate action or by joinder.

 

Section 11.06         Agreement to Pay; Subordination of Subrogation Claims. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent, any other Agent or any other Finance Party has at Law or
in equity against any Guarantor by virtue hereof, upon the failure of any Other
Loan Party to pay any Guaranteed Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent, or any other Agent or other Finance Party
designated by the Administrative Agent in cash the amount of such unpaid
Guaranteed Obligations. Upon payment by any Guarantor of any sums to the
Administrative Agent any other Agent or any Finance Party as provided above, all
rights of such Guarantor against any Other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall (including, without limitation, in the case of any Guarantor,
any rights of such Guarantor arising under Article II of this Agreement) in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Guaranteed Obligations (other than contingent
indemnification obligations). No failure on the part of any Other Loan Party or
any other Person to make any payments in respect of any subrogation,
contribution, reimbursement, indemnity or similar right (or any other payments
required under applicable Law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder. If any amount shall erroneously be paid to any Guarantor on account
of such subrogation, contribution, reimbursement indemnity or similar right,
such amount shall be held in trust, as applicable, for the benefit of the
Finance Parties, and shall forthwith be turned over to the Administrative Agent,
in the exact form received by such Guarantor (duly endorsed by such Guarantor to
the Administrative Agent, if required) to be credited against the payment of
matured Guaranteed Obligations in accordance with the terms of the Finance
Documents.

 

Exhibit E-10

 

 

Section 11.07         Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower under or with respect to the
Guaranteed Obligations is stayed upon the insolvency or bankruptcy of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement, the Notes, any Swap Agreement or any other agreement or
instrument evidencing or securing the Guaranteed Obligations shall nonetheless
be payable by the Guarantors hereunder, jointly and severally, forthwith on
demand by the Administrative Agent, in the manner provided in Section 1.01.

 

Section 11.08         No Set-Off. No act or omission of any kind or at any time
on the part of any Finance Party in respect of any matter whatsoever shall in
any way affect or impair the rights of the Administrative Agent or any other
Finance Party to enforce any right, power or benefit under this Agreement, and
no set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against the
Borrower or any Finance Party shall be available against the Administrative
Agent or any other Finance Party in any suit or action brought by the
Administrative Agent or any other Finance Party to enforce any right, power or
benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Guarantor of any such claim by separate suit or
compulsory counterclaim. Nothing in this Agreement shall be construed as a
waiver by any Guarantor of any rights or claims which it may have against any
Finance Party hereunder or otherwise, but any recovery upon such rights and
claims shall be had from such Finance Party separately, it being the intent of
this Agreement that each Guarantor shall be unconditionally, absolutely and
jointly and severally obligated to perform fully all its obligations, covenants
and agreements hereunder for the benefit of each Finance Party.

 

ARTICLE XII
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION

 

Section 12.01         Indemnity and Subrogation. In addition to all such rights
of indemnity and subrogation as the Guarantors may have under applicable Law
(but subject to Section 1.06 above), the Borrower agrees that (i) in the event a
payment shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Guarantor shall be sold pursuant to any Collateral Document to satisfy a claim
of any Finance Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

 

Section 12.02         Contribution and Subrogation. Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 1.06 above) that, in the
event a payment shall be made by any other Guarantor under this Agreement or
assets of any other Guarantor shall be sold pursuant to any Collateral Document
to satisfy a claim of any Finance Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 2.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor on the date that the obligation(s) supporting such claim
were incurred under this Agreement and the denominator of which shall be the
aggregate net worth of all the Guarantors on such date (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 5.11, the date of the
Accession Agreement executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
2.02 shall be subrogated to the rights of such Claiming Guarantor under Section
2.01 to the extent of such payment.

 

Exhibit E-11

 

 

ARTICLE XIII
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 13.01         Representations and Warranties; Certain Agreements. Each
Guarantor hereby severally represents, warrants and covenants as follows:

 

(a)          The representations and warranties contained in the Credit
Agreement (with respect to the business, operations, assets, financial
condition, liabilities or contracts of, or which otherwise pertain to, such
Guarantor (including to the extent such Guarantor is referred to as a Loan Party
in such representations and warranties)) are (i) in the case of representations
and warranties qualified by “materiality”, “Material Adverse Effect” or similar
language, true and correct in all respects and (ii) in the case of all other
representations and warranties, true and correct in all material respects,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct on the basis set
forth above as of such earlier date.

 

(b)          Such Guarantor agrees to comply with each of the covenants
contained in the Credit Agreement that imposes or purports to impose, through
agreements with the Borrower, restrictions or obligations on such Guarantor.

 

(c)          Such Guarantor acknowledges that any default in the due observance
or performance by such Guarantor of any covenant, condition or agreement
contained herein may constitute an Event of Default under Section 8.01 of the
Credit Agreement.

 

(d)          There are no conditions precedent to the effectiveness of this
Agreement that have not been satisfied or waived.

 

(e)          Such Guarantor has, independently and without reliance upon the
Administrative Agent or any other Finance Party and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Such Guarantor has investigated the
benefits and advantages which will be derived by it from execution of this
Agreement, and the board of directors (or persons performing similar functions
in case the Guarantor is not a corporation) of such Guarantor has decided that a
direct or an indirect benefit will accrue to such Guarantor by reason of the
execution of this Agreement.

 

(f)          This Agreement is not given with actual intent to hinder, delay or
defraud any Person to which such Guarantor is or will become, on or after the
date hereof, indebted.

 

Section 13.02         Information. Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Other Loan Parties, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that none of the Administrative Agent, any other Agent or the other
Finance Parties will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.

 

Exhibit E-12

 

 

Section 13.03         Subordination by Guarantors. In addition to the terms of
subordination provided for under Section 1.06, each Guarantor hereby
subordinates in right of payment, all indebtedness of the Other Loan Parties
owing to it, whether originally contracted with such Guarantor or acquired by
such Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the prior payment in full in cash of the Senior Credit Obligations, whether now
owed or hereafter arising, whether for principal, interest (including interest
accruing during the pendency of any bankruptcy, examinership, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), fees, expenses or otherwise, together with all
renewals, extensions, increases or rearrangements thereof.

 

ARTICLE XIV
SET-OFF

 

Section 14.01         Right of Set-Off. Subject to Section 10.08 of the Credit
Agreement, in addition to any rights now or hereafter granted under applicable
Law or otherwise, and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default under the Credit
Agreement, each Finance Party (and each of its Affiliates) is authorized at any
time and from time to time, without presentment, demand, protest or other notice
of any kind (all of such rights being hereby expressly waived to the extent
permitted by applicable Law), to set off and to appropriate and apply any and
all deposits (general or special, time or demand, provisional or final) and any
other indebtedness at any time held or owing by such Finance Party (including,
without limitation, branches, agencies or Affiliates of such Finance Party
wherever located) to or for the credit or account of any Guarantor against
obligations and liabilities of such Guarantor then due to the Finance Parties
hereunder, under the other Finance Documents or otherwise. Each Finance Party
agrees to notify the Administrative Agent and the affected Guarantor promptly
after any such set off and application; provided, however, that failure to send
such notice shall not offset validity thereof.

 

ARTICLE XV
MISCELLANEOUS

 

Section 15.01         Notices.

 

(a)          Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission or electronic mail) and mailed, faxed or delivered, to
the address, facsimile number or electronic mail address specified for notices:
(i) in the case of any Guarantor, the Borrower, the Administrative Agent, the
Collateral Agent or any Lender, as specified in or pursuant to Section 10.02 of
the Credit Agreement; or (ii) in the case of any party, at such other address as
shall be designated by such party in a notice to the Administrative Agent and
each other party hereto. All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of: (i) actual receipt by
the intended recipient and (ii) if delivered by facsimile transmission, when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below shall be effective
as provided in said paragraph (b).

 

(b)          Notices and other communications to the Lenders and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent, the Collateral Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

Exhibit E-13

 

 

Section 15.02         Benefit of Agreement. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided that none of the Guarantors may assign
or transfer any of its interests and obligations hereunder without prior written
consent of the Required Lenders (and any such purported assignment or transfer
without such consent shall be void) except in accordance with the Credit
Agreement; provided further that the rights of each Lender to transfer, assign
or grant participations in its rights and/or obligations hereunder shall be
limited as set forth in Section 10.06 of the Credit Agreement. Upon the
assignment by any Finance Party of all or any portion of its rights and
obligations under the Credit Agreement (including all or any portion of its
Commitments and the Loans owing to it) or any other Finance Document to any
other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.

 

Section 15.03         No Waivers; Non-Exclusive Remedies. No failure or delay on
the part of any Agent or any Finance Party to exercise, no course of dealing
with respect to, and no delay in exercising any right, power or privilege under
this Agreement or any other Finance Document or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by Law.

 

Section 15.04         Expenses; Indemnification.

 

(a)          Expenses and Indemnification. The Guarantors, jointly and
severally, agree that the Administrative Agent is entitled to (i) reimbursement
of its expenses incurred hereunder and (ii) certain indemnifications, in each
case as provided for and in accordance with Section 10.04 of the Credit
Agreement.

 

(b)          Contribution. If and to the extent that the obligations of any
Guarantor under this Section 5.04 are unenforceable for any reason, each other
Guarantor, jointly and severally, hereby agrees to make the maximum contribution
to the payment and satisfaction of such obligations as is permitted under
applicable Law.

 

Section 15.05         Enforcement. The Finance Parties agree that this Agreement
may be enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders as set forth in the Credit Agreement and
that no other Finance Party shall have any right individually to seek to enforce
this Agreement, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent for the benefit of the Finance Parties
upon the terms of this Agreement and the Credit Agreement.

 

Exhibit E-14

 

 

Section 15.06         Amendments and Waivers. Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by each Guarantor directly affected by such amendment or waiver
(it being understood that the addition or release of any Guarantor hereunder
shall not constitute an amendment or waiver affecting any Guarantor other than
the Guarantor so added or released) and the Administrative Agent (with the
consent of the Required Lenders to the extent required by Section 10.01 of the
Credit Agreement, or such other number of Lenders as may be specified therein,
if any); provided, however, that no such amendment, change, discharge,
termination or waiver shall be made to Section 1.03(c) or this Section 5.06
without the consent of each Finance Party adversely affected thereby.

 

Section 15.07         Governing Law; Submission to Jurisdiction.

 

(a)          Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

 

(b)          Submission to Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          Waiver and Venue. Each of the parties hereto irrevocably aND
UNCONDITIONALLY waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of the venue of any suit,
action or proceeding arising out of or relating to this agreement or any other
loan document brought in any court referred to in section 5.07(b). each of the
parties hereto hereby waives to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in any action or proceeding arising out of or relating to
this agreement or any other loan document, in the manner provided for notices
(other than telecopier) in section 5.01. nothing in this agreement or any other
loan document will affect the right of any PARTY HERETO to serve process in any
other manner permitted by applicable laws.

 

Exhibit E-15

 

 

Section 15.08         Limitation of Law; Severability.

 

(a)          All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all of the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.

 

(b)          If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by Law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Agents and the other Finance
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.

 

Section 15.09         Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may be transmitted and/or signed by facsimile or
Adobe PDF file and if so transmitted or signed, shall, subject to requirements
of Law, have the same force and effect as a manually signed original and shall
be binding on the Guarantors, the Administrative Agent, and the Borrower. The
Administrative Agent may also require that this Agreement be confirmed by a
manually signed original hereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature. This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. This Agreement shall become effective with respect to
each Guarantor when the Administrative Agent shall have received counterparts
hereof signed by itself and such Guarantor.

 

Section 15.10         WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 15.11         Additional Guarantors. It is understood and agreed that
any Subsidiary of the Borrower that is required by the Credit Agreement to
execute an Accession Agreement in form and substance reasonably satisfactory to
the Administrative Agent (an “Accession Agreement”) and a counterpart of this
Guaranty after the date hereof shall automatically become a Guarantor hereunder
with the same force and effect as if originally named as a Guarantor hereunder
by executing an Accession Agreement and counterpart hereof and delivering the
same to the Administrative Agent. The execution and delivery of any such
instrument shall not require the consent of any other Guarantor or other parties
hereunder. The rights and obligations of each Guarantor or other party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.

 

Section 15.12         Termination; Release of Guarantors.

 

(a)          Termination. Upon Discharge of Senior Credit Obligations, this
Agreement shall terminate automatically without any further action and have no
further force or effect.

 

Exhibit E-16

 

 

(b)          Release of Guarantors. In the event that any Guarantor ceases to be
a Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction permitted by the Credit Agreement (or is designated as an
Unrestricted Subsidiary in accordance with Section 6.10 of the Credit
Agreement), such Guarantor or Guarantors shall hereby be released from this
Agreement, and this Agreement shall, as to each such Guarantor or Guarantors,
automatically terminate and have no further force or effect.

 

Section 15.13         Conflict. To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of the Credit Agreement, on the other hand, the Credit Agreement shall control.

 

[Signature Pages Follow]

 

Exhibit E-17

 

 

IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.

 

GUARANTORS:         ALBANY MOLECULAR RESEARCH, Inc.,     as a Guarantor        
    By:         Name:       Title:           amri rensselaer, inc.,     as a
Guarantor             By:         Name:       Title:             amri
burlington, inc.,     as a Guarantor             By:         Name:       Title:
          cedarburg pharmaceuticals, inc.,     as a Guarantor             By:  
      Name:       Title:           oso biopharmaceuticals manufacturing llc,    
as a Guarantor             By:         Name:       Title:

 

Exhibit E-18

 

 

Acknowledged and Agreed with Respect     to Section 2.01:           Albany
Molecular Research, Inc.,     as the Borrower             By:         Name:    
  Title:    

 

Exhibit E-19

 

 

Agreed to and Accepted:     BARCLAYS BANK PLC,     as the Administrative Agent  
          By:         Name:       Title:    

 

Exhibit E-20

 

 

EXHIBIT F-1

 

[Form of] U.S. Tax Compliance Certificate
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with the undersigned’s conduct
of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a correct and
complete certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and (2)
the undersigned shall furnish the Borrower and the Administrative Agent a
properly completed and currently effective certificate prior to the next
Interest Payment Date following such change.

 

[Signature Page Follows]

 

Exhibit F-1-1

 

 

  [Lender]         By:       Name:     Title:       [Address]

 

Dated:  ______________________, 20[  ]

 

Exhibit F-1-2

 

 

EXHIBIT F-2

 

[Form of] U.S. Tax Compliance Certificate
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Code Section
871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
correct and complete Internal Revenue Service Form W-8IMY accompanied by a
correct and complete Internal Revenue Service Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate prior to the next Interest Payment
Date following such change.

 

[Signature Page Follows]

 

Exhibit F-2-1

 

 

  [Lender]         By:       Name:     Title:       [Address]

 

Dated:  ______________________, 20[  ]

 

Exhibit F-2-2

 

 

EXHIBIT F-3

 

[Form of] U.S. Tax Compliance Certificate
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) and Section 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 871(h)(3)(B), (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Non-U.S. Lender with a correct
and complete certificate of its non-U.S. person status on Internal Revenue
Service Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Non-U.S. Lender in writing and (2) the undersigned
shall have at all times furnished such Non-U.S. Lender with a properly completed
and currently effective certificate prior to the next Interest Payment Date
following such change.

 

[Signature Page Follows]

 

Exhibit F-3-1

 

 

  [Participant]         By:       Name:     Title:       [Address]

 

Dated:  ______________________, 20[  ]

 

Exhibit F-3-2

 

 

EXHIBIT F-4

 

[Form of] U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of October 24, 2014 (as
amended, restated, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto,
Barclays Bank PLC, as Administrative Agent, Collateral Agent, Swing Line Lender
and L/C Issuer and the other agents party thereto. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such terms in the
Credit Agreement.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Code Section
871(h)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its partners/members’ conduct of a U.S.
trade or business.

 

The undersigned has furnished its participating Non-U.S. Lender with a correct
and complete Internal Revenue Service Form W-8IMY accompanied by a correct and
complete Internal Revenue Service Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Non-U.S. Lender in
writing and (2) the undersigned shall have at all times furnished such Non-U.S.
Lender with a properly completed and currently effective certificate prior to
the next Interest Payment Date following such change.

 

[Signature Page Follows]

 

Exhibit F-4-1

 

 

  [Participant]         By:       Name:     Title:       [Address]

 

Dated:  ______________________, 20[  ]

 

Exhibit F-4-2

 





 

EXHIBIT G

 

Form of Security Agreement

 

See attached.

 

Exhibit G-1

 

 

Execution Version

 

 

 

SECURITY AGREEMENT

 

dated as of October 24, 2014

 

among

 

Albany Molecular Research, Inc.,

 

THE GRANTORS FROM TIME TO TIME PARTY HERETO

 

and

 

BARCLAYS BANK PLC,

as Collateral Agent

 

 

 

Exhibit G-2

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I       DEFINITIONS       Section 1.01 Credit Agreement.
5 Section 1.02 Other Defined Terms 5       ARTICLE II       PLEDGE OF SECURITIES
      Section 2.01 Pledge 8 Section 2.02 Delivery of the Pledged Securities 9
Section 2.03 Representations, Warranties and Covenants 10 Section 2.04
Certification of Limited Liability Company and Limited Partnership Interests 11
Section 2.05 Registration in Nominee Name; Denominations 11 Section 2.06 Voting
Rights; Dividends and Interest 11       ARTICLE III       SECURITY INTERESTS IN
PERSONAL PROPERTY       Section 3.01 Security Interest 13 Section 3.02
Representations and Warranties 14 Section 3.03 Covenants 15       ARTICLE IV    
  REMEDIES       Section 4.01 Remedies Upon Default 17 Section 4.02 Application
of Proceeds 18 Section 4.03 Grant of License to Use Intellectual Property 19    
  ARTICLE V       SUBORDINATION       Section 5.01 Subordination 19      
ARTICLE VI       MISCELLANEOUS       Section 6.01 Notices 20 Section 6.02
Waivers; Amendment 20 Section 6.03 Collateral Agent’s Fees and Expenses;
Indemnification 20

 

Exhibit G-3

 

 

Section 6.04 Successors and Assigns 20 Section 6.05 Survival of Agreement 20
Section 6.06 Counterparts; Effectiveness; Several Agreement 21 Section 6.07
Severability 21 Section 6.08 [Reserved] 21 Section 6.09 Governing Law;
Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of Process 21
Section 6.10 Headings 21 Section 6.11 Security Interest Absolute 21 Section 6.12
Termination or Release 22 Section 6.13 Additional Grantors 22 Section 6.14
Collateral Agent Appointed Attorney-in-Fact 23 Section 6.15 General Authority of
the Collateral Agent 24 Section 6.16 Reasonable Care 24 Section 6.17 Delegation;
Limitation 24 Section 6.18 Reinstatement 24 Section 6.19 Miscellaneous 24      
Schedules     Schedule I Subsidiary Parties   Schedule II Pledged Equity and
Pledged Debt   Schedule III Commercial Tort Claims   Schedule IV Intellectual
Property         Exhibits     Exhibit I Form of Perfection Certificate   Exhibit
II Form of Patent Security Agreement   Exhibit III Form of Trademark Security
Agreement   Exhibit IV Form of Copyright Security Agreement  

 

Exhibit G-4

 

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of October 24, 2014, by and among the Grantors (as
defined below) and Barclays Bank PLC, as Collateral Agent for the Secured
Parties (in such capacity, the “Collateral Agent”).

 

Reference is made to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among Albany Molecular Research, Inc.,
a Delaware corporation (the “Borrower”), the other Guarantors from time to time
party thereto, Barclays Bank PLC, as Administrative Agent, Collateral Agent, L/C
Issuer and Swing Line Lender and each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”). The Lenders have
agreed to extend credit to the Borrower subject to the terms and conditions set
forth in the Credit Agreement. The obligations of the Lenders to extend such
credit are conditioned upon, among other things, the execution and delivery of
this Agreement. The Guarantors are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit.

 

Now, therefore, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE XVI

Definitions

 

Section 16.01         Credit Agreement.

 

(a)          Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Credit Agreement.
All terms defined in the UCC (as defined herein) and not defined in this
Agreement have the respective meanings specified in the UCC; the term
“instrument” has the meaning specified in Article 9 of the UCC.

 

(b)          The interpretative provisions of Section 1.02 of the Credit
Agreement also apply to this Agreement.

 

Section 16.02         Other Defined Terms. As used in this Agreement, the
following terms have the respective meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Agreement” means this Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

 

“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the recitals of this
Agreement.

 

Exhibit G-5

 

 

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC
except that it shall only apply to claims asserted in judicial proceedings.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that such Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now owned or hereafter
acquired by any third party, and all rights of such Grantor under any such
agreement, and including those exclusive copyright licenses under which any
Grantor is a licensee listed on Schedule IV hereto.

 

“Copyrights” means, with respect to any Grantor, all of the following now owned
or hereafter acquired by such Grantor: (a) all copyright rights in any work
subject to the copyright laws of the United States, whether as author, assignee,
transferee or otherwise, and (b) all registrations and applications for
registration of any such copyright in the United States, including registrations
and pending applications for registration in the USCO, including, in the case of
any Grantor, the Copyrights set forth next to its name on Schedule IV hereto.

 

“Credit Agreement” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Excluded Property” means, collectively, (i) any permit, lease, license,
contract, instrument or other agreement or other property held by the Grantor
that prohibits or requires the consent of any Person other than the Grantor and
its Affiliates as a condition to the creation by the Grantor of a Lien thereon,
or any permit, lease, license contract or other agreement or other property held
by the Grantor to the extent that any Law applicable thereto prohibits the
creation of a Lien thereon, but only, in each case, to the extent, and for so
long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Law, (ii) any “intent to
use” Trademark applications prior to the filing of a “statement of use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such “intent to use” Trademark application under
applicable federal law, (iii) Equipment and other assets owned by the Grantor
that is subject to a purchase money Lien or a Capital Lease, cash to secure
letter of credit reimbursement obligations and deposits permitted under the
Credit Agreement if the contract or other agreement in which such Lien is
granted (or in the documentation providing for such Capital Lease) prohibits or
requires the consent of any Person other than the Grantor and its Affiliates as
a condition to the creation of any other Lien on such Equipment or other asset,
(iv) assets sold to a person who is not a Loan Party in compliance with the
Credit Agreement, (v) assets owned by a Guarantor after the release of the
guaranty of such Guarantor, (vi) vehicles and other goods subject to a
certificate of title, (vii) any collateral as to which the Administrative Agent
has determined in its sole discretion that the collateral value is insufficient
to justify the difficulty, time and/or expense of obtaining a perfected security
interest therein, (viii) the issued and outstanding voting capital stock of any
first-tier Subsidiary that is a controlled foreign corporation under Section 957
of the Internal Revenue Code of 1986 in excess of 65% thereof and all other
assets to the extent a security interest in such assets would result in an
investment in “United States property” by a controlled foreign corporation
within the meaning of Sections 956 and 957 of the Internal Revenue Code of 1986
(or any similar law or regulation in any applicable jurisdiction) or otherwise
result in a material adverse tax consequence, as reasonably determined by the
Grantor and with the consent of the Collateral Agent (not to be unreasonably
withheld or delayed), it being understood that the Collateral Agent will not
require the Grantor to enter into any security agreements or pledge agreements
governed under foreign law and (ix) Equity Interests in any Person other than
wholly owned Subsidiaries to the extent not permitted by the terms of such
Subsidiary’s Organization Documents, (x) Letter-of-Credit Rights is an amount
less than $5,000,000, except to the extent a security interest therein can be
perfected by the filing of a UCC financing statement, (xi) Commercial Tort
Claims with a value of less than $5,000,000, (xii) assets of the Grantor located
outside the United States (other than equity interests in any foreign Subsidiary
as otherwise provided herein) to the extent that a lien on such assets cannot be
created and perfected under United States federal law or the laws of any State
of the United States or the District of Columbia and (xiii) real property
located outside of the United States or with a fair market value of less than
$10,000,000; provided, however, “Excluded Property” shall not, with respect to
clauses (i) through (xiii) above, include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

 

Exhibit G-6

 

 

“Grantors” means (a) the Borrower, (b) each other Subsidiary that is required
pursuant to the Credit Agreement to become a party to this Agreement as of the
Closing Date and (c) each Subsidiary that becomes a party to this Agreement as a
Grantor after the Closing Date.

 

“Intellectual Property” means, with respect to any Grantor, all intellectual
property now owned or hereafter acquired by any such Grantor, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, the
intellectual property rights in software and databases and related
documentation, and all additions and improvements to the foregoing, in each case
owned by such Grantor.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof, including those Licenses under which any Grantor is a
licensee listed on Schedule IV hereto.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, is in existence, or granting to any
Grantor any right to make, use or sell any invention on which a Patent, now
owned or hereafter acquired by any third party, is in existence, and all rights
of any Grantor under any such agreement, and including those exclusive patent
licenses under which any Grantor is a licensee listed on Schedule IV hereto.

 

“Patents” means, with respect to any Grantor, all of the following now owned or
hereafter acquired by such Grantor: (a) all patents of the United States in or
to which any Grantor now or hereafter has any right, title or interest therein,
all registrations thereof, and all applications for patents of the United
States, including registrations and pending applications in the USPTO,
including, in the case of any Grantor, the Patents set forth next to its name on
Schedule IV hereto, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.

 

“Perfection Certificate” means with respect to any Loan Party a certificate,
substantially in the form of Exhibit I to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby and duly
executed on behalf of such Loan Party by a Responsible Officer of such Loan
Party.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

Exhibit G-7

 

 

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

 

“Pledged Securities” means the Pledged Equity and Pledged Debt.

 

“Quarterly Update Date” means as of any date, the next date that financial
statements are to be delivered pursuant to Section 6.01(a) or (b) of the Credit
Agreement.

 

“Secured Obligations” means the “Finance Obligations” (as defined in the Credit
Agreement).

 

“Secured Parties” means the “Finance Parties” (as defined in the Credit
Agreement).

 

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement, and
including those exclusive trademark licenses under which any Grantor is a
licensee listed on Schedule IV hereto.

 

“Trademarks” means, with respect to any Grantor, all of the following now owned
or hereafter acquired by such Grantor: (a) all trademarks, service marks, trade
names, corporate names, trade dress, logos, designs, fictitious business names
other source or business identifiers, now owned or hereafter acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including, in the case of any
Grantor, the Trademarks set forth next to its name on Schedule IV hereto, and
including registrations and registration applications in the USPTO or any
similar offices in any State of the United States or any jurisdiction thereof,
and all extensions or renewals thereof, and (b) all goodwill associated
therewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

ARTICLE XVII

Pledge of Securities

 

Section 17.01         Pledge. As security for the payment or performance, as the
case may be, in full of the Secured Obligations, including the Guarantees, each
of the Grantors hereby pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under (in each case, as applicable):

 

Exhibit G-8

 

 

(i)          all Equity Interests held by it that are listed on Schedule II and
any other Equity Interests obtained in the future by such Grantor and the
certificates and any other instruments representing all such Equity Interests
(the “Pledged Equity”) of any Subsidiary;

 

(ii)          (A) the debt securities owned by it and listed opposite the name
of such Grantor on Schedule II, (B) any debt securities obtained in the future
by such Grantor and (C) the promissory notes and any other instruments
evidencing such debt securities (the “Pledged Debt”);

 

(iii)        all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 2.01;

 

(iv)        subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;

 

(v)         subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and

 

(vi)        all Proceeds of any of the foregoing (the items referred to in
clauses (i) through (v) above being collectively referred to as the “Pledged
Collateral”).

 

Notwithstanding the foregoing, no pledge or security interest is or will be
granted pursuant hereto in any right, title or interest of any Grantor in any
Excluded Property.

 

Section 17.02         Delivery of the Pledged Securities.

 

(a)          Each Grantor agrees no later than within the time periods set forth
in Section 6.09 of the Credit Agreement to deliver or cause to be delivered to
the Collateral Agent, for the benefit of the Secured Parties, any and all (i)
Pledged Equity to the extent certificated and (ii) to the extent required to be
delivered pursuant to paragraph (b) of this Section 2.02, Pledged Debt.

 

(b)          Each Grantor will cause any Indebtedness for borrowed money having
an aggregate principal amount in excess of $5,000,000 in the aggregate owed to
such Grantor by any Person that is evidenced by a duly executed promissory note
to be delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof no later than the Quarterly Update Date for the
quarter in which such note is received by such Grantor.

 

(c)          Upon delivery to the Collateral Agent, any Pledged Securities shall
be accompanied by stock or security powers duly executed in blank or, to the
extent reasonably satisfactory to the Collateral Agent, other instruments of
transfer. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to supplement Schedule
II and made a part hereof; provided that the failure to supplement Schedule II
shall not affect the validity of such pledge of such Pledged Security. Each
schedule so delivered shall supplement any prior schedules so delivered (except,
in each case, if and to the extent the Grantor so delivering delivers to the
Collateral Agent such schedule accompanied by written notice signed by an
authorized officer of such Grantor, stating that (i) such schedule is intended
to replace or correct (as opposed to supplement) any prior schedule, and (ii)
the reasons underlying or giving rise to such replacement or correction, as the
case may be, were not the result of, or otherwise related to, non-compliance by
any Grantor with the provisions of this Agreement, the Credit Agreement, or any
other Collateral Document (manifest error excepted)).

 

Exhibit G-9

 

 

Section 17.03         Representations, Warranties and Covenants. Each Grantor
represents, warrants, on and as of the Closing Date and after giving effect to
the Transactions and the making of the Loans and the other financial
accommodations on the Closing Date and on and as of each date required by
Section 4.02 of the Credit Agreement, and covenants to and with the Collateral
Agent, for the benefit of the Secured Parties, until the Commitments have been
terminated and the principal of and interest on each Loan and all fees payable
under the Credit Agreement have been paid in full and Letters of Credit have
expired, terminated or been Cash Collateralized and all L/C Disbursements shall
have been reimbursed, that:

 

(a)          all certificates, instruments or promissory notes, if any,
representing or evidencing the Pledged Equity or Pledged Debt in existence on
the date hereof have been delivered to the Collateral Agent accompanied by stock
or security powers duly executed in blank or, to the extent reasonably
satisfactory to the Collateral Agent, other instruments of transfer (it being
understood that on any date of determination for purposes of this Section
2.03(a), with respect to Pledged Equity or Pledged Debt acquired after the date
hereof, this Section 2.03(a) shall only include such Pledge Equity and Pledged
Debt that is required to have been delivered on or prior to such date pursuant
to Section 6.09 of the Credit Agreement);

 

(b)          as of the date hereof, Schedule II includes all Pledged Equity and
all Pledged Debt required to be delivered by such Grantor hereunder pursuant to
Section 2.02(b);

 

(c)          except for the security interests granted hereunder, such Grantor
(i) is and, subject to any Dispositions made in compliance with the Credit
Agreement, will continue to be, the direct owner, beneficially and of record, of
the Pledged Equity indicated opposite such Grantor’s name on Schedule II, (ii)
holds the same free and clear of all Liens, other than Liens created by the
Collateral Documents or not prohibited pursuant to Section 7.02 of the Credit
Agreement, and (iii) will make no assignment, pledge, hypothecation or transfer
of, or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than Dispositions permitted by the Credit Agreement or
Liens not prohibited pursuant to Section 7.02 of the Credit Agreement;

 

(d)          except for restrictions and limitations (i) imposed or permitted by
the Loan Documents or applicable Laws or (ii) described in the Perfection
Certificate as updated from time to time, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e)          the execution and performance by the Grantors of this Agreement are
within each Grantor’s corporate, limited liability or limited partnership power,
as applicable, and have been duly authorized by all necessary corporate, limited
liability or limited partnership action or other organizational action, as
applicable;

 

(f)          no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby, except for (i) filings and registrations necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties and (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given, or made or to be in full force and effect
pursuant to any of the Loan Documents (including Section 5.03 of the Credit
Agreement)) or are as specifically disclosed in the Credit Agreement or
schedules thereto; and

 

Exhibit G-10

 

 

(g)          by virtue of the execution and delivery by each Grantor of this
Agreement, the proper filing of UCC-1 Financing Statements by the Collateral
Agent and delivery of the Pledged Securities to and continued possession by the
Collateral Agent in the State of New York (or in the case of uncertificated
Pledged Equity, delivery of an acknowledgement of the pledge of such Pledged
Equity), the Collateral Agent for the benefit of the Secured Parties has a
legal, valid and perfected lien upon and security interest in such Pledged
Security as security for the payment and performance of the Secured Obligations.

 

Subject to the terms of this Agreement and to the extent permitted by applicable
Law, each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default, it will comply with instructions of the
Collateral Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity hereunder that are not certificated without further
consent by the applicable owner or holder of such Equity Interests.

 

Section 17.04         Certification of Limited Liability Company and Limited
Partnership Interests. No interest in any limited liability company or limited
partnership controlled by any Grantor that constitutes Pledged Equity shall be
represented by a certificate unless such certificate shall be delivered to the
Collateral Agent in accordance with Section 2.02. Any limited liability company
and any limited partnership controlled by any Grantor shall either (a) not
include in its operative documents any provision that any Equity Interests in
such limited liability company or such limited partnership be a “security” as
defined under Article 8 of the UCC or (b) certificate any Equity Interests in
any such limited liability company or such limited partnership. To the extent an
interest in any limited liability company or limited partnership controlled by
any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Collateral
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Such Grantor
hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable Law and reasonably requested by the
Collateral Agent, if necessary or desirable to perfect a security interest in
such Pledged Collateral cause such pledge to be recorded on the equity holder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Collateral under the terms
hereof.

 

Section 17.05         Registration in Nominee Name; Denominations. If an Event
of Default shall have occurred and be continuing, (a) the Collateral Agent, on
behalf of the Secured Parties, shall have the right to hold the Pledged
Securities in its own name as pledgee, the name of its nominee (as pledgee or as
sub-agent) or the name of the applicable Grantor, endorsed or assigned in blank
or in favor of the Collateral Agent and each Grantor will promptly give to the
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Equity registered in the name of such Grantor and (b)
the Collateral Agent shall have the right to exchange the certificates
representing Pledged Equity for certificates of smaller or larger denominations
for any purpose consistent with this Agreement, to the extent permitted by the
documentation governing such Pledged Securities.

 

Section 17.06         Voting Rights; Dividends and Interest.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing:

 

Exhibit G-11

 

 

(i)          Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof;

 

(ii)         The Collateral Agent shall promptly (after reasonable advance
notice) execute and deliver to each Grantor, or cause to be executed and
delivered to such Grantor, all such proxies, powers of attorney and other
instruments as such Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph (i) above; and

 

(iii)        Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement and the other Loan Documents; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be forthwith delivered to the Collateral
Agent as required by Section 2.02. So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall, no later than the next Quarterly
Update Date, deliver to each Grantor any Pledged Securities in its possession if
requested to be delivered to the issuer thereof in connection with any exchange
or redemption of such Pledged Securities permitted by the Credit Agreement.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.06 at its option (expressed in writing to the
Borrower) shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other distributions.
All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 2.06(b) shall be held in
trust for the benefit of the Collateral Agent, shall be segregated from other
property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement reasonably requested by the Collateral Agent). Any and all money and
other property paid over to or received by the Collateral Agent pursuant to the
provisions of this paragraph (b) shall be retained by the Collateral Agent in an
account to be established by the Collateral Agent upon receipt of such money or
other property and shall be applied in accordance with the provisions of Section
4.02. After all Events of Default have been cured or waived, the Collateral
Agent shall promptly repay to each Grantor (without interest) all dividends,
interest, principal or other distributions that such Grantor would otherwise be
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
2.06 and that remain in such account.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, all rights of any Grantor to exercise the voting and consensual rights
and powers it is entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to exercise such voting and consensual rights and powers;
provided that, unless otherwise directed by the Required Lenders, the Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that such Grantor would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Collateral Agent
under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

 

Exhibit G-12

 

 

ARTICLE XVIII

Security Interests in Personal Property

 

Section 18.01         Security Interest.

 

(a)          As security for the payment or performance, as the case may be, in
full of the Secured Obligations, including the Guarantees, each Grantor hereby
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in, all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

 

(i)          all Accounts and Deposit Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Documents;

 

(iv)        all Equipment;

 

(v)         all General Intangibles;

 

(vi)        all Goods;

 

(vii)       all Instruments;

 

(viii)      all Inventory;

 

(ix)         all Investment Property (other than Pledged Collateral);

 

(x)          all books and records pertaining to the Article 9 Collateral;

 

(xi)         all Fixtures;

 

(xii)        all Letters of Credit and Letter-of-Credit Rights;

 

(xiii)       all Intellectual Property;

 

(xiv)      all Commercial Tort Claims listed on Schedule III and on any
supplement thereto received by the Collateral Agent pursuant to Section 3.03(g);
and

 

(xv)       to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

Exhibit G-13

 

 

provided that, notwithstanding anything to the contrary in this Agreement, (x)
neither the Borrower nor any Grantor shall be required (A) to take any action
with respect to perfection of security interests in cash and deposit accounts
and securities accounts other than filing UCC financing statements, (B) to take
any action with respect to perfection of security interests in any Letters of
Credit or Letter-of-Credit Rights other than filing UCC financing statements or
(C) to deliver leasehold mortgages, landlord lien waivers, estoppels or
collateral access letters and (y) no security interest is or will be granted
pursuant hereto in any right, title or interest of any Grantor in any Excluded
Property.

 

(b)          Each Grantor hereby irrevocably authorizes the Collateral Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any initial financing statements with respect to the
Article 9 Collateral or any part thereof and amendments thereto that (i)
indicate the Article 9 Collateral as “all assets” or “all personal property” of
such Grantor or words of similar effect as being of an equal or lesser scope or
with greater detail and (ii) contain the information required by Article 9 of
the UCC or the analogous legislation of each applicable jurisdiction for the
filing of any financing statement or amendment, including whether such Grantor
is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Collateral Agent promptly upon any reasonable
request.

 

(c)          The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

 

(d)          The Collateral Agent is authorized to file with the USPTO or the
USCO (or any successor office) such documents as may be necessary or advisable
for the purpose of perfecting, confirming, continuing, enforcing or protecting
the Security Interest in United States registered and applied for Intellectual
Property of each Grantor in which a security interest has been granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantor as debtors and the Collateral Agent as secured party.

 

Section 18.02         Representations and Warranties. Each Grantor represents
and warrants to the Collateral Agent and the Secured Parties that:

 

(a)          Subject to Liens permitted by Section 7.02 of the Credit Agreement,
such Grantor has good and valid rights in and title to the Article 9 Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Collateral Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other Person other than (i) any consent
or approval that has been obtained prior to the date hereof (except to the
extent not required to be obtained, taken, given, or made or to be in full force
and effect pursuant to any of the Loan Documents (including Section 5.03 of the
Credit Agreement)) or (ii) any consent or approval specifically disclosed in the
Credit Agreement or schedules thereto;

 

(b)          The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects (except the information therein with respect to the exact
legal name of each Grantor shall be correct and complete in all respects) as of
the Closing Date.

 

(c)          Each Grantor represents and warrants that short-form Intellectual
Property Security Agreements substantially in the form attached hereto as
Exhibits II, III and IV and containing a description of all Article 9 Collateral
consisting of United States registered and applied for Patents, United States
registered Trademarks (and Trademarks for which United States registration
applications are pending) and United States registered Copyrights, respectively,
have been delivered to the Collateral Agent for recording by the USPTO and the
USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, (for the benefit of the Secured Parties)
in respect of all Article 9 Collateral consisting of registrations and
applications for United States Patents, Trademarks and Copyrights.

 

Exhibit G-14

 

 

(d)          None of the Grantors has filed or consented to (i) the filing of
any financing statement or analogous document under the UCC or any other
applicable Laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO,
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens not prohibited
pursuant to Section 7.02 of the Credit Agreement and assignments not prohibited
by the Credit Agreement.

 

(e)          As of the date hereof, no Grantor has any Commercial Tort Claims
having a value (as determined by the Grantor in good faith) in excess of
$5,000,000, other than the Commercial Tort Claims listed on Schedule III.

 

Section 18.03         Covenants.

 

(a)          Within 30 days (or such later date as may be agreed to by the
Collateral Agent in its sole discretion) after the Borrower makes any change in
(i) the legal name of any Grantor, (ii) the identity or type of organization or
corporate structure of any Grantor or (iii) the jurisdiction of organization of
any Grantor, the Borrower (A) shall provide written notice to the Collateral
Agent of such action, clearly describing such change and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (B) shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable.

 

(b)          Each Grantor shall, at its own expense, upon the request of the
Collateral Agent, take any and all commercially reasonable actions necessary to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Lien prohibited pursuant to Section 7.02 of
the Credit Agreement; provided, that, nothing in this Agreement shall prevent
any Grantor from discontinuing the operation or maintenance of any of its assets
or properties if such discontinuance is (x) determined by such Grantor to be
desirable in the conduct of its business and (y) permitted by the Credit
Agreement.

 

(c)          Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements or other documents in connection herewith or therewith. If
any amounts payable under or in connection with any of the Article 9 Collateral
shall be or become evidenced by any promissory notes, other instruments or debt
securities, such notes, instruments or debt securities shall be delivered to the
Collateral Agent to the extent required pursuant to Section 2.02. Without
limiting the generality of the foregoing, each Grantor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time upon reasonable request by the Collateral Agent such confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, the Collateral
Agent may institute and maintain, in its own name or in the name of any Grantor,
such suits and proceedings as the Collateral Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Collateral. All of the foregoing
shall be at the sole cost and expense of the Grantors.

 

Exhibit G-15

 

 

(d)          At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and prohibited pursuant to
Section 7.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Collateral Agent has requested that it do
so, and each Grantor jointly and severally agrees to reimburse the Collateral
Agent within 10 Business Days (or such later date as may be agreed to by the
Collateral Agent in its sole discretion) after demand for any payment made or
any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, the Grantors shall not be obligated
to reimburse the Collateral Agent with respect to any Intellectual Property that
any Grantor has failed to maintain or pursue, or otherwise allowed to lapse,
terminate or be put into the public domain in accordance with Section
3.03(f)(i). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Loan Documents.

 

(e)          If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person, the value of which is in
excess of $5,000,000 to secure payment and performance of an Account, such
Grantor shall promptly (but in any event within the time periods set forth in
Section 6.09 of the Credit Agreement) assign such security interest to the
Collateral Agent for the benefit of the Secured Parties. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the Account
Debtor or other Person granting the security interest.

 

(f)          Intellectual Property Covenants.

 

(i)          Notwithstanding any other provision of this Agreement, nothing in
this Agreement or any other Loan Document prevents or shall be deemed to prevent
any Grantor from disposing of, discontinuing the use or maintenance of, failing
to pursue, or otherwise allowing to lapse, expire, terminate or be put into the
public domain, any of its Intellectual Property to the extent permitted by the
Credit Agreement if such Grantor determines in its reasonable business judgment
that such discontinuance is desirable in the conduct of its business.

 

(ii)         No later than the subsequent Quarterly Update Date (or such later
date as may be agreed to by the Collateral Agent in its sole discretion), the
Borrower shall provide a list of any additional registrations of or applications
for Intellectual Property of all Grantors with the USPTO and no later than
within the time periods set forth in Section 6.09 of the Credit Agreement the
Borrower shall provide a list of any additional registrations of or applications
for Intellectual Property of all Grantors with the USCO, in each case not
previously disclosed to the Collateral Agent including such information as is
necessary for such Grantor to make appropriate filings in the USPTO and USCO.
The provisions hereof shall automatically apply to such Intellectual Property as
if such would have constituted Article 9 Collateral at the time of execution
hereof and be subject to the Security Interest without further action by any
party. Each Grantor shall promptly provide to the Collateral Agent confirmation
of the attachment of the Security Interest to such Intellectual Property by
execution of an instrument in form reasonably acceptable to the Collateral Agent
and the filing of any instruments or statements as shall be reasonably necessary
to create, preserve, protect or perfect the Collateral Agent’s Security Interest
in such Intellectual Property.

 

Exhibit G-16

 

 

(g)          If the Grantors shall at any time hold or acquire any Commercial
Tort Claims with a value reasonably estimated by such Grantor to exceed
$5,000,000 in the aggregate for which this clause has not been satisfied and for
which a complaint in a court of competent jurisdiction has been filed, such
Grantor shall within the time periods set forth in Section 6.09 of the Credit
Agreement notify the Collateral Agent thereof in a writing signed by such
Grantor including a summary description of such claim and grant to the
Collateral Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement.

 

(h)          In the event that the proceeds of any insurance claim are paid to
any Grantor after the Collateral Agent has exercised its right to foreclose
after an Event of Default, such proceeds shall be held in trust for the benefit
of the Collateral Agent and immediately after receipt thereof shall be paid to
the Collateral Agent for application in accordance with Section 4.02.

 

ARTICLE XIX

Remedies

 

Section 19.01         Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Secured Obligations, including the Guarantees, under the UCC or
other applicable Law and also may (i) require each Grantor to, and each Grantor
agrees that it will at its expense and upon request of the Collateral Agent
promptly, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place and time to be
designated by the Collateral Agent that is reasonably convenient to both
parties; (ii) occupy any premises owned or, to the extent lawful and permitted
and without breach of the peace, leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under Law, without
obligation to such Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (iv) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing such securities for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
securities so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted.

 

Exhibit G-17

 

 

The Collateral Agent shall give the applicable Grantors (and any other party
required to receive notice pursuant to the UCC) 10 days’ written notice (which
each Grantor agrees is reasonable notice within the meaning of Section 9-611 of
the UCC or its equivalent in other jurisdictions) of the Collateral Agent’s
intention to make any sale of Collateral. Such notice, in the case of a public
sale, shall state the time and place for such sale and, in the case of a sale at
a broker’s board or on a securities exchange, shall state the board or exchange
at which such sale is to be made and the day on which the Collateral, or portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by Law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by Law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collateral Agent shall be free to carry
out such sale pursuant to such agreement and no Grantor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Collateral Agent may proceed by a suit or suits at
Law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

 

Section 19.02         Application of Proceeds. The Collateral Agent shall
promptly apply the proceeds of any collection or sale of Collateral, including
any Collateral consisting of cash in accordance with Section 8.03 of the Credit
Agreement.

 

Upon any sale of Collateral by the Collateral Agent (including pursuant to a
power of sale granted by statute or under a judicial proceeding), the receipt of
the Collateral Agent or the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations; provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Collateral Agent pursuant
to this Section 4.02 shall be (subject to any decree of any court of competent
jurisdiction) final (absent manifest error), and the Collateral Agent shall have
no duty to inquire as to the application by the Administrative Agent of any
amounts distributed to it.

 

Exhibit G-18

 

 

Section 19.03         Grant of License to Use Intellectual Property. For the
exclusive purpose of enabling the Collateral Agent to exercise rights and
remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies at any time after and
during the continuance of an Event of Default, each Grantor hereby grants to the
Collateral Agent a non-exclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) to use, license or sublicense any
of the Intellectual Property now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which such licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however, that all of the foregoing rights of the Collateral Agent to
use such licenses, sublicenses and other rights, and (to the extent permitted by
the terms of such licenses and sublicenses) all licenses and sublicenses granted
thereunder, shall expire immediately upon the termination or cure of all Events
of Default and shall be exercised by the Collateral Agent solely during the
continuance of an Event of Default and upon 10 days’ prior written notice to the
applicable Grantor; provided, further, that nothing in this Section 4.03 shall
require Grantors to grant any license that is prohibited by any rule of law,
statute or regulation, or is prohibited by, or constitutes a breach or default
under or results in the termination of any contract, license, agreement,
instrument or other document evidencing, giving rise to or theretofore granted,
to the extent permitted by the Credit Agreement, with respect to such property
or otherwise unreasonably prejudices the value thereof to the relevant Grantor;
provided, further, that such licenses granted hereunder with respect to
Trademarks material to the business of such Grantor shall be subject to
restrictions, including, without limitation restrictions as to goods or services
associated with such Trademarks and the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used, sufficient
to preserve the validity and value of such Trademarks. For the avoidance of
doubt, the use of such license by the Collateral Agent may be exercised, at the
option of the Collateral Agent, only during the continuation of an Event of
Default and upon 10 days’ notice to the applicable Grantor. Upon the occurrence
and during the continuance of an Event of Default and upon 10 days’ notice to
the applicable Grantor, the Collateral Agent may also exercise the rights
afforded under Section 4.01 of this Agreement with respect to Intellectual
Property contained in the Article 9 Collateral.

 

ARTICLE XX

Subordination

 

Section 20.01         Subordination.

 

(a)          Notwithstanding any provision of this Agreement to the contrary,
all rights of the Grantors of indemnity, contribution or subrogation under
applicable Law or otherwise shall be fully subordinated to the payment in full
in cash of the Secured Obligations. No failure on the part of the Borrower or
any Grantor to make the payments required under applicable Law or otherwise
shall in any respect limit the obligations and liabilities of any Grantor with
respect to its obligations hereunder, and each Grantor shall remain liable for
the full amount of the obligations of such Grantor hereunder.

 

(b)          Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed to it by any other Grantor shall be fully subordinated to
the payment in full in cash of the Secured Obligations.

 

Exhibit G-19

 

 

ARTICLE XXI

Miscellaneous

 

Section 21.01         Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement. All communications and
notices hereunder to the Borrower or any other Grantor shall be given to it in
care of the Borrower as provided in Section 10.02 of the Credit Agreement.

 

Section 21.02         Waivers; Amendment.

 

(a)          No failure or delay by any Secured Party in exercising any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, remedy, power or privilege, or any abandonment or discontinuance of
steps to enforce such rights, remedies, powers or privileges hereunder, preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges of the
Secured Parties herein provided, and provided under each other Loan Document,
are cumulative and are not exclusive of any rights, remedies, powers and
privileges provided by Law. No waiver of any provision of this Agreement or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, the issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Secured Party may have had notice or knowledge of such Default at the time.

 

(b)          Except as otherwise provided in Section 6.13, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement.

 

Section 21.03         Collateral Agent’s Fees and Expenses; Indemnification.

 

(a)          The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its reasonable out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith, in each case, as
provided in Section 10.04 of the Credit Agreement.

 

(b)          Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 6.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 6.03 shall be payable within 10 days
of written demand therefor (or such later date as may be agreed to by the
Collateral Agent in its sole discretion).

 

Section 21.04         Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

Section 21.05         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors hereunder and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Secured Parties and
shall survive the execution and delivery of the Loan Documents, the making of
any Loans and issuance of any Letters of Credit, regardless of any investigation
made by any Secured Party or on its behalf and notwithstanding that any Secured
Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.12 below.

 

Exhibit G-20

 

 

Section 21.06         Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

Section 21.07         Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 21.08         [Reserved].

 

Section 21.09         Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process.

 

(a)          The terms of Section 10.13 of the Credit Agreement with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

 

(b)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

 

Section 21.10         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 21.11         Security Interest Absolute. To the extent permitted by
Law, all rights of the Collateral Agent hereunder, the Security Interest, the
grant of a security interest in the Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

Exhibit G-21

 

 

Section 21.12         Termination or Release.

 

(a)          This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
and any Liens arising therefrom shall be automatically released upon a Discharge
of Senior Credit Obligations.

 

(b)          A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Borrower or ceases to be a
Guarantor.

 

(c)          Upon any sale, transfer or disposition by any Grantor of any
Collateral that is permitted under the Credit Agreement (other than a sale,
transfer or disposition to another Loan Party), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 10.01 of the Credit Agreement or to the extent
such Collateral is owned by a Grantor upon the release of such Grantor from its
obligations hereunder, in each case, the security interest in such Collateral
shall be automatically released. The Collateral Agent, at its option and in its
discretion, may enter into non-disturbance and similar agreement in connection
with the licensing of intellectual property permitted pursuant to the terms of
the Credit Agreement.

 

(d)          In connection with any termination or release pursuant to paragraph
(a), (b) or (c) of this Section 6.12, the Collateral Agent shall execute and
deliver to any Grantor, at such Grantor’s expense, all documents that such
Grantor shall reasonably request to evidence such termination or release and
shall perform such other actions reasonably requested by such Grantor to effect
such release, including delivery of certificates, securities and instruments.
Any execution and delivery of documents pursuant to this Section 6.12 shall be
without recourse to or warranty by the Collateral Agent (except as to the fact
that the Collateral Agent has not encumbered the released assets or any part
thereof) and subject to the Collateral Agent’s receipt of a certification by the
Borrower and applicable Grantor stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents and as to such other
matters as the Collateral Agent may reasonably request.

 

Section 21.13         Additional Grantors. The Grantors shall cause each Loan
Party (including, for the avoidance of doubt, any Restricted Subsidiary that is
no longer an Excluded Subsidiary) of the Borrower which, from time to time,
after the date hereof shall be required to pledge any assets to the Collateral
Agent for the benefit of the Secured Parties pursuant to the provisions of the
Credit Agreement, to execute and deliver to the Collateral Agent (i) a joinder
agreement in form and substance reasonably acceptable to the Collateral Agent
and (ii) a Perfection Certificate, in each case, within the time periods
specified in Section 6.09 of the Credit Agreement (or such later date as may be
agreed to by the Collateral Agent in its sole discretion) of the date on which
it was acquired, created or otherwise required to become a Grantor hereunder.
Upon execution and delivery by the Collateral Agent and a Restricted Subsidiary
of a supplement to the Security Agreement in form and substance reasonably
satisfactory to the Collateral Agent, such Restricted Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.

 

Exhibit G-22

 

 

Section 21.14         Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent) as such Grantor’s true and lawful agent (and
attorney-in-fact) of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable (except as provided in Section 6.12) and
coupled with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
applicable Grantor of the Collateral Agent’s intent to exercise such rights,
with full power of substitution either in the Collateral Agent’s name or in the
name of such Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral or Mortgaged Property; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral or Mortgaged
Property; (d) to send verifications of accounts receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or Mortgaged Property or to
enforce any rights in respect of any Collateral or Mortgaged Property; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral or Mortgaged Property; (g) to notify,
or to require any Grantor to notify, Account Debtors to make payment directly to
the Collateral Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral or Mortgaged Property under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance; (i) to make all
determinations and decisions with respect thereto; (j) to obtain or maintain the
policies of insurance required by Section 6.05 of the Credit Agreement or paying
any premium in whole or in part relating thereto; and (k) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral or Mortgaged Property, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral or Mortgaged Property for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or Mortgaged
Property or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith, or willful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attorneys-in-fact, in each
case, as determined by a final non-appealable judgment of a court of competent
jurisdiction. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable and documented out-of-pocket attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable,
within 10 days of demand (or such later date as may be agreed to by the
Collateral Agent in its sole discretion), by the Grantors to the Collateral
Agent and shall be additional Secured Obligations secured hereby.

 

Exhibit G-23

 

 

Section 21.15         General Authority of the Collateral Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

Section 21.16         Reasonable Care. The Collateral Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Collateral Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral or
Mortgaged Property, if such Collateral or Mortgaged Property is accorded
treatment substantially similar to that which the Collateral Agent accords its
own property.

 

Section 21.17         Delegation; Limitation. The Collateral Agent may execute
any of the powers granted under this Agreement or the Mortgages and perform any
duty hereunder either directly or by or through agents or attorneys-in-fact, and
shall not be responsible for the gross negligence or willful misconduct of any
agents or attorneys-in-fact selected by it with reasonable care and without
gross negligence or willful misconduct.

 

Section 21.18         Reinstatement. The obligations of the Grantors under this
Security Agreement shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower or other Loan Party
in respect of the Secured Obligations is rescinded or must be otherwise restored
by any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

Section 21.19         Miscellaneous. The Collateral Agent shall not be deemed to
have actual, constructive, direct or indirect notice or knowledge of the
occurrence of any Event of Default unless and until the Collateral Agent shall
have received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Collateral Agent in its capacity as Collateral Agent
indicating that an Event of Default has occurred.

 

[Signature Pages Follow]

 

Exhibit G-24

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  Albany Molecular Research, Inc.,     as a Grantor             By:        
Name:       Title:             aLO Acquisition llc,     as a Grantor            
By:         Name:       Title:             amri rensselaer, inc.,     as a
Grantor             By:         Name:       Title:             amri burlington,
inc.,     as a Grantor             By:         Name:       Title:            
cedarburg pharmaceuticals, inc.,     as a Grantor             By:         Name:
      Title:  

 

Exhibit G-25

 

 

  OSO BIOPHARMACEUTICALS MANUFACturing llc,     as a Grantor             By:    
    Name:       Title:  

 

Exhibit G-26

 

 

  BARCLAYS BANK PLC, as the Collateral Agent       By:       Name:     Title:

 

Exhibit G-27

 

  

Schedule I to
the Security Agreement

 

SUBSIDIARY PARTIES

 

Legal Name  Type of Entity  Registered Organization
(Yes/No)  Org. ID #  Federal
TIN  State of Formation                                                         
   

 

Exhibit G-28

 

 

Schedule II to
the Security Agreement

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PLEDGED EQUITY

 

Current Legal Entities Owned  Record Owner  Certificate
No.   No. Shares/
Interest   Percent Owned  Percent
to be
Pledged   Authorized Shares                                                    
                                                                             
                                                                               
                                                                              

 

PLEDGED DEBT

 

Exhibit G-29

 

 

Schedule III to
the Security Agreement

 

COMMERCIAL TORT CLAIMS

 

Exhibit G-30

 

 

Schedule IV to
the Security Agreement

 

INTELLECTUAL PROPERTY

 

PATENTS AND TRADEMARKS

 

Patent Registrations:

 

Patent Applications:

 

Trademark Registrations:

 

Trademark Applications:

 

COPYRIGHTS

 

INTELLECTUAL PROPERTY LICENSES

 

Patent Licenses:

 

Trademark Licenses:

 

Copyright Licenses:

 

Exhibit G-31

 

 

Exhibit I to the
Security Agreement

 

[FORM OF]

 

PERFECTION CERTIFICATE

 

See Exhibit H to Credit Agreement.

 

Exhibit G-32

 

 

Exhibit II to the
Security Agreement

 

[FORM OF]

 

PATENT SECURITY AGREEMENT

 

Patent Security Agreement, dated as of [_________], 20__, by [_________] and
[_________] (each, a “Grantor”), in favor of BARCLAYS BANK PLC, in its capacity
as collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
October 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among the
Borrower, the other Grantors party thereto and the Collateral Agent, in favor of
the Collateral Agent, pursuant to which the Grantor is required to execute and
deliver to the Collateral Agent this Patent Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

 

SECTION 2. Grant of Security Interest in Patent Collateral. The Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of the Grantor:

 

(a) all Patents of the Grantor listed on Schedule I attached hereto; and

 

(b) all products and Proceeds of any of the foregoing (together with (a),
collectively, the “Patents”).

 

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Patent Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Patents made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

 

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with, or as otherwise required pursuant to, Section 6.12 thereof, the
Collateral Agent shall, at the expense of the Grantor, execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
liens on and security interests in the applicable Patents under this Patent
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interests in the applicable Patents.

 

Exhibit G-33

 

  

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

 

(a) The terms of Section 10.13 of the Credit Agreement with respect to governing
law, submission of jurisdiction, venue and waiver of jury trial are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

(b) Each party to this Patent Security Agreement irrevocably consents to service
of process in the manner provided for notices in Section 6.01 of the Security
Agreement. Nothing in this Patent Security Agreement will affect the right of
any party to this Patent Security Agreement to serve process in any other manner
permitted by Law.

 

SECTION 6. Waivers; Amendments; Modifications. Neither this Patent Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

 

SECTION 7. Notices; Communications. All communications and notices under this
Patent Security Agreement shall be in writing and given as provided in Section
6.01 of the Security Agreement.

 

SECTION 8. Counterparts; Effectiveness. This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Patent Security Agreement shall be effective as delivery of an
original executed counterpart of this Patent Security Agreement. This Patent
Security Agreement shall become effective as to the Grantor when a counterpart
hereof executed on behalf of the Grantor shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon the Grantor and the
Collateral Agent and their respective permitted successors and assigns, and
shall inure to the benefit of the Grantor, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that the Grantor shall not have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by the
Security Agreement or the Credit Agreement.

 

[Signature Pages Follow]

 

Exhibit G-34

 

  

  [GRANTOR], as a Grantor         By:       Name:     Title:

 

Exhibit G-35

 

  

  BARCLAYS BANK PLC,   as the Collateral Agent         By:       Name:    
Title:

 

Exhibit G-36

 

 

Schedule I

to

PATENT SECURITY AGREEMENT

UNITED STATES PATENTS AND PATENT APPLICATIONS

 

Patents:

 

OWNER  PATENT
NUMBER  TITLE      

 

Patent Applications:

 

OWNER  APPLICATION
NUMBER  TITLE          

 

Exhibit G-37

 

 

Exhibit III to the
Security Agreement

 

[FORM OF]

 

TRADEMARK SECURITY AGREEMENT



Trademark Security Agreement, dated as of [_________], 20__, by [_________] and
[_________] (each, a “Grantor”), in favor of BARCLAYS BANK PLC, in its capacity
as collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
October 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among the
Borrower, the other Grantors party thereto and the Collateral Agent, in favor of
the Collateral Agent, pursuant to which the Grantor is required to execute and
deliver to the Collateral Agent this Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

 

SECTION 2. Grant of Security Interest in Trademark Collateral. The Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of the Grantor:

 

(a)    all Trademarks of the Grantor listed on Schedule I attached hereto; and

 

(b)    all products and Proceeds of any of the foregoing (together with (a),
collectively, the “Trademarks”).

 

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Trademark Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.

 

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with, or otherwise required pursuant to, Section 6.12 thereof, the
Collateral Agent shall, at the expense of the Grantor, execute, acknowledge, and
deliver to the Grantor an instrument in writing in recordable form releasing the
lien on and security interest in the applicable Trademarks under this Trademark
Security Agreement and any other documents required to evidence the termination
of the Collateral Agent’s interest in the applicable Trademarks.

 

Exhibit G-38

 

  

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

 

(A)    THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO
GOVERNING LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE
INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE
TO SUCH TERMS.

 

(B)    EACH PARTY TO THIS TRADEMARK SECURITY AGREEMENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE
SECURITY AGREEMENT. NOTHING IN THIS TRADEMARK SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS TRADEMARK SECURITY AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

SECTION 6. Waivers; Amendments; Modifications. Neither this Trademark Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

 

SECTION 7. Notices; Communications. All communications and notices under this
Trademark Security Agreement shall be in writing and given as provided in
Section 6.01 of the Security Agreement.

 

SECTION 8. Counterparts; Effectiveness. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering to the other party hereto one or more
counterparts. Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Trademark Security Agreement shall be effective as delivery of an
original executed counterpart of this Trademark Security Agreement. This
Trademark Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that the Grantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

 

[Signature Pages Follow]

 

Exhibit G-39

 

  

  [GRANTOR], as a Grantor         By:       Name:     Title:

 

Exhibit G-40

 

  

  BARCLAYS BANK PLC,   as the Collateral Agent         By:       Name:    
Title:

 

Exhibit G-41

 

 

Schedule I

to

TRADEMARK SECURITY AGREEMENT
UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS


Trademark Registrations:

 

OWNER  REGISTRATION
NUMBER   TRADEMARK           

 

Trademark Applications:

 

OWNER  APPLICATION
NUMBER   TRADEMARK           

 

Exhibit G-42

 

 

Exhibit IV to the

Security Agreement

 

[FORM OF]

 

COPYRIGHT SECURITY AGREEMENT

 

Copyright Security Agreement, dated as of [_________], 20__, by [_________] and
[_________] (each, a “Grantor”), in favor of BARCLAYS BANK PLC, in its capacity
as collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).

 

WITNESSETH:

 

WHEREAS, the Grantor is party to that certain Security Agreement dated as of
October 24, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), by and among the
Borrower, the other Grantors party thereto and the Collateral Agent, in favor of
the Collateral Agent, pursuant to which the Grantor is required to execute and
deliver to the Collateral Agent this Copyright Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and with the intent to be legally
bound hereby, the Grantor hereby agrees with the Collateral Agent as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Credit Agreement or the Security Agreement and used herein have the respective
meanings assigned thereto in the Credit Agreement or the Security Agreement, in
each case, as applicable.

 

SECTION 2. Grant of Security Interest in Copyright Collateral. The Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of the Grantor:

 

(a)          all Copyrights of the Grantor listed on Schedule I attached hereto;
and

 

(b)          all products and Proceeds of the foregoing (together with (a),
collectively, the “Copyrights”).

 

SECTION 3. The Security Agreement. The security interests granted pursuant to
this Copyright Security Agreement are granted in conjunction with the security
interests granted to the Collateral Agent pursuant to the Security Agreement,
and the Grantor hereby acknowledges and affirms that the rights and remedies of
the Collateral Agent with respect to the security interests in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.

 

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with, or as otherwise required pursuant to, Section 6.12 thereof, the Collateral
Agent shall, at the expense of the Grantor, execute, acknowledge, and deliver to
the Grantor an instrument in writing in recordable form releasing the lien on
and security interest in the applicable Copyrights under this Copyright Security
Agreement and any other documents required to evidence the termination of the
Collateral Agent’s interest in the applicable Copyrights.

 

Exhibit G-43

 

 

SECTION 5. GOVERNING LAW; JURISDICTION; VENUE; WAIVER OF JURY TRIAL; CONSENT TO
SERVICE OF PROCESS.

 

(A)         THE TERMS OF SECTION 10.13 OF THE CREDIT AGREEMENT WITH RESPECT TO
GOVERNING LAW, SUBMISSION OF JURISDICTION, VENUE AND WAIVER OF JURY TRIAL ARE
INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO AGREE
TO SUCH TERMS.

 

(B)         EACH PARTY TO THIS COPYRIGHT SECURITY AGREEMENT IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 6.01 OF THE
SECURITY AGREEMENT. NOTHING IN THIS COPYRIGHT SECURITY AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS COPYRIGHT SECURITY AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

SECTION 6. Waivers; Amendments; Modifications. Neither this Copyright Security
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent and the Grantor or Grantors with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Credit Agreement and subject to Section 6.02 of the
Security Agreement.

 

SECTION 7. Notices; Communications. All communications and notices under this
Copyright Security Agreement shall be in writing and given as provided in
Section 6.01 of the Security Agreement.

 

SECTION 8. Counterparts; Effectiveness. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering to the other party hereto one or more
counterparts.Delivery by facsimile or other electronic communication of an
executed counterpart (including portable document format (PDF)) of a signature
page to this Copyright Security Agreement shall be effective as delivery of an
original executed counterpart of this Copyright Security Agreement. This
Copyright Security Agreement shall become effective as to the Grantor when a
counterpart hereof executed on behalf of the Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon the Grantor
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of the Grantor, the Collateral Agent and the
other Secured Parties and their respective permitted successors and assigns,
except that the Grantor shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

 

[Signature Pages Follow]

 

Exhibit G-44

 

 

  [GRANTOR], as a Grantor         By:       Name:     Title:

 

Exhibit G-45

 

 

  BARCLAYS BANK PLC,   as the Collateral Agent         By:       Name:    
Title:

 

Exhibit G-46

 

 

Schedule I

to

COPYRIGHT SECURITY AGREEMENT

UNITED STATES COPYRIGHT REGISTRATIONS

 

OWNER   REGISTRATION NUMBER   COPYRIGHT TITLE          

 

Exhibit G-47

 

 

EXHIBIT H

 

Form of Perfection Certificate

 

See attached.

 

Exhibit H-1

 

 

Execution Version

 

PERFECTION CERTIFICATE

 

October 24, 2014

 

Reference is hereby made to (i) that certain Security Agreement dated as of the
date hereof (the “Security Agreement”), by and among Albany Molecular Research,
Inc. (the “Borrower”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain Credit Agreement dated as of the date hereof (the “Credit Agreement”) by
and among the Borrower, the Guarantors, certain other parties thereto and
Barclays Bank PLC, as Collateral Agent (in such capacity, the “Collateral
Agent”). Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement.

 

As used herein, the term “Companies” means Borrower and each of the Guarantors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.            Names.

 

(a)          The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

(b)          Set forth in Schedule 1(b) hereto is a list of any other corporate
or organizational names each Company has had in the past five years, together
with the date of the relevant change.

 

(c)          Set forth in Schedule 1(c) is a list of all other names used by
each Company, or any other business or organization to which each Company became
the successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

 

2.          Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.

 

3.          Extraordinary Transactions. Except for those purchases, acquisitions
and other transactions described in Schedule 3 attached hereto, all of the
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

 

Exhibit H-1

 

 

4.          File Search Reports. Attached hereto as Schedule 4 is a true and
accurate list of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 (for
purposes of this Section 4, the District of Columbia will be deemed to replace
any jurisdiction outside the United States) with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 3 (for purposes of this Section 4, the District of Columbia will be
deemed to replace any jurisdiction outside the United States) relating to any of
the transactions described in Schedule 1(c) or Schedule 3 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral. A true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Collateral Agent.

 

5.          UCC Filings. The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 5 relating to the Security Agreement, are in
the appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 6 hereof.

 

6.          Schedule of Filings. Attached hereto as Schedule 6 is a schedule of
(i) the appropriate filing offices for the financing statements attached hereto
as Schedule 5, (ii) the appropriate filing offices necessary to preserve,
protect and perfect the security interests in the United States Trademarks,
Trademark Licenses, Patents, Patent Licenses, Copyrights and Copyright Licenses
set forth in Schedule 11 and (iii) any other actions required to create,
preserve, protect and perfect the security interests in the Collateral granted
to the Collateral Agent pursuant to the Collateral Documents (to the extent
required in the Collateral Documents).

 

7.          Real Property. Attached hereto as Schedule 7(a) is a list of all (i)
real property owned by each Company located in the United States as of the
Closing Date and having a value in excess of $5,000,000 and (ii) other
information relating thereto required by such Schedule. Except as described in
Schedule 7(b) attached hereto: (i) no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in Schedule 7(a) and (ii) no
Company has any material Leases which require the consent of the landlord,
tenant or other party thereto to the Transactions.

 

8.          Termination Statements. Attached hereto as Schedule 8(a) are the
duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 8(b) hereto with respect to
each Lien described therein.

 

9.          Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 9 is a true and correct list of each of all of the authorized, and the
issued and outstanding, stock, partnership interests, limited liability company
membership interests or other equity interest of each Company (other than the
Borrower) and the direct Subsidiaries of each Company and the record and
beneficial owners of such stock, partnership interests, membership interests or
other equity interests setting forth the percentage of such equity interests
pledged under the Security Agreement. Also set forth in Schedule 9 is each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made setting forth the percentage of
such equity interests pledged under the Security Agreement.

 

10.         Instruments and Tangible Chattel Paper. Attached hereto as Schedule
10 is a true and correct list of all promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper, electronic chattel paper and other evidence of indebtedness held by each
Company as of the date hereof, including all intercompany notes between or among
any two or more Companies or any of their Subsidiaries, stating if such
instruments, chattel paper or other evidence of indebtedness is pledged under
the Security Agreement, except to the extent that the amount, individually or in
the aggregate, of the foregoing items not identified on Schedule 10 hereto does
not exceed $5,000,000.

 

11.         Intellectual Property.

 

Exhibit H-2

 

 

(a)          Attached hereto as Schedule 11(a) is a schedule setting forth all
of each Company’s Patents and Trademarks (each as defined in the Security
Agreement) applied for or registered with the United States Patent and Trademark
Office (the “USPTO”), and all other Patents and Trademarks, including the name
of the registered owner or applicant and the registration, application, or
publication number, as applicable, of each Patent or Trademark owned by each
Company.

 

(b)          Attached hereto as Schedule 11(b) is a schedule setting forth all
of each Company’s United States Copyrights (as defined in the Security
Agreement) registered with and pending in the United States Copyright Office
(the “USCO”), and all other registered Copyrights with an authority other than
the USCO, including the name of the registered owner and the registration number
of each registered Copyright owned by each Company.

 

(c)          Attached hereto as Schedule 11(c)(i) is a schedule setting forth
all material Patent Licenses pursuant to which a third party is granting rights
to any Company and material Trademark Licenses pursuant to which a third party
is granting rights to any Company (each as defined in the Security Agreement,
but expressly excluding any licenses granted by a Company to a third party) of
each Company, recorded with the USPTO or similar offices, including, but not
limited to, the relevant signatory parties to each license along with the date
of execution thereof and, if applicable, a recordation number or other such
evidence of recordation. Attached hereto as Schedule 11(c)(ii) is a schedule
setting forth all material exclusive Copyright Licenses pursuant to which a
third party is granting exclusive rights to any Company (but expressly excluding
any licenses granted by a Company to a third party) of each Company, recorded
with the USCO or with similar offices, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

 

12.         Commercial Tort Claims. Attached hereto as Schedule 12 is a true and
correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company and having a value in excess of $5,000,000,
including a brief description thereof and stating if such commercial tort claims
are required to be pledged under the Security Agreement.

 

13.         Insurance. Attached hereto as Schedule 13 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies.

 

[The Remainder of this Page has been intentionally left blank]

 

Exhibit H-3

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  Albany Molecular Research, Inc.         By:       Name:     Title:         AlO
Acquisition LLC         By:       Name:     Title:         AMRI RENSSELAER, INC.
        By:       Name:     Title:         AMRI BURLINGTON, INC.         By:    
  Name:     Title:

 

Exhibit H-4

 

  

  CEDARBURG PHARMACEUTICALS, INC.         By:       Name:     Title:         OSO
BIOPHARMACEUTICALS MANUFACTURING LLC         By:       Name:     Title:

 

Exhibit H-5

 

 

EXHIBIT I

 

[Form] of Solvency Certificate

 

This Solvency Certificate (this “Certificate”) is furnished pursuant to Section
4.01(g) of the Credit Agreement dated as of October 24, 2014 as in effect on the
date hereof (as amended, restated, supplement, or otherwise modified from time
to time, the “Credit Agreement”), among Albany Molecular Research, Inc. (the
“Borrower”), the Lenders from time to time party thereto (the “Lenders”) and
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”),
Collateral Agent, Swing Line Lender and as L/C Issuer.

 

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as Chief Financial Officer of the Borrower, and not
individually, as follows:

 

As of the date hereof, after giving effect to the making of the Loans under the
Credit Agreement on the date hereof, and after giving effect to the application
of the proceeds of such Loans:

 

1.The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

2.The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

3.The Borrower and its Subsidiaries, on a consolidated basis, will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

4.The Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
This Certificate is to be interpreted in accordance with the laws of the State
of New York.

 

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate.

 

[Signature Page Follows]

 

Exhibit I-1

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of the Borrower, on behalf of
the Borrower and its Subsidiaries, and not individually, as of the date first
stated above.

 

  Albany Molecular Research, Inc.

 

  By:         Name:       Title: Chief Financial Officer

 

Exhibit I-2

 

 

EXHIBIT J

 

[Form of] Prepayment Notice

 

Date: ______, 20__

 

Barclays Bank PLC, as Administrative Agent

1301 Sixth Avenue

New York, NY 10019

Attn: Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

Email: xraUSLoanOps5@barclays.com /Joe.Tricamo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 24, 2014
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement”), among Albany Molecular Research, Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto and
Barclays Bank PLC, as the Administrative Agent. Capitalized terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein

 

This Prepayment Notice is delivered to you pursuant to Section 2.09 of the
Credit Agreement. The Borrower hereby gives notice of a prepayment of Revolving
Loans as follows:

 

1.(select Type(s) of Loans)

 

¨ Base Rate Loans in the aggregate principal amount of $________.

 

¨ Eurodollar Rate Loans with an Interest Period ending ______, 20__ in the
aggregate principal amount of $________.

 

2.On __________, 20__ (a Business Day).18

 

[Signature Page Follows]

 



 







18Note: Prepayment date and notice may be conditional upon the occurrence of
specified events.

 

Exhibit J-1

 

 

This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including Section 2.09 thereof.

 

  Albany Molecular Research, Inc.,   as the Borrower    

 

  By:       Name:     Title:

 

Exhibit J-2

 